Exhibit 10.4

 

LEASE AGREEMENT,

 

dated as of May 30, 2007,

 

by and among

 

HPT PSC PROPERTIES TRUST and HPT PSC PROPERTIES LLC

 

AS LANDLORD,

 

AND

 

PETRO STOPPING CENTERS, L.P.,

 

AS TENANT

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE 1 DEFINITIONS

 

1

1.1 Additional Charges

 

1

1.2 Additional Rent

 

1

1.3 Affiliated Person

 

2

1.4 Agreement

 

2

1.5 Applicable Laws

 

2

1.6 Award

 

2

1.7 Base Fuel Gross Revenues

 

3

1.8 Base Non-Fuel Gross Revenues

 

3

1.9 Base Year

 

3

1.10 Business Day

 

3

1.11 Capital Addition

 

3

1.12 Capital Expenditure

 

3

1.13 Capital Replacements Budget

 

3

1.14 Change in Control

 

3

1.15 Claim

 

4

1.16 Code

 

4

1.17 Commencement Date

 

4

1.18 Condemnation

 

4

1.19 Condemnor

 

4

1.20 Consolidated Financials

 

4

1.21 Date of Taking

 

4

1.22 Default

 

5

1.23 Disbursement Rate

 

5

1.24 Distribution

 

5

1.25 Easement Agreement

 

5

1.26 Encumbrance

 

5

1.27 Entity

 

5

1.28 Environment

 

5

1.29 Environmental Obligation

 

5

1.30 Environmental Notice

 

6

1.31 Environmental Report

 

6

1.32 Event of Default

 

6

1.33 Excess Fuel Gross Revenues

 

6

1.34 Excess Non-Fuel Gross Revenues

 

6

1.35 Extended Term

 

6

1.36 Fair Market Value

 

6

1.37 Fair Market Value Rent

 

6

1.38 Financial Officer’s Certificate

 

6

1.39 Fiscal Year

 

7

1.40 Fixed Term

 

7

1.41 Fixtures

 

7

1.42 Fuel Sales Cap

 

7

1.43 GAAP

 

7

1.44 Government Agencies

 

7

1.45 Gross Fuel Revenues

 

7

1.46 Gross Non-Fuel Revenues

 

8

 

i

--------------------------------------------------------------------------------


 

1.47 Ground Leases

 

8

1.48 Guarantor

 

9

1.49 Guaranty

 

9

1.50 Hazardous Substances

 

9

1.51 Immediate Family

 

10

1.52 Impositions

 

10

1.53 Indebtedness

 

11

1.54 Index

 

11

1.55 Insurance Requirements

 

11

1.56 Interest Rate

 

12

1.57 Land

 

12

1.58 Landlord

 

12

1.59 Landlord Default

 

12

1.60 Landlord Liens

 

12

1.61 Lease Year

 

12

1.62 Leased Improvements

 

12

1.63 Leased Intangible Property

 

12

1.64 Leased Property

 

13

1.65 Legal Requirements

 

13

1.66 Lien

 

13

1.67 Minimum Rent

 

13

1.68 Notice

 

13

1.69 Officer’s Certificate

 

13

1.70 Overdue Rate

 

13

1.71 Parent

 

14

1.72 Permitted Encumbrances

 

14

1.73 Permitted Liens

 

14

1.74 Permitted Use

 

14

1.75 Person

 

14

1.76 Property

 

14

1.77 Property Mortgage

 

14

1.78 Property Mortgagee

 

14

1.79 Rent

 

14

1.80 SARA

 

14

1.81 SEC

 

15

1.82 State

 

15

1.83 Subordinated Creditor

 

15

1.84 Subordination Agreement

 

15

1.85 Subsidiary

 

15

1.86 Successor Landlord

 

15

1.87 Superior Landlord

 

15

1.88 Superior Lease

 

15

1.89 Superior Mortgage

 

15

1.90 Superior Mortgagee

 

15

1.91 TA

 

15

1.92 Tenant

 

15

1.93 Tenant’s Personal Property

 

16

1.94 Term

 

16

 

ii

--------------------------------------------------------------------------------


 

1.95 Travel Center

 

16

1.96 Unsuitable for Its Permitted Use

 

16

1.97 Work

 

16

ARTICLE 2 LEASED PROPERTY AND TERM

 

16

2.1 Leased Property.

 

16

2.2 Condition of Leased Property.

 

17

2.3 Fixed Term.

 

18

2.4 Extended Terms.

 

18

ARTICLE 3 RENT

 

19

3.1 Rent.

 

19

3.2 Late Payment of Rent, Etc.

 

24

3.3 Net Lease, Etc.

 

25

3.4 No Termination, Abatement, Etc.

 

25

ARTICLE 4 USE OF THE LEASED PROPERTY

 

26

4.1 Permitted Use.

 

26

4.2 Compliance with Legal/Insurance Requirements, Etc.

 

28

4.3 Environmental Matters.

 

29

4.4 Ground Leases.

 

31

ARTICLE 5 MAINTENANCE AND REPAIRS

 

31

5.1 Maintenance and Repair.

 

31

5.2 Tenant’s Personal Property.

 

34

5.3 Yield Up.

 

34

ARTICLE 6 IMPROVEMENTS, ETC.

 

35

6.1 Improvements to the Leased Property.

 

35

6.2 Salvage.

 

36

ARTICLE 7 LIENS

 

36

ARTICLE 8 PERMITTED CONTESTS

 

36

ARTICLE 9 INSURANCE AND INDEMNIFICATION

 

37

9.1 General Insurance Requirements.

 

37

9.2 Waiver of Subrogation.

 

38

9.3 Form Satisfactory, Etc.

 

38

9.4 No Separate Insurance; Self-Insurance.

 

39

9.5 Indemnification of Landlord.

 

39

ARTICLE 10 CASUALTY

 

40

10.1 Insurance Proceeds.

 

40

10.2 Damage or Destruction.

 

41

10.3 Damage Near End of Term.

 

43

10.4 Tenant’s Personal Property.

 

43

10.5 Restoration of Tenant’s Personal Property.

 

43

10.6 No Abatement of Rent.

 

43

10.7 Waiver.

 

44

ARTICLE 11 CONDEMNATION

 

44

11.1 Total Condemnation, Etc.

 

44

11.2 Partial Condemnation.

 

44

11.3 Abatement of Rent.

 

46

 

iii

--------------------------------------------------------------------------------


 

11.4 Temporary Condemnation.

 

46

11.5 Allocation of Award.

 

46

ARTICLE 12 DEFAULTS AND REMEDIES

 

47

12.1 Events of Default.

 

47

12.2 Remedies.

 

49

12.3 Tenant’s Waiver.

 

51

12.4 Application of Funds.

 

51

12.5 Landlord’s Right to Cure Tenant’s Default.

 

51

ARTICLE 13 HOLDING OVER

 

51

ARTICLE 14 LANDLORD DEFAULT

 

52

ARTICLE 15 PURCHASE OF TENANT’S PERSONAL PROPERTY

 

53

ARTICLE 16 SUBLETTING AND ASSIGNMENT

 

53

16.1 Subletting and Assignment.

 

53

16.2 Required Sublease Provisions.

 

54

16.3 Permitted Sublease.

 

55

16.4 Sublease Limitation.

 

56

ARTICLE 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

56

17.1 Estoppel Certificates.

 

56

17.2 Financial Statements.

 

57

ARTICLE 18 LANDLORD’S RIGHT TO INSPECT

 

58

ARTICLE 19 EASEMENTS

 

58

19.1 Grant of Easements.

 

58

19.2 Exercise of Rights by Tenant.

 

59

19.3 Permitted Encumbrances.

 

59

ARTICLE 20 PROPERTY MORTGAGES

 

59

20.1 Landlord May Grant Liens.

 

59

20.2 Subordination of Lease.

 

59

20.3 Notice to Mortgagee and Superior Landlord.

 

61

ARTICLE 21 ADDITIONAL COVENANTS OF LANDLORD AND TENANT

 

61

21.1 Prompt Payment of Indebtedness.

 

61

21.2 Conduct of Business.

 

62

21.3 Maintenance of Accounts and Records.

 

62

21.4 Notice of Litigation, Etc.

 

62

21.5 Indebtedness of Tenant.

 

63

21.6 Distributions, Payments to Affiliated Persons, Etc.

 

64

21.7 Prohibited Transactions.

 

64

21.8 Liens and Encumbrances.

 

64

21.9 Merger; Sale of Assets; Etc.

 

65

21.10 Bankruptcy Remote Entities.

 

65

21.11 Trade Area Restriction.

 

65

ARTICLE 22 ARBITRATION

 

66

ARTICLE 23 MISCELLANEOUS

 

67

23.1 Limitation on Payment of Rent.

 

67

23.2 No Waiver.

 

67

23.3 Remedies Cumulative.

 

67

 

iv

--------------------------------------------------------------------------------


 

23.4 Severability.

 

68

23.5 Acceptance of Surrender.

 

68

23.6 No Merger of Title.

 

68

23.7 Conveyance by Landlord.

 

68

23.8 Quiet Enjoyment.

 

68

23.9 No Recordation.

 

69

23.10 Notices.

 

69

23.11 Construction.

 

70

23.12 Counterparts; Headings.

 

70

23.13 Applicable Law, Etc.

 

71

23.14 Right to Make Agreement.

 

71

23.15 Attorneys’ Fees.

 

72

23.16 Nonliability of Trustees.

 

72

 

v

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is entered into as of May 30, 2007, by and among HPT PSC
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT PSC
PROPERTIES LLC, a Maryland limited liability company (collectively, jointly and
severally, “Landlord”), and PETRO STOPPING CENTERS, L.P., a Delaware limited
partnership (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord holds fee simple title to, and/or the leasehold interest in,
the Leased Property (this and other capitalized terms used and not otherwise
defined herein having the meanings given such terms in Article 1); and

 

WHEREAS, Landlord wishes to lease the Leased Property to Tenant and Tenant
wishes to lease the Leased Property from Landlord, subject to and upon the terms
and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this
Article shall have the meanings assigned to them in this Article and include the
plural as well as the singular, (b) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

 

1.1  “Additional Charges”  shall have the meaning given such term in
Section 3.1.3.

 

1.2  “Additional Rent”  shall have the meaning given such term in
Section 3.1.2(a).

 

--------------------------------------------------------------------------------


 

1.3  “Affiliated Person”  shall mean, with respect to any Person, (a)  in the
case of any such Person which is a partnership, any partner in such partnership,
(b) in the case of any such Person which is a limited liability company, any
member of such company, (c) any other Person which is a Parent, a Subsidiary, or
a Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (a) and (b), (d) any other Person
who is an officer, director, trustee or employee of, or partner in or member of,
such Person or any Person referred to in the preceding clauses (a), (b) and (c),
and (e) any other Person who is a member of the Immediate Family of such Person
or of any Person referred to in the preceding clauses (a) through (d).

 

1.4  “Agreement”  shall mean this Lease Agreement, including all exhibits
attached hereto, as it and they may be amended from time to time as herein
provided.

 

1.5  “Applicable Laws”  shall mean all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits, notices and orders, from time to
time in existence, of all courts of competent jurisdiction and Government
Agencies, and all applicable judicial and administrative and regulatory decrees,
judgments and orders, including common law rulings and determinations, relating
to injury to, conservation of, or the protection of, real or personal property
or human health or the Environment, including, without limitation, all valid and
lawful requirements of courts and other Government Agencies pertaining to
reporting, licensing, permitting, investigation, remediation and removal of
underground improvements (including, without limitation, treatment or storage
tanks, or water, natural gas or oil wells), or emissions, discharges, releases
or threatened releases of Hazardous Substances, chemical substances, pesticides,
petroleum or petroleum products, pollutants, contaminants or hazardous or toxic
substances, materials or wastes whether solid, liquid or gaseous in nature, into
the Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances,
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or pollutants, contaminants or hazardous or
toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature.

 

1.6  “Award”  shall mean all compensation, sums or other value awarded, paid or
received by virtue of a total or partial Condemnation of any Property (after
deduction of all reasonable

 

2

--------------------------------------------------------------------------------


 

legal fees and other reasonable costs and expenses, including, without
limitation, expert witness fees, incurred by Landlord, in connection with
obtaining any such award).

 

1.7  “Base Fuel Gross Revenues”  shall mean, with respect to any Property, the
amount of Gross Fuel Revenues for such Property for the Base Year.

 

1.8  “Base Non-Fuel Gross Revenues”  shall mean, with respect to any Property,
the amount of Gross Non-Fuel Revenues for such Property for the Base Year.

 

1.9  “Base Year”  shall mean the 2012 calendar year.

 

1.10  “Business Day”  shall mean any day other than Saturday, Sunday, or any
other day on which banking institutions in The Commonwealth of Massachusetts are
authorized by law or executive action to close.

 

1.11  “Capital Addition”  shall mean, with respect to any Property, any
renovation, repair or improvement to such Property, the cost of which
constitutes a Capital Expenditure.

 

1.12  “Capital Expenditure”  shall mean any expenditure treated as capital in
nature in accordance with GAAP.

 

1.13  “Capital Replacements Budget”  shall have the meaning given such term in
Section 5.1.1(b).

 

1.14  “Change in Control”  shall mean (a) the acquisition by any Person, or two
or more Persons acting in concert, of beneficial ownership (within the meaning
of Rule 13d-3 of the SEC) of 9.8% or more, or rights, options or warrants to
acquire 9.8% or more, of the outstanding shares of voting stock or other voting
interests of Tenant or any Guarantor, as the case may be, or the power to direct
the management and policies of Tenant or any Guarantor, directly or indirectly,
(b) the merger or consolidation of Tenant or any Guarantor with or into any
other Person (other than the merger or consolidation of any Person into Tenant
or any Guarantor that does not result in a Change in Control of Tenant or such
Guarantor under clauses (a), (c) or (d) of this definition), (c) any one or more
sales or conveyances to any Person of all or any material portion of its assets
(including capital stock or other equity interests) or business of Tenant or any
Guarantor, as the case may be, or (d) the cessation, for any reason, of the
individuals who at the beginning of any twenty-four (24) consecutive month
period (commencing on the Commencement Date) constituted the board of

 

3

--------------------------------------------------------------------------------


 

directors of Tenant or any Guarantor (together with any new directors whose
election by such board or whose nomination for election by the shareholders of
Tenant or such Guarantor, as the case may be, was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of any such period or whose election or nomination for election was
previously so approved) to constitute a majority of the board of directors of
Tenant or any Guarantor then in office.

 

1.15  “Claim”  shall have the meaning given such term in Article 8.

 

1.16  “Code”  shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as from time
to time amended.

 

1.17  “Commencement Date”  shall mean the date hereof.

 

1.18  “Condemnation”  shall mean, with respect to any Property, or any portion
thereof, (a) the exercise of any governmental power with respect to such
Property, whether by legal proceedings or otherwise, by a Condemnor of its power
of condemnation, (b) a voluntary sale or transfer of such Property by Landlord
to any Condemnor, either under threat of condemnation or while legal proceedings
for condemnation are pending, or (c) a taking or voluntary conveyance of such
Property, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any condemnation or other eminent domain
proceeding affecting such Property, whether or not the same shall have actually
been commenced.

 

1.19  “Condemnor”  shall mean any public or quasi-public Person, having the
power of Condemnation.

 

1.20  “Consolidated Financials”  shall mean, for any Fiscal Year or other
accounting period of TA, annual audited and quarterly unaudited financial
statements of TA prepared on a consolidated basis, including TA’s consolidated
balance sheet and the related statements of income and cash flows, all in
reasonable detail, and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year, and prepared
in accordance with GAAP throughout the periods reflected.

 

1.21  “Date of Taking”  shall mean, with respect to any Property, the date the
Condemnor has the right to possession of

 

4

--------------------------------------------------------------------------------


 

such Property, or any portion thereof, in connection with a Condemnation.

 

1.22  “Default”  shall mean any event or condition which with the giving of
notice and/or lapse of time would be an Event of Default.

 

1.23  “Disbursement Rate”  shall mean an annual rate of interest, as of the date
of determination, equal to the greater of (i) the Interest Rate and (ii) the per
annum rate for ten (10) year U.S. Treasury Obligations as published in The Wall
Street Journal plus three hundred fifty (350) basis points.

 

1.24  “Distribution”  shall mean (a) any declaration or payment of any dividend
(except ordinary cash dividends payable in common stock or other equity
interests of Tenant) on or in respect of any shares of any class of capital
stock or other equity interests of Tenant, (b) any purchase, redemption,
retirement or other acquisition of any shares of any class of capital stock or
other equity interests of Tenant, (c) any other distribution on or in respect of
any shares of any class of capital stock or other equity interests of Tenant or
(d) any return of capital to shareholders.

 

1.25  “Easement Agreement”  shall mean any conditions, covenants and
restrictions, easements, declarations, licenses and other agreements which are
Permitted Encumbrances and such other agreements as may be granted in accordance
with Section 19.1.

 

1.26  “Encumbrance”  shall have the meaning given such term in Section 20.1.

 

1.27  “Entity”  shall mean any corporation, general or limited partnership,
limited liability company or partnership, stock company or association, joint
venture, association, company, trust, bank, trust company, land trust, business
trust, real estate investment trust, cooperative, any government or agency,
authority or political subdivision thereof or any other entity.

 

1.28  “Environment”  shall mean soil, surface waters, ground waters, land,
biota, sediments, surface or subsurface strata and ambient air.

 

1.29  “Environmental Obligation”  shall have the meaning given such term in
Section 4.3.1.

 

5

--------------------------------------------------------------------------------


 

1.30  “Environmental Notice”  shall have the meaning given such term in
Section 4.3.1.

 

1.31  “Environmental Report”  shall have the meaning given such term in
Section 4.3.2.

 

1.32  “Event of Default”  shall have the meaning given such term in
Section 12.1.

 

1.33  “Excess Fuel Gross Revenues”  shall mean, with respect to any Property,
with respect to any Lease Year, or portion thereof, the amount of Gross Fuel
Revenues for such Property for such Lease Year, or portion thereof, in excess of
Base Fuel Gross Revenues for such Property for the equivalent period during the
Base Year.

 

1.34  “Excess Non-Fuel Gross Revenues”  shall mean, with respect to any
Property, with respect to any Lease Year, or portion thereof, the amount of
Gross Non-Fuel Revenues for such Property for such Lease Year, or portion
thereof, in excess of Base Non-Fuel Gross Revenues for such Property for the
equivalent period during the Base Year.

 

1.35  “Extended Term”  shall have the meaning given such term in Section 2.4.

 

1.36  “Fair Market Value”  shall mean the price an unaffiliated and willing
buyer would pay for the interest of Landlord in the applicable Property in its
existing condition as of the date of determination, with all relevant factors
being known to both parties, under terms and conditions customary for like
transactions in the area in which the Property is located.

 

1.37  “Fair Market Value Rent”  shall mean the per annum minimum rent which
would be payable monthly in advance for the applicable Property in its then
current condition and for its then current use, on the terms and conditions of
this Agreement (including, without limitation, the obligation to pay Additional
Rent).

 

1.38  “Financial Officer’s Certificate”  shall mean, as to any Person, a
certificate of the chief executive officer, chief financial officer or chief
accounting officer (or such officers’ authorized designee) of such Person, duly
authorized, accompanying the financial statements required to be delivered by
such Person pursuant to Section 17.2, in which such officer shall certify
(a) that such statements have been properly prepared in accordance with GAAP and
are true, correct and

 

6

--------------------------------------------------------------------------------


 

complete in all material respects and fairly present the consolidated financial
condition of such Person at and as of the dates thereof and the results of its
operations for the periods covered thereby, and (b) in the event that the
certifying party is an officer of Tenant and the certificate is being given in
such capacity, that no Event of Default has occurred and is continuing
hereunder.

 

1.39  “Fiscal Year”  shall mean the calendar year or such other annual period
designated by Tenant and approved by Landlord.

 

1.40  “Fixed Term”  shall have the meaning given such term in Section 2.3.

 

1.41  “Fixtures”  shall have the meaning given such term in Section 2.1(d).

 

1.42  “Fuel Sales Cap”  shall mean, for the 2012 Lease Year, three tenths of one
percent (0.3%) of the aggregate Base Fuel Gross Revenues for the Leased
Property; and, for each Lease Year thereafter, (x) the Additional Rent on
account of Excess Fuel Gross Revenues for the prior Lease Year multiplied by
(y) the greater of one, or a fraction, the numerator of which is the Index for
January of the then current Lease Year and the denominator of which is the Index
for January of the preceding Lease Year.

 

1.43  “GAAP”  shall mean generally accepted accounting principles consistently
applied.

 

1.44  “Government Agencies”  shall mean any court, agency, authority, board
(including, without limitation, environmental protection, planning and zoning),
bureau, commission, department, office or instrumentality of any nature
whatsoever of any governmental or quasi-governmental unit of the United States
or any State or any county or any political subdivision of any of the foregoing,
whether now or hereafter in existence, having jurisdiction over Tenant or any
Property, or any portion thereof, or any Travel Center operated thereon.

 

1.45  “Gross Fuel Revenues”  shall mean, with respect to any Property, for each
Fiscal Year during the Term, all revenues and receipts (determined on an accrual
basis and in all material respects in accordance with GAAP) of every kind
derived from the provision, sale or trade of motor fuel and gasoline at such
Property; provided, however, that Gross Fuel Revenues shall not include the
following:  allowances according to GAAP for

 

7

--------------------------------------------------------------------------------


 

uncollectible accounts, including credit card accounts and other administrative
discounts; federal, state or municipal excise, sales, use, occupancy or similar
taxes included as part of the sales price of any goods or services; insurance
proceeds (other than proceeds from business interruption or other loss of income
insurance); and any amounts included in Gross Non-Fuel Revenues.

 

1.46  “Gross Non-Fuel Revenues”  shall mean, with respect to any Property, for
each Fiscal Year during the Term, all revenues and receipts (determined on an
accrual basis and in all material respects in accordance with GAAP) of every
kind derived from renting, using and/or operating such Property and parts
thereof, including, but not limited to:  all rents and revenues received or
receivable for the use of or otherwise by reason of all goods sold, services
performed, space or facilities subleased on such Property, or any portion
thereof, including, without limitation, any other arrangements with third
parties relating to the possession or use of any portion of such Property; and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Non-Fuel Revenues shall not include the
following:  allowances according to GAAP for uncollectible accounts, including
credit card accounts and other administrative discounts; federal, state or
municipal excise, sales, use, occupancy or similar taxes included as part of the
sales price of any goods or services; insurance proceeds (other than proceeds
from business interruption or other loss of income insurance); Award proceeds
(other than for a temporary Condemnation); any proceeds from any sale of such
Property or from the refinancing of any debt encumbering such Property; proceeds
from the disposition of furnishings, fixture and equipment no longer necessary
for the operation of the Travel Center located thereon; any security deposits
and other advance deposits, until and unless the same are forfeited to Tenant or
applied for the purpose for which they were collected; interest income from any
bank account or investment of Tenant; and any amounts included in Gross Fuel
Revenues; and further provided that Gross Non-Fuel Revenues shall not include
any amount based on the income or profits of any Person if as a consequence
thereof the Rent or other amounts payable by Tenant hereunder would fail to
qualify, in whole or in part, as “rents from real property” within the meaning
of Section 856(d) of the Code.

 

1.47  “Ground Leases”  shall mean, collectively, any and all ground leases in
effect with respect to any portion of the Leased Property.

 

8

--------------------------------------------------------------------------------


 

1.48  “Guarantor”  shall mean TA and each and every other guarantor of Tenant’s
obligations under this Agreement, and each such guarantor’s successors and
assigns, jointly and severally.

 

1.49  “Guaranty”  shall mean any guaranty agreement executed by a Guarantor in
favor of Landlord pursuant to which the payment or performance of Tenant’s
obligations under this Agreement are guaranteed, together with all
modifications, amendments and supplements thereto.

 

1.50  “Hazardous Substances”  shall mean any substance:

 

(a)           the presence of which requires or may hereafter require
notification, investigation or remediation under any Applicable Law; or

 

(b)           which is or becomes defined as a “hazardous waste”, “hazardous
material” or “hazardous substance” or “pollutant” or “contaminant” under any
Applicable Law including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and
the regulations promulgated thereunder; or

 

(c)           which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any Governmental Agencies; or

 

(d)           the presence of which on any Property, or any portion thereof,
causes or materially threatens to cause an unlawful nuisance upon such Property,
or any portion thereof, or to adjacent properties or poses or materially
threatens to pose a hazard to such Property, or any portion thereof, or to the
health or safety of persons; or

 

(e)           without limitation, which contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or

 

(f)            without limitation, which contains polychlorinated biphenyls
(PCBs) or asbestos or urea formaldehyde foam insulation; or

 

(g)           without limitation, which contains or emits radioactive particles,
waves or material.

 

9

--------------------------------------------------------------------------------


 

1.51  “Immediate Family”  shall mean, with respect to any individual, such
individual’s spouse, parents, brothers, sisters, children (natural or adopted),
stepchildren, grandchildren, grandparents, parents-in-law, brothers-in-law,
sisters-in-law, nephews and nieces.

 

1.52  “Impositions”  shall mean, collectively, all taxes (including, without
limitation, all taxes imposed under the laws of any State, as such laws may be
amended from time to time, and all ad valorem, sales and use, occupancy, or
similar taxes as the same relate to or are imposed upon Landlord, Tenant or the
business conducted upon the Leased Property), assessments (including, without
limitation, all assessments for public improvements or benefit, whether or not
commenced or completed prior to the date hereof), water, sewer or other rents
and charges, excises, tax levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary,
foreseen or unforeseen, of every character in respect of the Leased Property or
the business conducted upon the Leased Property by Tenant (including all
interest and penalties thereon due to any failure in payment by Tenant), which
at any time prior to, during or in respect of the Term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Landlord’s interest in the
Leased Property, (b) the Leased Property or any part thereof or any rent
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Leased Property or the leasing or use of the Leased Property
or any part thereof by Tenant; provided, however, that nothing contained herein
shall be construed to require Tenant to pay and the term “Impositions” shall not
include (i) any tax based on net income imposed on Landlord, (ii) any net
revenue tax of Landlord, (iii) any transfer fee (but excluding any mortgage or
similar tax payable in connection with a Property Mortgage) or other tax imposed
with respect to the sale, exchange or other disposition by Landlord of the
Leased Property or the proceeds thereof, (iv) any single business, gross
receipts tax, transaction privilege, rent or similar taxes as the same relate to
or are imposed upon Landlord, (v) any interest or penalties imposed on Landlord
as a result of the failure of Landlord to file any return or report timely and
in the form prescribed by law or to pay any tax or imposition, except to the
extent such failure is a result of a breach by Tenant of its obligations
pursuant to Section 3.1.3, (vi) any impositions imposed on Landlord that are a
result of

 

10

--------------------------------------------------------------------------------


 

Landlord not being considered a “United States person” as defined in
Section 7701(a)(30) of the Code, (vii) any impositions that are enacted or
adopted by their express terms as a substitute for any tax that would not have
been payable by Tenant pursuant to the terms of this Agreement or (viii) any
impositions imposed as a result of a breach of covenant or representation by
Landlord in any agreement governing Landlord’s conduct or operation or as a
result of the negligence or willful misconduct of Landlord.

 

1.53  “Indebtedness”  shall mean (without duplication), (i) all obligations for
borrowed money, (ii) the maximum amount available to be drawn under all surety
bonds, letters of credit and bankers’ acceptances issued or created for the
account of Tenant and, without duplication, all unreimbursed drafts drawn
thereunder, (iii) all obligations to pay the deferred purchase price of property
or services, excluding trade payables incurred in the ordinary course of
business, but including all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by Tenant, (iv) all leases required, in accordance with GAAP, to be
recorded as capital leases on Tenant’s balance sheet, (v) the principal balance
outstanding and owing by Tenant under any synthetic lease, tax retention
operating lease or similar off-balance sheet financing product, and (vi) all
guaranties of or other liabilities with respect to the debt of another Person.

 

1.54  “Index”  shall mean the Consumer Price Index for Urban Wage Earners and
Clerical Workers, U.S., All Items, 1982-1984=100.  The Index is presently
published by the Bureau of Labor Statistics of the United States Department of
Labor.  If publication of the Index ceases, computations with respect to which
the Index is to be applied shall be computed on the basis of whatever index
published by the United States Department of Labor at that time is most nearly
comparable.  If the Index ceases to use 1982-84=100 as the basis of calculation,
then the Index shall be converted to the amount(s) that would have resulted had
the manner of calculating the Index in effect at the Commencement Date.

 

1.55  “Insurance Requirements”  shall mean all terms of any insurance policy
required by this Agreement and all requirements of the issuer of any such policy
and all orders, rules and regulations and any other requirements of the National
Board of Fire Underwriters (or any other body exercising similar

 

11

--------------------------------------------------------------------------------


 

functions) binding upon Landlord, Tenant, or the Leased Property.

 

1.56  “Interest Rate”  shall mean eight and one half percent (8.5%) per annum.

 

1.57  “Land”  shall have the meaning given such term in Section 2.1(a).

 

1.58  “Landlord”  shall have the meaning given such term in the preambles to
this Agreement and shall also include their respective permitted successors and
assigns.

 

1.59  “Landlord Default”  shall have the meaning given such term in Article 14.

 

1.60  “Landlord Liens”  shall mean liens on or against the Leased Property or
any payment of Rent (a) which result from any act of, or any claim against,
Landlord or any owner of a direct or indirect interest in the Leased Property
(other than the lessor under any ground lease affecting any portion of the
Leased Property), or which result from any violation by Landlord of any terms of
this Agreement, or (b) which result from liens in favor of any taxing authority
by reason of any tax owed by Landlord or any fee owner of a direct or indirect
interest in the Leased Property (other than the lessor under any ground lease
affecting any portion of the Leased Property); provided, however, that “Landlord
Lien” shall not include any lien resulting from any tax for which Tenant is
obligated to pay or indemnify Landlord against until such time as Tenant shall
have already paid to or on behalf of Landlord the tax or the required indemnity
with respect to the same.

 

1.61  “Lease Year”  shall mean any Fiscal Year or portion thereof during the
Term.

 

1.62  “Leased Improvements”  shall have the meaning given such term in
Section 2.1(b).

 

1.63  “Leased Intangible Property”  shall mean all transferable or assignable
agreements, service contracts, equipment leases and other arrangements or
agreements affecting the ownership of Leased Property; all books, records and
files relating to the leasing or ownership of the Leased Property, or any
portion thereof; all transferable or assignable permits, certificates of
occupancy, operating permits, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, rights to deposits and
telephone

 

12

--------------------------------------------------------------------------------


 

exchange numbers identified with the ownership of the Leased Property; and all
other transferable intangible property, miscellaneous rights, benefits and
privileges of any kind or character with respect to the ownership of the Leased
Property.

 

1.64  “Leased Property”  shall have the meaning given such term in Section 2.1.

 

1.65  “Legal Requirements”  shall mean all federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Leased Property or the
maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations and regulations necessary to operate any
Property for its Permitted Use, and (b) all covenants, agreements, restrictions
and encumbrances contained in any instruments at any time in force affecting any
Property, including those which may (i) require material repairs, modifications
or alterations in or to any Property or (ii) in any way materially and adversely
affect the use and enjoyment thereof, but excluding any requirements arising as
a result of Landlord’s status as a real estate investment trust.

 

1.66  “Lien”  shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
general creditors.

 

1.67  “Minimum Rent”  shall mean Sixty-Two Million Two Hundred Twenty-Five
Thousand and 00/100 Dollars ($62,225,000.00) per annum; subject, in each case,
to adjustment as provided in Section 3.1.1(b).

 

1.68  “Notice”  shall mean a notice given in accordance with Section 23.10.

 

1.69  “Officer’s Certificate”  shall mean a certificate signed by an officer or
other duly authorized individual of the certifying Entity duly authorized by the
board of directors or other governing body of the certifying Entity.

 

1.70  “Overdue Rate”  shall mean, on any date, a per annum rate of interest
equal to the lesser of the Disbursement Rate

 

13

--------------------------------------------------------------------------------


 

plus four percent (4%) and the maximum rate then permitted under applicable law.

 

1.71  “Parent”  shall mean, with respect to any Person, any Person which owns
directly, or indirectly through one or more Subsidiaries or Affiliated Persons,
twenty percent (20%) or more of the voting or beneficial interest in, or
otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.

 

1.72  “Permitted Encumbrances”  shall mean, with respect to any Property, all
rights, restrictions, and easements of record set forth on Schedule B to the
applicable owner’s or leasehold title insurance policy issued to Landlord with
respect to such Property, plus any other encumbrances as may have been granted
or caused by Landlord or otherwise consented to in writing by Landlord from time
to time.

 

1.73  “Permitted Liens”  shall mean any Liens granted in accordance with
Section 21.8(a).

 

1.74  “Permitted Use”  shall mean, with respect to any Property, any use of such
Property permitted pursuant to Section 4.1.1.

 

1.75  “Person”  shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

 

1.76  “Property”  shall have the meaning given such term in Section 2.1.

 

1.77  “Property Mortgage”  shall mean any Encumbrance placed upon the Leased
Property, or any portion thereof, in accordance with Article 20.

 

1.78  “Property Mortgagee”  shall mean the holder of any Property Mortgage.

 

1.79  “Rent”  shall mean, collectively, the Minimum Rent, Additional Rent and
Additional Charges.

 

1.80  “SARA”  shall mean the Superfund Amendments and Reauthorization Act of
1986, as the same has been and may be amended, restated, modified or
supplemented from time to time.

 

14

--------------------------------------------------------------------------------


 

1.81  “SEC”  shall mean the Securities and Exchange Commission.

 

1.82  “State”  shall mean, with respect to any Property, the state, commonwealth
or district in which such Property is located.

 

1.83  “Subordinated Creditor”  shall mean any creditor of Tenant which is a
party to a Subordination Agreement in favor of Landlord.

 

1.84  “Subordination Agreement”  shall mean any agreement (and any amendments
thereto) executed by a Subordinated Creditor pursuant to which the payment and
performance of Tenant’s obligations to such Subordinated Creditor are
subordinated to the payment and performance of Tenant’s obligations to Landlord
under this Agreement.

 

1.85  “Subsidiary”  shall mean, with respect to any Person, any Entity (a) in
which such Person owns directly, or indirectly through one or more Subsidiaries,
twenty percent (20%) or more of the voting or beneficial interest or (b) which
such Person otherwise has the right or power to control (whether by contract,
through ownership of securities or otherwise).

 

1.86  “Successor Landlord”  shall have the meaning given such term in
Section 20.2.

 

1.87  “Superior Landlord”  shall have the meaning given such term in
Section 20.2.

 

1.88  “Superior Lease”  shall have the meaning given such term in Section 20.2.

 

1.89  “Superior Mortgage”  shall have the meaning given such term in
Section 20.2.

 

1.90  “Superior Mortgagee”  shall have the meaning given such term in
Section 20.2.

 

1.91  “TA”  shall mean TravelCenters of America LLC, a Delaware limited
liability company, and its permitted successors and assigns.

 

1.92  “Tenant”  shall have the meaning given such term in the preambles to this
Agreement and shall also include its permitted successors and assigns.

 

15

--------------------------------------------------------------------------------


 

1.93  “Tenant’s Personal Property”  shall mean all motor vehicles and consumable
inventory and supplies, furniture, furnishings, movable walls and partitions,
equipment and machinery and all other tangible personal property of Tenant
located at the Leased Property or used in Tenant’s business at the Leased
Property and all modifications, replacements, alterations and additions to such
personal property installed at the expense of Tenant, other than any items
included within the definition of Fixtures.

 

1.94  “Term”  shall mean, collectively, the Fixed Term and the Extended Terms,
to the extent properly exercised pursuant to the provisions of Section 2.4,
unless sooner terminated pursuant to the provisions of this Agreement.

 

1.95  “Travel Center”  shall mean, with respect to any Property, collectively,
the hospitality, fuel and service facilities located at such Property,
including, hotel, food and beverage services facilities, fuel pumps, facilities
for the storage and distribution of petroleum products, retail shops and other
facilities and services being operated or proposed to be operated on such
Property.

 

1.96  “Unsuitable for Its Permitted Use”  shall mean, with respect to any Travel
Center, a state or condition such that following any damage, destruction or
Condemnation, such Travel Center cannot be operated on a commercially
practicable basis for its Permitted Use and it cannot reasonably be expected to
be restored to substantially the same condition as existed immediately before
such damage, destruction or Condemnation, and as otherwise required by this
Agreement, within twenty-four (24) months following such damage, destruction or
Condemnation or such longer period of time as to which business interruption
insurance or Award proceeds is available to cover Rent and other costs related
to the applicable Property following such damage, destruction or Condemnation.

 

1.97  “Work”  shall have the meaning given such term in Section 10.2.4.

 

ARTICLE 2

 

LEASED PROPERTY AND TERM

 

2.1  Leased Property.  Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s right, title and

 

16

--------------------------------------------------------------------------------


 

interest in and to all of the following (each of items (a) through (f) below
which, as of the Commencement Date, relates to any single Travel Center, a
“Property” and, collectively, the “Leased Property”:

 

(a)           those certain tracts, pieces and parcels of land, as more
particularly described in Exhibits A-1 through A-40, attached hereto and made a
part hereof (the “Land”);

 

(b)           all buildings, structures and other improvements of every kind
including, but not limited to, underground storage tanks, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land (collectively, the “Leased
Improvements”);

 

(c)           all easements, rights and appurtenances relating to the Land and
the Leased Improvements;

 

(d)           all equipment, machinery and fixtures integral to the operation of
the Leased Improvements, and other items of property now or hereafter
permanently affixed or integral to or incorporated into the Leased Improvements,
including, without limitation, all retail fuel pumps and piping connecting fuel
storage tanks to such pumps, furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air-cooling and air-conditioning
systems and apparatus, sprinkler systems and fire and theft protection
equipment, all of which, to the maximum extent permitted by law, are hereby
deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Tenant’s Personal Property
(collectively, the “Fixtures”);

 

(e)           all of the Leased Intangible Property; and

 

(f)            any and all leases of space in the Leased Improvements.

 

2.2  Condition of Leased Property.  Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts the Leased Property in its
“as is” condition, subject to the rights of parties in possession, the existing
state of title, including all covenants, conditions, restrictions, reservations,
mineral leases, easements and other

 

17

--------------------------------------------------------------------------------


 

matters of record or that are visible or apparent on the Leased  Property, all
applicable Legal Requirements, the lien of any financing instruments, mortgages
and deeds of trust existing prior to the Commencement Date or permitted by the
terms of this Agreement, and such other matters which would be disclosed by an
inspection of the Leased Property and the record title thereto or by an accurate
survey thereof.  TENANT REPRESENTS THAT IT HAS INSPECTED THE LEASED PROPERTY AND
ALL OF THE FOREGOING AND HAS FOUND THE CONDITION THEREOF SATISFACTORY AND IS NOT
RELYING ON ANY REPRESENTATION OR WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR
EMPLOYEES WITH RESPECT THERETO AND TENANT WAIVES ANY CLAIM OR ACTION AGAINST
LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY.  LANDLORD MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT.  To the maximum extent permitted by law,
however, Landlord hereby assigns to Tenant all of Landlord’s rights to proceed
against any predecessor in interest or insurer for breaches of warranties or
representations or for latent defects in the Leased Property.  Landlord shall
fully cooperate with Tenant in the prosecution of any such claims, in Landlord’s
or Tenant’s name, all at Tenant’s sole cost and expense.  Tenant shall
indemnify, defend, and hold harmless Landlord from and against any loss, cost,
damage or liability (including reasonable attorneys’ fees) incurred by Landlord
in connection with such cooperation.

 

2.3  Fixed Term.  The initial term of this Agreement (the “Fixed Term”) shall
commence on the Commencement Date and shall expire on June 30, 2024.

 

2.4  Extended Terms.  Provided that no Event of Default shall have occurred and
be continuing, Tenant shall have the right to extend the Term for two
(2) consecutive renewal terms of fifteen (15) years each (each, an “Extended
Term,” and collectively, the “Extended Terms”) with respect to all, but not less
than all of the Properties.

 

Each Extended Term shall commence on the day succeeding the expiration of the
Fixed Term or the preceding Extended Term, as the case may be.  All of the
terms, covenants and provisions of this Agreement shall apply to each such
Extended Term, except that (x) the Minimum Rent payable during such Extended
Term shall be the greater of the Prior Rent and the Fair Market Value

 

18

--------------------------------------------------------------------------------


 

Rent for the Leased Property (such Fair Market Value Rent to be determined by
agreement of the parties or, absent agreement, by an appraiser designated by
Landlord) (taking into account that the Base Year shall remain unchanged) and
(y) Tenant shall have no right to extend the Term beyond the expiration of the
Extended Terms.  For purposes of this Section 2.4, “Prior Rent” shall mean an
amount equal to the per annum Minimum Rent in effect on the last day of the
Fixed Term or Extended Term immediately preceding such Extended Term.  If Tenant
shall elect to exercise either of the aforesaid options, it shall do so by
giving Landlord Notice thereof not later than one (1) year prior to the
scheduled expiration of the then current Term of this Agreement (Fixed or
Extended, as the case may be), it being understood and agreed that time shall be
of the essence with respect to the giving of such Notice.  Tenant may not
exercise its option for more than one such Extended Term at a time.  If Tenant
shall fail to give any such Notice timely, this Agreement shall automatically
terminate at the end of the Term then in effect and Tenant shall have no further
option to extend the Term of this Agreement.  If Tenant shall give such Notice,
the extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.

 

ARTICLE 3

 

RENT

 

3.1  Rent.  Tenant shall pay, in lawful money of the United States of America
which shall be legal tender for the payment of public and private debts, without
offset, abatement, demand or deduction (unless otherwise expressly provided in
this Agreement), Minimum Rent and Additional Rent to Landlord and Additional
Charges to the party to whom such Additional Charges are payable, during the
Term.  All payments to Landlord shall be made by wire transfer of immediately
available federal funds or by other means acceptable to Landlord in its sole
discretion.  Rent for any partial calendar month shall be prorated on a per diem
basis.

 

3.1.1  Minimum Rent.

 

(a)           Payments.  Minimum Rent shall be paid in equal monthly
installments in arrears on the first Business Day

 

19

--------------------------------------------------------------------------------


 

of each calendar month during the Term for the preceding calendar month.

 

(b)           Adjustments of Minimum Rent Following Disbursements Under Sections
5.1.2(b), 10.2.3 and 11.2.  Effective on the date of each disbursement to pay
for the cost of any repairs, maintenance, renovations, improvements or
replacements pursuant to Sections 5.1.2(b), 10.2.3 or 11.2, the annual Minimum
Rent shall be increased by a per annum amount equal to the Disbursement Rate
times the amount so disbursed.

 

3.1.2  Additional Rent.

 

(a)           Amount.  Tenant shall pay additional rent (“Additional Rent”) with
respect to each Lease Year during the Term subsequent to the Base Year, with
respect to each Property, in an amount equal to the sum of (x) three-tenths of
one percent (0.3%) of Excess Fuel Gross Revenues at such Property and (y) three
percent (3%) of Excess Non-Fuel Gross Revenues at such Property; provided,
however, that in no Lease Year shall Tenant be obligated to pay an aggregate
amount on account of Excess Fuel Gross Revenues at the Leased Property in excess
of the Fuel Sales Cap.

 

(b)           Quarterly Installments.  Installments of Additional Rent for each
Lease Year during the Term, or portion thereof, shall be calculated and paid
quarterly in arrears, on the first Business Day of the subsequent quarter,
together with an Officer’s Certificate setting forth the calculation of
Additional Rent due and payable for such quarter.

 

(c)           Reconciliation of Additional Rent.  In addition, within
seventy-five (75) days after the end of the Base Year and each Lease Year
thereafter (or any portion thereof occurring during the Term), Tenant shall
deliver, or cause to be delivered, to Landlord (i) a financial report setting
forth the Gross Fuel Revenues and Gross Non-Fuel Revenues for each Property for
such preceding Lease Year, or portion thereof, together with an Officer’s
Certificate from Tenant’s chief financial or accounting officer certifying that
such report is true and correct, (ii) if requested and reasonably required by
Landlord, an audit of Gross Fuel Revenues and Gross Non-Fuel Revenues prepared
by a firm of independent certified public accountants proposed by Tenant and
approved by Landlord (which approval shall not be

 

20

--------------------------------------------------------------------------------


 

unreasonably withheld, delayed or conditioned), and (iii) a statement showing
Tenant’s calculation of Additional Rent due for such preceding Lease Year based
on the Gross Fuel Revenues and Gross Non-Fuel Revenues set forth in such
financial report, together with an Officer’s Certificate from Tenant’s chief
financial or accounting officer certifying that such statement is true and
correct.

 

If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged.  If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, Landlord shall promptly refund such amount to
Tenant, provided no Event of Default has occurred and is continuing.

 

(d)           Confirmation of Additional Rent.  Tenant shall utilize, or cause
to be utilized, an accounting system for the Leased Property in accordance with
its usual and customary practices and in all material respects in accordance
with GAAP, which will accurately record all Gross Fuel Revenues and all Gross
Non-Fuel Revenues and Tenant shall retain, for at least three (3) years after
the expiration of each Lease Year, reasonably adequate records conforming to
such accounting system showing all Gross Fuel Revenues and Gross Non-Fuel
Revenues for such Lease Year.  Landlord, at its own expense, shall have the
right, exercisable by Notice to Tenant, by its accountants or representatives,
to audit the information set forth in the Officer’s Certificate referred to in
subparagraph (c) above and, in connection with any such audit, to examine
Tenant’s books and records with respect thereto (including supporting data and
sales and excise tax returns).  Landlord shall begin such audit as soon as
reasonably possible following its receipt of the applicable Officer’s
Certificate and shall complete such audit as soon as reasonably possible
thereafter.  All such audits shall be performed at the location where such books
and records are customarily kept and in such a manner so as to minimize any

 

21

--------------------------------------------------------------------------------


 

interference with Tenant’s business operations.  If any such audit discloses a
deficiency in the payment of Additional Rent and, either Tenant agrees with the
result of such audit or the matter is otherwise determined, Tenant shall
forthwith pay to Landlord the amount of the deficiency, as finally agreed or
determined, together with interest at the Interest Rate, from the date such
payment should have been made to the date of payment thereof.  If any such audit
discloses that Tenant paid more Additional Rent for any Lease Year than was due
hereunder, and either Landlord agrees with the result of such audit or the
matter is otherwise determined, Landlord shall, at Landlord’s option, either
grant Tenant a credit or pay to Tenant an amount equal to the amount of such
overpayment against Additional Rent next coming due in the amount of such
difference, as finally agreed or determined, together with interest at the
Interest Rate, which interest shall accrue from the time of payment by Tenant
until the date such credit is applied or paid, as the case may be; provided,
however, that, upon the expiration or sooner termination of the Term, Landlord
shall pay the unapplied balance of such credit to Tenant, together with interest
at the Interest Rate, which interest shall accrue from the date of payment by
Tenant until the date of payment from Landlord.  Any dispute concerning the
correctness of an audit shall be settled by arbitration pursuant to the
provisions of Article 22.

 

Any proprietary information obtained by Landlord with respect to Tenant pursuant
to the provisions of this Agreement shall be treated as confidential, except
that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to court order or in any litigation between
the parties and except further that Landlord may disclose such information to
its prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential.  The obligations of Tenant and
Landlord contained in this Section 3.1.2 shall survive the expiration or earlier
termination of this Agreement.

 

3.1.3  Additional Charges.  In addition to the Minimum Rent and Additional Rent
payable hereunder, Tenant shall pay (or cause to be paid) to the appropriate
parties and discharge (or cause to be discharged) as and when due and payable
the following (collectively, “Additional Charges”):

 

22

--------------------------------------------------------------------------------


 

(a)           Impositions.  Subject to Article 8 relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost (other than any opportunity cost as a result of a failure to
take advantage of any discount for early payment) may be added for non-payment,
such payments to be made directly to the taxing authorities where feasible, and
shall promptly, upon request, furnish to Landlord copies of official receipts or
other reasonably satisfactory proof evidencing such payments.  If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Tenant may exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and, in such event, shall
pay, or cause to pay, such installments during the Term as the same become due
and before any fine, penalty, premium, further interest or cost may be added
thereto.  Landlord, at its expense, shall, to the extent required or permitted
by Applicable Law, prepare and file, or cause to be prepared and filed, all tax
returns and pay all taxes due in respect of Landlord’s net income, gross
receipts, sales and use, single business, transaction privilege, rent, ad
valorem, franchise taxes and taxes on its capital stock or other equity
interests, and Tenant, at its expense, shall, to the extent required or
permitted by Applicable Laws and regulations, prepare and file all other tax
returns and reports in respect of any Imposition as may be required by
Government Agencies.  If any refund shall be due from any taxing authority in
respect of any Imposition paid by or on behalf of Tenant, the same shall be paid
over to or retained by Tenant.  Landlord and Tenant shall, upon request of the
other, provide such data as is maintained by the party to whom the request is
made with respect to the Leased Property as may be necessary to prepare any
required returns and reports.  In the event Government Agencies classify any
property covered by this Agreement as personal property, Tenant shall file, or
cause to be filed, all personal property tax returns in such jurisdictions where
it may legally so file.  Each party shall, to the extent it possesses the same,
provide the other, upon request, with cost and depreciation records necessary
for filing returns for any property so classified as personal property.  Where
Landlord is legally required to file personal property tax returns for property
covered by this Agreement, Landlord shall provide Tenant with copies of
assessment notices in sufficient time for Tenant to file a protest.  All

 

23

--------------------------------------------------------------------------------


 

Impositions assessed against such personal property shall be (irrespective of
whether Landlord or Tenant shall file the relevant return) paid by Tenant not
later than the last date on which the same may be made without interest or
penalty, subject to the provisions of Article 8.

 

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions.

 

(b)           Utility Charges.  Tenant shall pay or cause to be paid all charges
for electricity, power, gas, oil, water and other utilities used in connection
with the Leased Property.

 

(c)           Insurance Premiums.  Tenant shall pay or cause to be paid all
premiums for the insurance coverage required to be maintained pursuant to
Article 9.

 

(d)           Other Charges.  Tenant shall pay or cause to be paid all other
amounts, liabilities and obligations, including, without limitation, all amounts
payable under any equipment leases and all agreements to indemnify Landlord
under Section 9.5.

 

(e)           Reimbursement for Additional Charges.  If Tenant pays or causes to
be paid property taxes or similar or other Additional Charges attributable to
periods after the end of the Term, whether upon expiration or sooner termination
of this Agreement, Tenant may, within a reasonable time after the end of the
Term, provide Notice to Landlord of its estimate of such amounts.  Landlord
shall promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.

 

3.2  Late Payment of Rent, Etc.  If any installment of Minimum Rent, Additional
Rent or Additional Charges (but only as to those Additional Charges which are
payable directly to Landlord) shall not be paid by the due date, Tenant shall
pay Landlord, on demand, as Additional Charges, a late charge (to the extent
permitted by law) computed at the Overdue Rate on the amount of such
installment, from the due date of such

 

24

--------------------------------------------------------------------------------


 

installment to the date of payment thereof. To the extent that Tenant pays any
Additional Charges directly to Landlord or any Property Mortgagee pursuant to
any requirement of this Agreement, Tenant shall be relieved of its obligation to
pay such Additional Charges to the Entity to which they would otherwise be due. 
If any payments due from Landlord to Tenant shall not be paid within ten
(10) days after its due date, Landlord shall pay to Tenant, on demand, a late
charge (to the extent permitted by law) computed at the Overdue Rate on the
amount of such installment from the due date of such installment to the date of
payment thereof.

 

In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items.  Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent and Additional Rent.

 

3.3  Net Lease, Etc.  The Rent shall be absolutely net to Landlord so that this
Agreement shall yield to Landlord the full amount of the installments or amounts
of the Rent throughout the Term, subject to any other provisions of this
Agreement which expressly provide otherwise, including those provisions for
adjustment or abatement of such Rent.  Landlord and Tenant acknowledge and agree
that none of the Rent provided for under this Agreement is allocable to any
personal property included in the Leased Property.

 

3.4  No Termination, Abatement, Etc.  Except as otherwise specifically provided
in this Agreement, each of Landlord and Tenant, to the maximum extent permitted
by law, shall remain bound by this Agreement in accordance with its terms and
shall not take any action without the consent of the other to modify, surrender
or terminate this Agreement.  In addition, except as otherwise expressly
provided in this Agreement, Tenant shall not seek, or be entitled to, any
abatement, deduction, deferment or reduction of the Rent, or set-off against the
Rent, nor shall the respective obligations of Landlord and Tenant be otherwise
affected by reason of (a) any damage to or destruction of the Leased Property,
or any portion thereof, from whatever cause or any Condemnation; (b) the lawful
or unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, or any portion thereof, or the interference with such use by any
Person

 

25

--------------------------------------------------------------------------------


 

or by reason of eviction by paramount title; (c) any claim which Tenant may have
against Landlord by reason of any default (other than a monetary default) or
breach of any warranty by Landlord under this Agreement or any other agreement
between Landlord and Tenant, or to which Landlord and Tenant are parties;
(d) any bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution, winding up or other proceedings affecting Landlord or
any assignee or transferee of Landlord; or (e) for any other cause whether
similar or dissimilar to any of the foregoing (other than a monetary default by
Landlord).  Except as otherwise specifically provided in this Agreement, Tenant
hereby waives all rights arising from any occurrence whatsoever, which may now
or hereafter be conferred upon it by law (a) to modify, surrender or terminate
this Agreement or quit or surrender the Leased Property, or any portion thereof,
or (b) which would entitle Tenant to any abatement, reduction, suspension or
deferment of the Rent or other sums payable or other obligations to be performed
by Tenant hereunder.  The obligations of Tenant hereunder shall be separate and
independent covenants and agreements, and the Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Agreement.

 

ARTICLE 4

 

USE OF THE LEASED PROPERTY

 

4.1  Permitted Use.

 

4.1.1  Permitted Use.

 

(a)           Tenant shall, at all times during the Term, and at any other time
that Tenant shall be in possession of any Property, continuously use and
operate, or cause to be used and operated, such Property as a Travel Center, as
currently operated, and any uses incidental thereto.  Tenant shall operate the
Travel Centers under the names Travel Centers of America, Goasis or Petro, or
such other name as TA shall use for the travel center locations operated by it
and its Affiliated Persons.  Tenant shall not use (and shall not permit any
Person to use) any Property, or any portion thereof, for any other use without
the prior written consent of Landlord, which approval shall not be unreasonably
withheld, delayed or conditioned.  No use shall be made or permitted to be made
of any Property

 

26

--------------------------------------------------------------------------------


 

and no acts shall be done thereon which will cause the cancellation of any
insurance policy covering such Property or any part thereof (unless another
adequate policy is available) or which would constitute a default under any
ground lease affecting such Property, nor shall Tenant sell or otherwise
provide, or permit to be kept, used or sold in or about any Property any article
which may be prohibited by law or by the standard form of fire insurance
policies, or any other insurance policies required to be carried hereunder, or
fire underwriter’s regulations.  Tenant shall, at its sole cost (except as
expressly provided in Section 5.1.2(b)), comply or cause to be complied with all
Insurance Requirements.  Tenant shall not take or omit to take, or permit to be
taken or omitted to be taken, any action, the taking or omission of which
materially impairs the value or the usefulness of any Property or any part
thereof for its Permitted Use.

 

(b)           In the event that, in the reasonable determination of Tenant, it
shall no longer be economically practical to operate any Property as currently
operated, Tenant shall give Landlord Notice thereof, which Notice shall set
forth in reasonable detail the reasons therefor.  Thereafter, Landlord and
Tenant shall negotiate in good faith to agree on an alternative use for such
Property, appropriate adjustments to the Additional Rent and other related
matters; provided, however, in no event shall the Minimum Rent be reduced or
abated as a result thereof.  If Landlord and Tenant fail to agree on an
alternative use for such Property within sixty (60) days after commencing
negotiations as aforesaid, Tenant may market such Property for sale to a third
party.  If Tenant receives a bona fide offer (an “Offer”) to purchase such
Property from a Person having the financial capacity to implement the terms of
such Offer, Tenant shall give Landlord Notice thereof, which Notice shall
include a copy of the Offer executed by such third party.  In the event that
Landlord shall fail to accept or reject such Offer within thirty (30) days after
receipt of such Notice, such Offer shall be deemed to be rejected by Landlord. 
If Landlord shall sell the Property pursuant to such Offer, then, effective as
of the date of such sale, this

 

27

--------------------------------------------------------------------------------


 

Agreement shall terminate with respect to such Property, and the Minimum Rent
shall be reduced by an amount equal to eight and one half percent (8.5%) of the
net proceeds of sale received by Landlord.  If Landlord shall reject (or be
deemed to have rejected) such Offer, then, effective as of the proposed date of
such sale, this Agreement shall terminate with respect to such Property, and the
Minimum Rent shall be reduced by an amount equal to eight and one half percent
(8.5%) of the projected net proceeds determined by reference to such Offer (and,
at Landlord’s request, Tenant shall cause TA (or its Affiliated Persons) to
enter into a franchise agreement on market terms with Landlord or Landlord’s
designee providing for the operation of such Property by Landlord or such
designee as a Travel Center under the TA brand at the Property). 
Notwithstanding the foregoing, Tenant shall not have the right to invoke the
provisions of this Section 4.1.1(b) with respect to more than five(5) Properties
during the Term.

 

4.1.2  Necessary Approvals.  Tenant shall proceed with all due diligence and
exercise reasonable efforts to obtain and maintain, or cause to be obtained and
maintained, all approvals necessary to use and operate, for its Permitted Use,
each Property and the Travel Center located thereon under applicable law.

 

4.1.3  Lawful Use, Etc.  Tenant shall not, and shall not permit any Person to,
use or suffer or permit the use of any Property or Tenant’s Personal Property,
if any, for any unlawful purpose.  Tenant shall not, and shall not permit any
Person to, commit or suffer to be committed any waste on any Property, or in any
Travel Center, nor shall Tenant cause or permit any unlawful nuisance thereon or
therein.  Tenant shall not, and shall not permit any Person to, suffer nor
permit any Property, or any portion thereof, to be used in such a manner as
(i) may materially and adversely impair Landlord’s title thereto or to any
portion thereof, or (ii) may reasonably allow a claim or claims for adverse
usage or adverse possession by the public, as such, or of implied dedication of
such Property, or any portion thereof.

 

4.2  Compliance with Legal/Insurance Requirements, Etc.  Subject to the
provisions of Section 5.1.2(b) and Article 8, Tenant, at its sole expense, shall
(i) comply with (or cause to be complied with) all material Legal Requirements
and Insurance Requirements in respect of the use, operation, maintenance,
repair, alteration and restoration of any Property and with the terms and
conditions of any ground lease affecting any Property, and (ii) procure,
maintain and comply with (or cause to be procured, maintained and complied with)
all material licenses, permits and other authorizations and agreements required
for any use of any Property and Tenant’s Personal Property, if any, then

 

28

--------------------------------------------------------------------------------


 

being made, and for the proper erection, installation, operation and maintenance
of the Leased Property or any part thereof.

 

4.3  Environmental Matters.

 

4.3.1  Restriction on Use, Etc.  During the Term and any other time that Tenant
shall be in possession of any Property, Tenant shall not, and shall not permit
any Person to, store on, release or spill upon, dispose of or transfer to or
from such Property any Hazardous Substance, except in compliance with all
Applicable Laws.  During the Term and any other time that Tenant shall be in
possession of any Property, Tenant shall maintain (or shall cause to be
maintained) such Property at all times free of any Hazardous Substance (except
in compliance with all Applicable Laws).  Tenant shall promptly: (a) upon
receipt of notice or knowledge, notify Landlord in writing of any material
change in the nature or extent of Hazardous Substances at any Property,
(b) transmit to Landlord a copy of any report which is required to be filed by
Tenant with respect to any Property pursuant to SARA Title III or any other
Applicable Law, (c) transmit to Landlord copies of any citations, orders,
notices or other governmental communications received by Tenant or its agents or
representatives with respect to Hazardous Substances or violations or alleged
violations of Applicable Law (each an “Environmental Notice”), which
Environmental Notice requires a written response or any action to be taken
and/or if such Environmental Notice gives notice of and/or presents a material
risk of any material violation of any Applicable Law and/or presents a material
risk of any material cost, expense, loss or damage (an “Environmental
Obligation”), (d) observe and comply with (or cause to be observed and complied
with) all Applicable Laws relating to the use, storage, maintenance and disposal
of Hazardous Substances and all orders or directives from any official, court or
agency of competent jurisdiction relating to the use, storage or maintenance, or
requiring the removal, treatment, containment or other disposition of Hazardous
Substances, and (e) pay or otherwise dispose (or cause to be paid or otherwise
disposed) of any fine, charge or Imposition related to Hazardous Substances or
violations of Applicable Law for which Tenant or any Person claiming by, through
or under Tenant and/or Landlord are legally liable, unless Tenant shall contest
the same in good faith and by appropriate proceedings and the right to use and
the value of any of the Leased Property is not materially and adversely affected
thereby.

 

29

--------------------------------------------------------------------------------


 

If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further discharge,
release or threat of discharge or release of Hazardous Substances on or about
such Property and (iii) to use good faith efforts to eliminate any further
discharge, release or threat of discharge or release of Hazardous Substances on
or about such Property.

 

4.3.2  Environmental Report.  Tenant shall, at its sole cost and expense,
provide Landlord with an Environmental Report (as hereinafter defined), prepared
by an environmental consultant reasonably acceptable to Landlord and dated
within sixty (60) days of the expiration or sooner termination of this Agreement
concluding, subject to customary limitations and standards, that Tenant shall
have complied with all of its obligations under Section 4.3 of this Agreement to
date and that the Leased Property does not contain any Hazardous Substances,
other than in compliance with Applicable Laws, and which, at Landlord’s request,
Tenant shall remove from the Leased Property on or before the expiration or
sooner termination hereof.  An “Environmental Report” shall be a so-called
“Phase I” report or such other level of investigation which shall be the
standard of diligence in the purchase or lease of similar property at the time,
together with any additional investigation and report which would be needed to
make the conclusions required above or which would customarily follow any
discovery contained in any initial report(s), and for which the investigation
and testing on which the conclusions shall have been based shall have been
performed not earlier than thirty (30) days prior to the date of such report.

 

4.3.3  Underground Storage Tanks.  It is expressly understood and agreed that
Tenant’s obligations under this Agreement shall include the maintenance and, if
necessary, replacement of underground storage tanks at the Leased Property. 
Upon the expiration or sooner termination of this Agreement, Tenant shall pay to
Landlord the amount of any Asset Retirement Obligation Reserve on Tenant’s books
and records pursuant to GAAP for underground storage tanks located at the Leased
Property.  Upon such payment, Tenant’s obligations under this

 

30

--------------------------------------------------------------------------------


 

Agreement with respect to the maintenance and replacement of underground storage
tanks shall terminate.

 

4.3.4  Survival.  The provisions of this Section 4.3 shall survive the
expiration or sooner termination of this Agreement.

 

4.4  Ground Leases.  Tenant shall pay and perform all of Landlord’s obligations
as tenant under the Ground Leases.  If Landlord has the right, under the
provisions of any of the Ground Leases, to elect to renew or extend the term of
such Ground Leases or to purchase the ground leased property, Tenant shall so
notify Landlord at least one hundred eighty (180) days (but no more than one
(1) year) prior to the expiration of the period within which Landlord is
obligated to notify the landlord under such Ground Leases of its election to
renew, extend or purchase, as the case may be.  Such notice from Tenant shall
contain all of the relevant facts about the impending election to renew, extend
or purchase, including, as applicable, the length of the period of renewal, the
rental rate and/or the purchase price.  In the event of the expiration or
termination of any Ground Lease, this Agreement shall terminate with respect to
such Property as of the date of such expiration or termination; provided,
however, in such event, there shall be no reduction in the Minimum Rent.  Upon
Landlord’s request following receipt of any required consent thereto, Tenant
shall, in consideration of one dollar in each case, assign to Landlord Tenant’s
leasehold interest in property adjacent to the West Memphis, Arkansas Property
and the York, Nebraska Property, whereupon such leasehold interests so assigned
shall become part of the Leased Property and each lease thereof shall be a
Ground Lease.

 

ARTICLE 5

 

MAINTENANCE AND REPAIRS

 

5.1  Maintenance and Repair.

 

5.1.1  Tenant’s General Obligations.

 

(a)          Tenant shall keep (or cause to be kept), at Tenant’s sole cost and
expense, the Leased Property and all private roadways, sidewalks and curbs
appurtenant thereto (and Tenant’s Personal Property) in good order and repair,
reasonable wear and tear excepted (whether or not the need for such repairs
occurs as a result of Tenant’s use, any

 

31

--------------------------------------------------------------------------------


 

prior use, the elements or the age of the Leased Property or Tenant’s Personal
Property or any portion thereof), and shall promptly make or cause to be made
all necessary and appropriate repairs and replacements thereto of every kind and
nature, whether interior or exterior, structural or nonstructural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise).  All
repairs shall be made in a good, workmanlike manner, consistent with industry
standards for comparable Travel Centers in like locales, in accordance with all
applicable federal, state and local statutes, ordinances, codes, rules and
regulations relating to any such work.  Tenant shall not take or omit to take
(or permit any Person to take or omit to take) any action, the taking or
omission of which would materially and adversely impair the value or the
usefulness of the Leased Property or any material part thereof for its Permitted
Use.  Tenant’s use, occupancy and maintenance of the Leased Property shall
comply with all published requirements imposed from time to time on a
system-wide basis for TA Travel Centers.  Tenant’s obligations under this
Section 5.1.1 shall be limited in the event of any casualty or Condemnation as
set forth in Article 10 and Article 11 and Tenant’s obligations with respect to
Hazardous Substances are as set forth in Section 4.3.

 

(b)          Tenant shall prepare and submit to Landlord for Landlord’s
approval, on or before December 1 of each Lease Year during the Term hereof and
for the next following Lease Year, a detailed budget (the “Capital Replacements
Budget”) for each Property, projecting all costs, expenses and expenditures
expected to be incurred at such Property during the following Lease Year for
Capital Additions.  Each Capital Replacements Budget shall be supplemented by
such information as Landlord shall reasonably request from time to time.

 

5.1.2  Landlord’s Obligations.

 

(a)           Except as otherwise expressly provided in this Agreement, Landlord
shall not, under any circumstances, be required to build or rebuild any
improvement on the Leased Property, or to make any repairs, replacements,
alterations, restorations or renewals of any nature or description to the Leased
Property, whether ordinary or extraordinary, structural or nonstructural,
foreseen or

 

32

--------------------------------------------------------------------------------


 

unforeseen, or to make any expenditure whatsoever with respect thereto, or to
maintain the Leased Property in any way.  Except as otherwise expressly provided
in this Agreement, Tenant hereby waives, to the maximum extent permitted by law,
the right to make repairs at the expense of Landlord pursuant to any law in
effect on the Commencement Date or thereafter.  Landlord shall have the right to
give, record and post, as appropriate, notices of nonresponsibility under any
mechanic’s lien laws now or hereafter existing.

 

(b)           If, pursuant to the terms of this Agreement, Tenant is required to
make any Capital Expenditures, including, without limitation, the Capital
Expenditures identified in any Capital Replacements Budget, Tenant may, at its
election, advance such funds or give Landlord Notice thereof, which Notice shall
set forth, in reasonable detail, the nature of the required Capital Expenditure,
the estimated cost thereof and such other information with respect thereto as
Landlord may reasonably require.  Provided that no Event of Default shall have
occurred and be continuing and Tenant shall otherwise comply with the applicable
provisions of Article 6, Landlord shall, within ten (10) Business Days after
such Notice, subject to and in accordance with the applicable provisions of
Article 6, disburse such required funds to Tenant (or, if Tenant shall so elect,
directly to any other Person performing the required work) and, upon such
disbursement, the Minimum Rent shall be adjusted as provided in
Section 3.1.1(b).  Notwithstanding the foregoing, Landlord may elect not to
disburse such required funds to Tenant; provided, however, that if Landlord
shall elect not to disburse such required funds as aforesaid, Tenant’s
obligation to make such required Capital Expenditure shall be deemed waived by
Landlord, and, notwithstanding anything contained in this Agreement to the
contrary, Tenant shall have no obligation to make such Capital Expenditure.

 

5.1.3  Nonresponsibility of Landlord, Etc.  All materialmen, contractors,
artisans, mechanics and laborers and other persons contracting with Tenant with
respect to the Leased Property, or any part thereof, are hereby charged with
notice that liens on the Leased Property or on Landlord’s interest therein are
expressly prohibited and that they must look solely to Tenant to secure payment
for any work done or material furnished to Tenant or for any other purpose
during the term of this Agreement.

 

33

--------------------------------------------------------------------------------


 

Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s lien law of any State in any way, it
being expressly understood Landlord’s estate shall not be subject to any such
liability.

 

5.2  Tenant’s Personal Property.  Tenant shall provide and maintain (or cause to
be provided and maintained) throughout the Term all such Tenant’s Personal
Property as shall be necessary in order to operate in compliance with applicable
material Legal Requirements and Insurance Requirements and otherwise in
accordance with customary practice in the industry for the Permitted Use.

 

5.3  Yield Up.  Upon the expiration or sooner termination of this Agreement,
Tenant shall remove all of Tenant’s Personal Property (other than that purchased
by Landlord pursuant to Article 15) and vacate and surrender the Leased Property
to Landlord in substantially the same condition in which the Leased Property was
in on the Commencement Date, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Agreement,
reasonable wear and tear excepted (and casualty damage and Condemnation, in the
event that this Agreement is terminated following a casualty or Condemnation in
accordance with Article 10 or Article 11, excepted).

 

In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith efforts to
transfer and/or assign (or cause to be transferred or assigned) to Landlord or
Landlord’s nominee, and to cooperate with Landlord or Landlord’s nominee in
connection with, the processing of all applications for licenses, operating
permits and other governmental authorizations and all contracts, including
contracts with governmental or quasi-governmental entities, which may be
necessary for the use and operation of the Travel Centers as then operated.  If
requested by Landlord, Tenant shall continue

 

34

--------------------------------------------------------------------------------


 

to manage one or more of the Travel Centers after the expiration of the Term for
up to one hundred eighty (180) days, on such reasonable terms (including receipt
by Tenant of a market management fee), as Landlord shall reasonably request.

 

ARTICLE 6

 

IMPROVEMENTS, ETC.

 

6.1  Improvements to the Leased Property.  Tenant shall not make, construct or
install (or permit to be made, constructed or installed) any Capital Additions
without, in each instance, obtaining Landlord’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned provided that
(a) construction or installation of the same would not adversely affect or
violate any material Legal Requirement or Insurance Requirement applicable to
any Property and (b) Landlord shall have received an Officer’s Certificate
certifying as to the satisfaction of the conditions set out in clause (a) above;
provided, however, that no such consent shall be required in the event immediate
action is required to prevent imminent harm to person or property.  Prior to
commencing construction of any Capital Addition, Tenant shall submit to
Landlord, in writing, a proposal setting forth, in reasonable detail, any such
proposed improvement and shall provide to Landlord such plans and
specifications, and such permits, licenses, contracts and such other information
concerning the same as Landlord may reasonably request.  Landlord shall have
thirty (30) days to review all materials submitted to Landlord in connection
with any such proposal.  Failure of Landlord to respond to Tenant’s proposal
within thirty (30) days after receipt of all information and materials requested
by Landlord in connection with the proposed improvement shall be deemed to
constitute approval of the same.  Without limiting the generality of the
foregoing, such proposal shall indicate the approximate projected cost of
constructing such proposed improvement and the use or uses to which it will be
put.  No Capital Addition shall be made which would tie in or connect any Leased
Improvements with any other improvements on property adjacent to any Property
(and not part of the Land) including, without limitation, tie-ins of buildings
or other structures or utilities.  Except as permitted herein, Tenant shall not
finance the cost of any construction of such improvement by the granting of a
lien on or security interest in the Leased Property or such improvement, or
Tenant’s interest therein, without the prior written consent of Landlord, which
consent may be withheld by Landlord in Landlord’s sole discretion.  Any such
improvements shall, upon

 

35

--------------------------------------------------------------------------------


 

the expiration or sooner termination of this Agreement, remain or pass to and
become the property of Landlord, free and clear of all encumbrances other than
Permitted Encumbrances.

 

6.2  Salvage.  All materials which are scrapped or removed in connection with
the making of either Capital Additions or non-Capital Additions or repairs
required by Article 5 shall be or become the property of the party that paid for
such work.

 

ARTICLE 7

 

LIENS

 

Subject to Article 8, Tenant shall use its best efforts not, directly or
indirectly, to create or allow to remain and shall promptly discharge (or cause
to be discharged), at its expense, any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property, or any portion thereof,
or Tenant’s leasehold interest therein or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances,
(b) restrictions, liens and other encumbrances which are consented to in writing
by Landlord, (c) liens for those taxes of Landlord which Tenant is not required
to pay hereunder, (d) subleases permitted by Article 16, (e) liens for
Impositions or for sums resulting from noncompliance with Legal Requirements so
long as (i) the same are not yet due and payable, or (ii) are being contested in
accordance with Article 8, (f) liens of mechanics, laborers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable or are for sums that are being contested in accordance with
Article 8, (g) any Property Mortgages or other liens which are the
responsibility of Landlord pursuant to the provisions of Article 20 and
(h) Landlord Liens and any other voluntary liens created by Landlord.

 

ARTICLE 8

 

PERMITTED CONTESTS

 

Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Leased Property, by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying

 

36

--------------------------------------------------------------------------------


 

or extending Tenant’s obligation to pay (or cause to be paid) any Claims as
finally determined, (b) such contest shall not cause Landlord or Tenant to be in
default under any ground lease, mortgage or deed of trust encumbering the Leased
Property, or any portion thereof (Landlord agreeing that any such ground lease,
mortgage or deed of trust shall permit Tenant to exercise the rights granted
pursuant to this Article 8) or any interest therein or result in or reasonably
be expected to result in a lien attaching to the Leased Property, or any portion
thereof, (c) no part of the Leased Property nor any Rent therefrom shall be in
any immediate danger of sale, forfeiture, attachment or loss, and (d) Tenant
shall indemnify and hold harmless Landlord from and against any cost, claim,
damage, penalty or reasonable expense, including reasonable attorneys’ fees,
incurred by Landlord in connection therewith or as a result thereof.  Landlord
agrees to join in any such proceedings if required legally to prosecute such
contest, provided that Landlord shall not thereby be subjected to any liability
therefor (including, without limitation, for the payment of any costs or
expenses in connection therewith) unless Tenant agrees by agreement in form and
substance reasonably satisfactory to Landlord, to assume and indemnify Landlord
with respect to the same.  Tenant shall be entitled to any refund of any Claims
and such charges and penalties or interest thereon which have been paid by
Tenant or paid by Landlord to the extent that Landlord has been fully reimbursed
by Tenant.  If Tenant shall fail (x) to pay or cause to be paid any Claims when
finally determined, (y) to provide reasonable security therefor or (z) to
prosecute or cause to be prosecuted any such contest diligently and in good
faith, Landlord may, upon reasonable notice to Tenant (which notice shall not be
required if Landlord shall reasonably determine that the same is not
practicable), pay such charges, together with interest and penalties due with
respect thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.

 

ARTICLE 9

 

INSURANCE AND INDEMNIFICATION

 

9.1  General Insurance Requirements.  Tenant shall, at all times during the Term
and at any other time Tenant shall be in possession of any Property, or any
portion thereof, keep (or cause to be kept) such Property and all property
located therein or thereon, insured against the risks and in such amounts as
shall be commercially reasonable.  Tenant shall prepare a proposal setting forth
the insurance Tenant proposes to be

 

37

--------------------------------------------------------------------------------

 


 

maintained with respect to each Property during the ensuing Lease Year, and
shall submit such proposal to Landlord on or before December 1st of the
preceding Lease Year, for Landlord’s review and approval, which approval shall
not be unreasonably withheld, delayed or conditioned.  In the event that
Landlord shall fail to respond within thirty (30) days after receipt of such
proposal, such proposal shall be deemed approved.

 

9.2  Waiver of Subrogation.  Landlord and Tenant agree that (insofar as and to
the extent that such agreement may be effective without invalidating or making
it impossible to secure insurance coverage from responsible insurance companies
doing business in any State) with respect to any property loss which is covered
by insurance then being carried by Landlord or Tenant, the party carrying such
insurance and suffering said loss releases the others of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies (and, if Landlord or Tenant shall self insure in accordance
with the terms hereof, Landlord or Tenant, as the case may be) shall have no
right of subrogation against the other on account thereof, even though extra
premium may result therefrom.  In the event that any extra premium is payable by
Tenant as a result of this provision, Landlord shall not be liable for
reimbursement to Tenant for such extra premium.

 

9.3  Form Satisfactory, Etc.  All insurance policies and endorsements required
pursuant to this Article 9 shall be fully paid for, nonassessable, and issued by
reputable insurance companies authorized to do business in the State and having
a general policy holder’s rating of no less than A in Best’s latest rating
guide.  All property, business interruption, liability and flood insurance
policies with respect to each Property shall include no deductible in excess of
Five Hundred Thousand Dollars ($500,000).  At all times, all property, business
interruption, liability and flood insurance policies, with the exception of
worker’s compensation insurance coverage, shall name Landlord and any Property
Mortgagee as additional insureds, as their interests may appear.  All loss
adjustments shall be payable as provided in Article 10, except that losses under
liability and worker’s compensation insurance policies shall be payable directly
to the party entitled thereto.  Tenant shall cause all insurance premiums to be
paid and shall deliver (or cause to be delivered) policies or certificates
thereof to Landlord prior to their effective date (and, with respect to any
renewal policy, prior to the expiration of the existing policy).  All such
policies shall provide Landlord (and any Property

 

38

--------------------------------------------------------------------------------


 

Mortgagee if required by the same) thirty (30) days prior written notice of any
material change or cancellation of such policy.  In the event Tenant shall fail
to effect (or cause to be effected) such insurance as herein required, to pay
(or cause to be paid) the premiums therefor or to deliver (or cause to be
delivered) such policies or certificates to Landlord or any Property Mortgagee
at the times required, Landlord shall have the right, upon Notice to Tenant, but
not the obligation, to acquire such insurance and pay the premiums therefor,
which amounts shall be payable to Landlord, upon demand, as Additional Charges,
together with interest accrued thereon at the Overdue Rate from the date such
payment is made until (but excluding) the date repaid.

 

9.4  No Separate Insurance; Self-Insurance.  Tenant shall not take (or permit
any Person to take) out separate insurance, concurrent in form or contributing
in the event of loss with that required by this Article 9, or increase the
amount of any existing insurance by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of such insurance, including Landlord and all Property Mortgagees, are included
therein as additional insureds and the loss is payable under such insurance in
the same manner as losses are payable under this Agreement.  In the event Tenant
shall take out any such separate insurance or increase any of the amounts of the
then existing insurance, Tenant shall give Landlord prompt Notice thereof. 
Tenant shall not self-insure (or permit any Person to self-insure).

 

9.5  Indemnification of Landlord.  Notwithstanding the existence of any
insurance provided for herein and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify and hold harmless Landlord for,
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Landlord by reason of the following,
except to the extent caused by Landlord’s gross negligence or willful
misconduct:  (a) any accident or injury to, or death of, persons or loss of or
damage to property occurring on or about any Property or portion thereof or
adjoining sidewalks or rights of way during the Term, (b) any past, present or
future condition or use, misuse, non-use, management, maintenance or repair by
Tenant or anyone claiming under any of them, of any Property or Tenant’s
Personal Property, or any litigation, proceeding or claim by governmental
entities (other than Condemnation

 

39

--------------------------------------------------------------------------------


 

proceedings) or other third parties to which Landlord is made a party or
participant relating to any Property or portion thereof or Tenant’s Personal
Property or such use, misuse, non-use, condition, management, maintenance, or
repair thereof, including failure to perform obligations under this Agreement,
to which Landlord is made a party during the Term, (c) any Impositions that are
the obligations of Tenant to pay pursuant to the applicable provisions of this
Agreement, and (d) any failure on the part of Tenant or anyone claiming under
Tenant to perform or comply with any of the terms of this Agreement.  Tenant, at
its expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against Landlord (and shall not be responsible
for any duplicative attorneys’ fees incurred by Landlord) or may compromise or
otherwise dispose of the same, with Landlord’s prior written consent (which
consent may not be unreasonably withheld, delayed or conditioned).  The
obligations of Tenant under this Section 9.5 shall survive the termination of
this Agreement.

 

ARTICLE 10

 

CASUALTY

 

10.1  Insurance Proceeds.  Except as provided in the last clause of this
sentence, all proceeds payable by reason of any loss or damage to any Property,
or any portion thereof, and insured under any policy of insurance required by
Article 9 (other than the proceeds of any business interruption insurance or
insurance proceeds for Tenant’s Personal Property) shall be paid directly to
Landlord (subject to the provisions of Section 10.2) and all loss adjustments
with respect to losses payable to Landlord shall require the prior written
consent of Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned; provided, however, that, so long as no Event of Default shall
have occurred and be continuing, all such proceeds less than or equal to Two
Hundred Fifty Thousand Dollars ($250,000) shall be paid directly to Tenant and
such losses may be adjusted without Landlord’s consent.  If Tenant is required
to reconstruct or repair any Property as provided herein, such proceeds shall be
paid out by Landlord from time to time for the reasonable costs of
reconstruction or repair of such Property necessitated by such damage or
destruction, subject to and in accordance with the provisions of
Section 10.2.4.  Any excess proceeds of insurance remaining after the completion
of the restoration shall be paid to Tenant.  In the event that the provisions of
Section 10.2.1 are applicable, the insurance

 

40

--------------------------------------------------------------------------------


 

proceeds shall be retained by the party entitled thereto pursuant to
Section 10.2.1.

 

10.2  Damage or Destruction.

 

10.2.1  Damage or Destruction of Leased Property.  If, during the Term, any
Property shall be totally or partially destroyed and the Travel Center located
thereon is thereby rendered Unsuitable for Its Permitted Use, either Landlord or
Tenant may, by the giving of Notice thereof to the other, terminate this
Agreement with respect to such affected Property, whereupon, this Agreement
shall terminate with respect to such affected Property, Landlord shall be
entitled to retain the insurance proceeds payable on account of such damage,
Tenant shall pay to Landlord the amount of any deductible under the insurance
policies covering such Travel Center, the amount of any uninsured loss and any
difference between the replacement cost of the affected Property and the
casualty insurance proceeds therefor, and the Minimum Rent shall be reduced by
the sum of eight and one-half percent (8.5%) of the total amount received by
Landlord plus the Fair Market Value of the Land, such Fair Market Value to be
determined by agreement of the parties or, absent agreement, an appraiser
designated by Landlord.

 

10.2.2  Partial Damage or Destruction.  If, during the Term, any Property shall
be totally or partially destroyed but the Travel Center located thereon is not
rendered Unsuitable for Its Permitted Use, Tenant shall, subject to
Section 10.2.3, promptly restore such Travel Center as provided in
Section 10.2.4.

 

10.2.3  Insufficient Insurance Proceeds.  If the cost of the repair or
restoration of the applicable Travel Center exceeds the amount of insurance
proceeds received by Landlord and Tenant pursuant to Section 9.1, Tenant shall
give Landlord Notice thereof which notice shall set forth in reasonable detail
the nature of such deficiency and whether Tenant shall pay and assume the amount
of such deficiency (Tenant having no obligation to do so, except that, if Tenant
shall elect to make such funds available, the same shall become an irrevocable
obligation of Tenant pursuant to this Agreement).  In the event Tenant shall
elect not to pay and assume the amount of such deficiency, Landlord shall have
the right (but not the obligation), exercisable in Landlord’s sole discretion by
Notice to Tenant, given within sixty (60) days after Tenant’s notice of the
deficiency, to elect to make available for application to

 

41

--------------------------------------------------------------------------------


 

the cost of repair or restoration the amount of such deficiency; provided,
however, in such event, upon any disbursement by Landlord thereof, the Minimum
Rent shall be adjusted as provided in Section 3.1.1(b).  In the event that
neither Landlord nor Tenant shall elect to make such deficiency available for
restoration, either Landlord or Tenant may terminate this Agreement with respect
to the affected Property by Notice to the other, whereupon, this Agreement shall
so terminate and insurance proceeds shall be distributed as provided in
Section 10.2.1.  It is expressly understood and agreed, however, that,
notwithstanding anything in this Agreement to the contrary, Tenant shall be
strictly liable and solely responsible for the amount of any deductible and
shall, upon any insurable loss, pay over the amount of such deductible to
Landlord at the time and in the manner herein provided for payment of the
applicable proceeds to Landlord.

 

10.2.4  Disbursement of Proceeds.  In the event Tenant is required to restore
any Property pursuant to Section 10.2 and this Agreement is not terminated as to
such Property pursuant to this Article 10, Tenant shall commence (or cause to be
commenced) promptly and continue diligently to perform (or cause to be
performed) the repair and restoration of such Property (hereinafter called the
“Work”), so as to restore (or cause to be restored) the applicable Property in
material compliance with all Legal Requirements and so that such Property shall
be, to the extent practicable, substantially equivalent in value and general
utility to its general utility and value immediately prior to such damage or
destruction.  Subject to the terms hereof, Landlord shall advance the insurance
proceeds and any additional amounts payable by Landlord pursuant to
Section 10.2.3 or otherwise deposited with Landlord to Tenant regularly during
the repair and restoration period so as to permit payment for the cost of any
such restoration and repair.  Any such advances shall be made not more often
than monthly within ten (10) Business Days after Tenant submits to Landlord a
written requisition and substantiation therefor on AIA Forms G702 and G703 (or
on such other form or forms as may be reasonably acceptable to Landlord). 
Landlord may, at its option, condition advancement of such insurance proceeds
and other amounts on (i) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (ii) general contractors’ estimates,
(iii) architect’s certificates, (iv) conditional lien waivers of general
contractors, if available, (v) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required, (vi) if

 

42

--------------------------------------------------------------------------------


 

Tenant has elected to advance deficiency funds pursuant to Section 10.2.3,
Tenant depositing the amount thereof with Landlord and (vii) such other
certificates as Landlord may, from time to time, reasonably require.

 

Landlord’s obligation to disburse insurance proceeds under this Article 10 shall
be subject to the release of such proceeds by any Property Mortgagee to
Landlord.

 

Tenant’s obligation to restore the applicable Property pursuant to this
Article 10 shall be subject to the release of available insurance proceeds by
the applicable Property Mortgagee to Landlord or directly to Tenant and, in the
event such proceeds are insufficient, Landlord electing to make such deficiency
available therefor (and disbursement of such deficiency).

 

10.3  Damage Near End of Term.  Notwithstanding any provisions of Section 10.1
or 10.2 to the contrary, if damage to or destruction of any Property occurs
during the last twelve (12) months of the Term and if such damage or destruction
cannot reasonably be expected to be fully repaired and restored prior to the
date that is six (6) months prior to the end of the Term, the provisions of
Section 10.2.1 shall apply as if such Property had been totally or partially
destroyed and the Travel Center thereon rendered Unsuitable for Its Permitted
Use.

 

10.4  Tenant’s Personal Property.  All insurance proceeds payable by reason of
any loss of or damage to any of Tenant’s Personal Property shall be paid to
Tenant and, to the extent necessary to repair or replace Tenant’s Personal
Property in accordance with Section 10.5, Tenant shall hold such proceeds in
trust to pay the cost of repairing or replacing damaged Tenant’s Personal
Property.

 

10.5  Restoration of Tenant’s Personal Property.  If Tenant is required to
restore any Property as hereinabove provided, Tenant shall either (a) restore
all alterations and improvements made by Tenant and Tenant’s Personal Property,
or (b) replace such alterations and improvements and Tenant’s Personal Property
with improvements or items of the same or better quality and utility in the
operation of such Property.

 

10.6  No Abatement of Rent.  This Agreement shall remain in full force and
effect and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the

 

43

--------------------------------------------------------------------------------


 

Term notwithstanding any damage involving the Leased Property, or any portion
thereof (provided that Landlord shall credit against such payments any amounts
paid to Landlord as a consequence of such damage under any business interruption
insurance obtained by Tenant hereunder).  The provisions of this Article 10
shall be considered an express agreement governing any cause of damage or
destruction to the Leased Property, or any portion thereof, and, to the maximum
extent permitted by law, no local or State statute, laws, rules, regulation or
ordinance in effect during the Term which provide for such a contingency shall
have any application in such case.

 

10.7  Waiver.  Tenant hereby waives any statutory rights of termination which
may arise by reason of any damage or destruction of the Leased Property, or any
portion thereof.

 

ARTICLE 11

 

CONDEMNATION

 

11.1  Total Condemnation, Etc.  If either (i) the whole of any Property shall be
taken by Condemnation or (ii) a Condemnation of less than the whole of any
Property renders any Property Unsuitable for Its Permitted Use, this Agreement
shall terminate with respect to such Property, and Tenant and Landlord shall
seek the Award for their interests in the applicable Property as provided in
Section 11.5.  Upon payment to Landlord of any such Award, the Minimum Rent
shall be reduced by eight and one-half percent (8.5%) of the amount of such
Award received by Landlord.

 

11.2  Partial Condemnation.  In the event of a Condemnation of less than the
whole of any Property such that such Property is still suitable for its
Permitted Use, Tenant shall, to the extent of the Award and any additional
amounts disbursed by Landlord as hereinafter provided, commence (or cause to be
commenced) promptly and continue diligently to restore (or cause to be restored)
the untaken portion of the applicable Leased Improvements so that such Leased
Improvements shall constitute a complete architectural unit of the same general
character and condition (as nearly as may be possible under the circumstances)
as such Leased Improvements existing immediately prior to such Condemnation, in
material compliance with all Legal Requirements, subject to the provisions of
this Section 11.2.  If the cost of the repair or restoration of the affected
Property exceeds the amount of the Award, Tenant shall give Landlord Notice
thereof which notice shall set forth in

 

44

--------------------------------------------------------------------------------


 

reasonable detail the nature of such deficiency and whether Tenant shall pay and
assume the amount of such deficiency (Tenant having no obligation to do so,
except that if Tenant shall elect to make such funds available, the same shall
become an irrevocable obligation of Tenant pursuant to this Agreement).  In the
event Tenant shall elect not to pay and assume the amount of such deficiency,
Landlord shall have the right (but not the obligation), exercisable at
Landlord’s sole election by Notice to Tenant given within sixty (60) days after
Tenant’s Notice of the deficiency, to elect to make available for application to
the cost of repair or restoration the amount of such deficiency; provided,
however, in such event, upon any disbursement by Landlord thereof, the Minimum
Rent shall be adjusted as provided in Section 3.1.1(b).  In the event that
neither Landlord nor Tenant shall elect to make such deficiency available for
restoration, either Landlord or Tenant may terminate this Agreement with respect
to the affected Property and the entire Award shall be allocated as set forth in
Section 11.5.

 

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award received by Landlord and necessary to
complete such repair or restoration, together with severance and other damages
awarded to Landlord for the taken Leased Improvements and any deficiency
Landlord has agreed to disburse, to Tenant regularly during the restoration
period so as to permit payment for the cost of such repair or restoration. 
Landlord may, at its option, condition advancement of such portion of the Award
and other amounts on (a) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (b) general contractors’ estimates,
(c) architect’s certificates, (d) conditional lien waivers of general
contractors, if available, (e) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required, (f) if
Tenant has elected to advance deficiency funds pursuant to the preceding
paragraph, Tenant depositing the amount thereof with Landlord and (g) such other
certificates as Landlord may, from time to time, reasonably require.  Landlord’s
obligation under this Section 11.2 to disburse the Award and such other amounts
shall be subject to (x) the collection thereof by Landlord and (y) the
satisfaction of any applicable requirements of any Property Mortgage, and the
release of such Award by the applicable Property Mortgagee.  Tenant’s obligation
to restore the Leased Property shall be subject to the release of any portion of
the Award by the applicable Property Mortgagee to Landlord.

 

45

--------------------------------------------------------------------------------

 


 

11.3  Abatement of Rent.  Other than as specifically provided in this Agreement,
this Agreement shall remain in full force and effect and Tenant’s obligation to
make all payments of Rent and to pay all other charges as and when required
under this Agreement shall remain unabated during the Term notwithstanding any
Condemnation involving the Leased Property, or any portion thereof.  The
provisions of this Article 11 shall be considered an express agreement governing
any Condemnation involving the Leased Property and, to the maximum extent
permitted by law, no local or State statute, law, rule, regulation or ordinance
in effect during the Term which provides for such a contingency shall have any
application in such case.

 

11.4  Temporary Condemnation.  In the event of any temporary Condemnation of any
Property or Tenant’s interest therein, this Agreement shall continue in full
force and effect and Tenant shall continue to pay (or cause to be paid), in the
manner and on the terms herein specified, the full amount of the Rent.  Tenant
shall continue to perform and observe (or cause to be performed and observed)
all of the other terms and conditions of this Agreement on the part of the
Tenant to be performed and observed.  The entire amount of any Award made for
such temporary Condemnation allocable to the Term, whether paid by way of
damages, rent or otherwise, shall be paid to Tenant.  Tenant shall, promptly
upon the termination of any such period of temporary Condemnation, at its sole
cost and expense, restore the affected Property to the condition that existed
immediately prior to such Condemnation, in material compliance with all
applicable Legal Requirements, unless such period of temporary Condemnation
shall extend beyond the expiration of the Term, in which event Tenant shall not
be required to make such restoration.

 

11.5  Allocation of Award.  Except as provided in Section 11.4 and the second
sentence of this Section 11.5, the total Award shall be solely the property of
and payable to Landlord.  Any portion of the Award made for the taking of
Tenant’s leasehold interest in the Leased Property, loss of business during the
remainder of the Term, the taking of Tenant’s Personal Property, the taking of
Capital Additions paid for by Tenant and Tenant’s removal and relocation
expenses shall be the sole property of and payable to Tenant.  In any
Condemnation proceedings, Landlord and Tenant shall each seek its own Award in
conformity herewith, at its own expense.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 12

 

DEFAULTS AND REMEDIES

 

12.1  Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:

 

(a)           should Tenant fail to make any payment of the Rent or any other
sum payable hereunder when due which failure shall continue for a period of five
(5) Business Days after Notice thereof from Landlord to Tenant; or

 

(b)           should Tenant default in the due observance or performance of any
of the terms, covenants or agreements contained herein to be performed or
observed by it (other than as specified in clause (a) above) and should such
default continue for a period of thirty (30) days after Notice thereof from
Landlord to Tenant; provided, however, that if such default is susceptible of
cure but such cure cannot be accomplished with due diligence within such period
of time and if, in addition, Tenant commences to cure or cause to be cured such
default within thirty (30) days after Notice thereof from Landlord and
thereafter prosecutes the curing of such default with all due diligence, such
period of time shall be extended to such period of time (not to exceed an
additional ninety (90) days in the aggregate) as may be necessary to cure such
default with all due diligence; or

 

(c)           should any obligation of Tenant or any Guarantor in respect of any
Indebtedness of Twenty Million Dollars ($20,000,000) or more for money borrowed
or for any material property or services, or any guaranty relating thereto, be
declared to be or become due and payable prior to the stated maturity thereof,
or should there occur and be continuing with respect to any such Indebtedness
any event of default under any instrument or agreement evidencing or securing
the same, the effect of which is to permit the holder or holders of such
instrument or agreement or a trustee, agent or other representative on behalf of
such holder or holders, to cause any such obligations to become due prior to its
stated maturity; or

 

(d)           should an event of default occur and be continuing beyond the
expiration of any applicable cure period under any Guaranty; or

 

47

--------------------------------------------------------------------------------


 

(e)           should Tenant or any Guarantor generally not be paying its debts
as they become due or should Tenant or any Guarantor make a general assignment
for the benefit of creditors; or

 

(f)            should any petition be filed by or against Tenant or any
Guarantor under the Federal bankruptcy laws, or should any other proceeding be
instituted by or against Tenant or any Guarantor seeking to adjudicate Tenant or
any Guarantor a bankrupt or insolvent, or seeking liquidation, reorganization,
arrangement, adjustment or composition of Tenant’s or any Guarantor’s debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for Tenant or any
Guarantor or for any substantial part of the property of Tenant or any Guarantor
and such proceeding is not dismissed within one hundred eighty (180) days after
institution thereof; or

 

(g)           should Tenant or any Guarantor cause or institute any proceeding
for its dissolution or termination; or

 

(h)           should the estate or interest of Tenant in the Leased Property or
any part thereof be levied upon or attached in any proceeding and the same shall
not be vacated or discharged within the later of (x) ninety (90) days after
commencement thereof, unless the amount in dispute is less than $250,000, in
which case Tenant shall give Notice to Landlord of the dispute but Tenant may
defend in any suitable way, and (y) two hundred seventy (270) days after receipt
by Tenant of Notice thereof from Landlord (unless Tenant shall be contesting
such lien or attachment in good faith in accordance with Article 8); or

 

(i)            should there occur any direct or indirect Change in Control of
Tenant or any Guarantor, except as otherwise permitted by Article 16;

 

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property by giving Notice thereof to Tenant and upon the expiration of
the time, if any, fixed in such Notice, this Agreement shall terminate with
respect to all or the designated portion of the Leased Property and all rights
of Tenant under this Agreement with respect thereto shall cease.  Landlord shall
have and may exercise all rights and remedies available at law and in equity to
Landlord as a result of Tenant’s breach of this Agreement.

 

48

--------------------------------------------------------------------------------


 

Upon the termination of this Agreement in connection with any Event of Default,
Landlord may, in addition to any other remedies provided herein, enter upon the
Leased Property, or any portion thereof and take possession of any and all of
Tenant’s Personal Property, if any, without liability for trespass or conversion
(Tenant hereby waiving any right to notice or hearing prior to such taking of
possession by Landlord) and sell the same at public or private sale, after
giving Tenant reasonable Notice of the time and place of any public or private
sale, at which sale Landlord or its assigns may purchase all or any portion of
Tenant’s Personal Property, if any, unless otherwise prohibited by law.  Unless
otherwise provided by law and without intending to exclude any other manner of
giving Tenant reasonable notice, the requirement of reasonable Notice shall be
met if such Notice is given at least ten (10) days before the date of sale.

 

12.2  Remedies.  None of (a) the termination of this Agreement pursuant to
Section 12.1, (b) the repossession of the Leased Property, or any portion
thereof, (c) the failure of Landlord to relet the Leased Property, or any
portion thereof, nor (d) the reletting of all or any of portion of the Leased
Property, shall relieve Tenant of its liability and obligations hereunder, all
of which shall survive any such termination, repossession or reletting.  In the
event of any such termination, Tenant shall forthwith pay to Landlord all Rent
due and payable with respect to the Leased Property, or terminated portion
thereof, through and including the date of such termination.  Thereafter,
Tenant, until the end of what would have been the Term of this Agreement in the
absence of such termination, and whether or not the Leased Property, or any
portion thereof, shall have been relet, shall be liable to Landlord for, and
shall pay to Landlord, as current damages, the Rent (Additional Rent to be
reasonably calculated by Landlord) and other charges which would be payable
hereunder for the remainder of the Term had such termination not occurred, less
the net proceeds, if any, of any reletting of the Leased Property, or any
portion thereof, after deducting all reasonable expenses in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation for such reletting. 
Tenant shall pay such current damages to Landlord monthly on the days on which
the Minimum Rent would have been payable hereunder if this Agreement had not
been so terminated with respect to such of the Leased Property.

 

49

--------------------------------------------------------------------------------


 

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord using a
discount rate equal to five percent (5%) per annum) of the excess, if any, of
the Rent and other charges which would be payable hereunder from the date of
such termination (assuming that, for the purposes of this paragraph, annual
payments by Tenant on account of Impositions and Additional Rent would be the
same as payments required for the immediately preceding twelve calendar months,
or if less than twelve calendar months have expired since the Commencement Date,
the payments required for such lesser period projected to an annual amount) for
what would be the then unexpired term of this Agreement if the same remained in
effect, over the fair market rental for the same period.  Nothing contained in
this Agreement shall, however, limit or prejudice the right of Landlord to prove
and obtain in proceedings for bankruptcy or insolvency an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid.  Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting.  To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord

 

50

--------------------------------------------------------------------------------


 

obtaining possession of the Leased Property, by reason of the occurrence and
continuation of an Event of Default hereunder.

 

12.3  Tenant’s Waiver.  IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1
OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY
JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES SET FORTH IN
THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN FORCE EXEMPTING
PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.

 

12.4  Application of Funds.  Any payments received by Landlord under any of the
provisions of this Agreement during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as Landlord may determine or
as may be prescribed by the laws of the State.  Any balance shall be paid to
Tenant.

 

12.5  Landlord’s Right to Cure Tenant’s Default.  If an Event of Default shall
have occurred and be continuing, Landlord, after Notice to Tenant (which Notice
shall not be required if Landlord shall reasonably determine immediate action is
necessary to protect person or property), without waiving or releasing any
obligation of Tenant and without waiving or releasing any Event of Default, may
(but shall not be obligated to), at any time thereafter, make such payment or
perform such act for the account and at the expense of Tenant, and may, to the
maximum extent permitted by law, enter upon the Leased Property, or any portion
thereof, for such purpose and take all such action thereon as, in Landlord’s
sole and absolute discretion, may be necessary or appropriate therefor.  No such
entry shall be deemed an eviction of Tenant.  All reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by Landlord
in connection therewith, together with interest thereon (to the extent permitted
by law) at the Overdue Rate from the date such sums are paid by Landlord until
repaid, shall be paid by Tenant to Landlord, on demand.

 

ARTICLE 13

 

HOLDING OVER

 

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a

 

51

--------------------------------------------------------------------------------


 

daily basis).  Tenant shall also pay to Landlord all damages (direct or
indirect) sustained by reason of any such holding over.  Otherwise, such holding
over shall be on the terms and conditions set forth in this Agreement, to the
extent applicable.  Nothing contained herein shall constitute the consent,
express or implied, of Landlord to the holding over of Tenant after the
expiration or earlier termination of this Agreement.

 

ARTICLE 14

 

LANDLORD DEFAULT

 

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Property Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant may
declare the occurrence of a “Landlord Default” by a second Notice to Landlord
and to such Property Mortgagee.  Thereafter, Tenant may forthwith cure the same
and, subject to the provisions of the following paragraph, invoice Landlord for
costs and expenses (including reasonable attorneys’ fees and court costs)
incurred by Tenant in curing the same, together with interest thereon (to the
extent permitted by law) from the date Landlord receives Tenant’s invoice until
paid, at the Overdue Rate.  Tenant shall have no right to terminate this
Agreement for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any Rent or other charges due
hereunder.

 

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof.  If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution in accordance with Article 22.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 15

 

PURCHASE OF TENANT’S PERSONAL PROPERTY

 

Landlord shall have the option to purchase Tenant’s Personal Property, at the
expiration or sooner termination of this Agreement, for an amount equal to the
then fair market value thereof (current replacement cost as determined by
agreement of the parties or, in the absence of such agreement, appraisal),
subject to, and with appropriate price adjustments for, all liabilities assumed
such as equipment leases, conditional sale contracts and other encumbrances
securing such liabilities to which such Personal Property is subject.

 

ARTICLE 16

 

SUBLETTING AND ASSIGNMENT

 

16.1  Subletting and Assignment.  Except as provided in Section 16.3, Tenant
shall not, without Landlord’s prior written consent (which consent may be given
or withheld in Landlord’s sole and absolute discretion), assign, mortgage,
pledge, hypothecate, encumber or otherwise transfer this Agreement or sublease
or permit the sublease (which term shall be deemed to include the granting of
concessions, licenses, and the like), of the Leased Property, or any portion
thereof, or suffer or permit this Agreement or the leasehold estate created
hereby or any other rights arising under this Agreement to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily, involuntarily or by operation of law, or permit the
use or operation of the Leased Property, or any portion thereof, by anyone other
than Tenant to be offered or advertised for assignment or subletting.

 

For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of Tenant.

 

If this Agreement is assigned or if the Leased Property, or any portion thereof
is sublet (or occupied by anybody other than Tenant and its employees), after
termination of this Agreement, Landlord may collect the rents from such
assignee, subtenant or occupant, as the case may be, but no such collection
shall be deemed a waiver of the provisions set forth in the first paragraph of
this Section 16.1, the acceptance by Landlord of such assignee, subtenant or
occupant, as the case may be, as a tenant, or a release of Tenant from the
future performance by

 

53

--------------------------------------------------------------------------------


 

Tenant of its covenants, agreements or obligations contained in this Agreement.

 

Any assignment or transfer of Tenant’s interest under this Agreement shall be
subject to such assignee’s or transferee’s delivery to Landlord of a Guaranty,
which Guaranty shall be in form and substance satisfactory to Landlord in its
sole discretion and which Guaranty shall constitute a Guaranty hereunder.

 

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1.  No
assignment, subletting or occupancy shall affect any Permitted Use.  Any
subletting, assignment or other transfer of Tenant’s interest under this
Agreement in contravention of this Section 16.1 shall be voidable at Landlord’s
option.

 

16.2  Required Sublease Provisions.  Any sublease of all or any portion of the
Leased Property entered into on or after the Commencement Date shall provide
(a) that it is subject and subordinate to this Agreement and to the matters to
which this Agreement is or shall be subject or subordinate; (b) that in the
event of termination of this Agreement or reentry or dispossession of Tenant by
Landlord under this Agreement, Landlord may, at its option, terminate such
sublease or take over all of the right, title and interest of Tenant, as
sublessor under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that neither Landlord nor any Property Mortgagee, as holder of a mortgage
or as Landlord under this Agreement, if such mortgagee succeeds to that
position, shall (i) be liable for any act or omission of Tenant under such
sublease, (ii) be subject to any credit, counterclaim, offset or defense which
theretofore accrued to such subtenant against Tenant, (iii) be bound by any
previous modification of such sublease not consented to in writing by Landlord
or by any previous prepayment of more than one (1) month’s rent, (iv) be bound
by any covenant of Tenant to undertake or complete any construction of the
applicable Property, or any portion thereof, (v) be required to account for any
security deposit of the subtenant other than any security deposit actually
delivered to Landlord by Tenant, (vi) be bound

 

54

--------------------------------------------------------------------------------


 

by any obligation to make any payment to such subtenant or grant any credits,
except for services, repairs, maintenance and restoration provided for under the
sublease that are performed after the date of such attornment, (vii) be
responsible for any monies owing by Tenant to the credit of such subtenant
unless actually delivered to Landlord by Tenant, or (viii) be required to remove
any Person occupying any portion of the Leased Property; and (c) in the event
that such subtenant receives a written Notice from Landlord or any Property
Mortgagee stating that this Agreement has terminated, such subtenant shall
thereafter be obligated to pay all rentals accruing under such sublease directly
to the party giving such Notice or as such party may direct.  Such sublease
shall provide that the subtenant thereunder shall, at the request of Landlord,
execute a suitable instrument in confirmation of such agreement to attorn.  An
original counterpart of each such sublease and assignment and assumption, duly
executed by Tenant and such subtenant or assignee, as the case may be, in form
and substance reasonably satisfactory to Landlord, shall be delivered promptly
to Landlord and (a) in the case of an assignment, the assignee shall assume in
writing and agree to keep and perform all of the terms of this Agreement on the
part of Tenant to be kept and performed and shall be, and become, jointly and
severally liable with Tenant for the performance thereof and (b) in case of
either an assignment or subletting, Tenant shall remain primarily liable, as
principal rather than as surety, for the prompt payment of the Rent and for the
performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder.

 

The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.

 

16.3  Permitted Sublease.  Subject to the provisions of Section 16.2 and
Section 16.4 and any other express conditions or limitations set forth herein,
Tenant may, in each instance after Notice to Landlord and without consent,
(a) enter into third party agreements or sublease space at any Property for fuel
station, restaurant/food service or mechanical repair purposes or other
concessions in furtherance of the Permitted Use, so long as such subleases will
not violate or affect any Legal Requirement or Insurance Requirement, and Tenant
shall provide such additional insurance coverage applicable to the activities to
be conducted in such subleased space as Landlord and any Property Mortgagee may
reasonably require, and (b) enter into one or more subleases or licenses with
Affiliated Persons

 

55

--------------------------------------------------------------------------------

 


 

of Tenant with respect to the Leased Property, or any portion thereof, provided
Tenant gives Landlord Notice of the material terms and conditions thereof. 
Landlord and Tenant acknowledge and agree that if Tenant enters into one or more
subleases or licenses with Affiliated Persons of Tenant with respect to any
Property, or any portion thereof, in accordance with the preceding clause (b),
Tenant may allocate the rent and other charges with respect to the affected
Property in any reasonable manner; provided, however, that such allocation shall
not affect Tenant’s (nor any Guarantor’s) liability for the Rent and other
obligations of Tenant under this Agreement; and, provided, further, that Tenant
shall give Landlord prompt written notice of any allocation or reallocation of
the rent and other charges with respect to the affected Property and, in any
event, Tenant shall give Landlord written notice of the amount of such
allocations at least ten (10) Business Days prior to the date that Landlord or
Hospitality Properties Trust is required to file any tax returns in any State
where such affected Leased Property is located.

 

16.4  Sublease Limitation.  Anything contained in this Agreement to the contrary
notwithstanding, Tenant shall not sublet or license the Leased Property, or any
portion thereof, on any basis such that the rental to be paid by any sublessee
or licensee thereunder would be based, in whole or in part, on the net income or
profits derived by the business activities of such sublessee or licensee, any
other formula such that any portion of such sublease rental or license would
fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto or
would otherwise disqualify Landlord or any Affiliated Person for treatment as a
“real estate investment trust” under the Code.

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

17.1  Estoppel Certificates.  At any time and from time to time, but not more
than a reasonable number of times per year, upon not less than ten (10) Business
Days prior Notice by either party, the party receiving such Notice shall furnish
to the other an Officer’s Certificate certifying that this Agreement is
unmodified and in full force and effect (or that this Agreement is in full force
and effect as modified and setting forth the modifications), the date to which
the Rent has been paid, that no Default or an Event of Default has occurred and
is continuing or, if a Default or an Event of Default shall exist, specifying

 

56

--------------------------------------------------------------------------------


 

in reasonable detail the nature thereof, and the steps being taken to remedy the
same, and such additional information as the requesting party may reasonably
request.  Any such certificate furnished pursuant to this Section 17.1 may be
relied upon by the requesting party, its lenders and any prospective purchaser
or mortgagee of the Leased Property, or any portion thereof, or the leasehold
estate created hereby.

 

17.2  Financial Statements.  Tenant shall furnish or cause TA to furnish, as
applicable, the following statements to Landlord:

 

(a)           within forty-five (45) days after each of the first three fiscal
quarters of any Fiscal Year, the most recent Consolidated Financials,
accompanied by the Financial Officer’s Certificate;

 

(b)           within ninety (90) days after the end of each Fiscal Year, the
most recent Consolidated Financials and financials of Tenant for such year,
certified by an independent certified public accountant reasonably satisfactory
to Landlord and accompanied by a Financial Officer’s Certificate;

 

(c)           within forty-five (45) days after the end of each month, an
unaudited operating statement and statement of Capital Expenditures prepared on
a Property by Property basis and a combined basis, accompanied by a Financial
Officer’s Certificate;

 

(d)           at any time and from time to time upon not less than twenty (20)
days Notice from Landlord or such additional period as may be reasonable under
the circumstances, any Consolidated Financials, Tenant financials or any other
audited or unaudited financial reporting information required to be filed by
Landlord with any securities and exchange commission, the SEC or any successor
agency, or any other governmental authority, or required pursuant to any order
issued by any court, governmental authority or arbitrator in any litigation to
which Landlord is a party, for purposes of compliance therewith; and

 

(e)           promptly upon Notice from Landlord, such other information
concerning the business, financial condition and affairs of Tenant, any
Guarantor, and/or any Affiliated Person of Tenant as Landlord reasonably may
request from time to time.

 

Landlord shall treat any non-public information which it receives from Tenant
pursuant to this Section 17.2 as confidential, but Landlord may at any time, and
from time to

 

57

--------------------------------------------------------------------------------


 

time, provide any Property Mortgagee with copies of any of the foregoing
statements, subject to Landlord obtaining the agreement of such Property
Mortgagee to maintain such statements and the information therein as
confidential.

 

ARTICLE 18

 

LANDLORD’S RIGHT TO INSPECT

 

Tenant shall permit Landlord and its authorized representatives to inspect the
Leased Property, or any portion thereof, during usual business hours upon not
less than forty-eight (48) hours’ notice and to make such repairs as Landlord is
permitted or required to make pursuant to the terms of this Agreement, provided
that any inspection or repair by Landlord or its representatives will not
unreasonably interfere with Tenant’s use and operation of the Leased Property
and further provided that in the event of an emergency, as determined by
Landlord in its reasonable discretion, prior Notice shall not be necessary.

 

ARTICLE 19

 

EASEMENTS

 

19.1  Grant of Easements.  Provided no Event of Default has occurred and is
continuing, Landlord will join in granting and, if necessary, modifying or
abandoning such rights-of-way, easements and other interests as may be
reasonably requested by Tenant for ingress and egress, and electric, telephone,
gas, water, sewer and other utilities so long as:

 

(a)           the instrument creating, modifying or abandoning any such
easement, right-of-way or other interest is satisfactory to and approved by
Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned); and

 

(b)           Landlord receives an Officer’s Certificate from Tenant stating
(i) that such grant, modification or abandonment is not detrimental to the
proper conduct of business on such Property, (ii) the consideration, if any,
being paid for such grant, modification or abandonment (which consideration
shall be paid by Tenant), (iii) that such grant, modification or abandonment
does not impair the use or value of such Property for the Permitted Use, and
(iv) that, for as long as this Agreement shall be in effect, Tenant will perform
all obligations, if any, of Landlord under any such instrument.

 

58

--------------------------------------------------------------------------------


 

19.2  Exercise of Rights by Tenant.  So long as no Event of Default has occurred
and is continuing, Tenant shall have the right to exercise all rights of
Landlord under the Easement Agreements and, in connection therewith, Landlord
shall execute and promptly return to Tenant such documents as Tenant shall
reasonably request.  Tenant shall perform all obligations of Landlord under the
Easement Agreements.

 

19.3  Permitted Encumbrances.  Any agreements entered into in accordance with
this Article 19 shall be deemed a Permitted Encumbrance.

 

ARTICLE 20

 

PROPERTY MORTGAGES

 

20.1  Landlord May Grant Liens.  Without the consent of Tenant, Landlord may,
from time to time, directly or indirectly, create or otherwise cause to exist
any lien, encumbrance or title retention agreement (“Encumbrance”) upon the
Leased Property, or any portion thereof, or interest therein, whether to secure
any borrowing or other means of financing or refinancing.

 

20.2  Subordination of Lease.  This Agreement and any and all rights of Tenant
hereunder are and shall be subject and subordinate to any ground or master
lease, and all renewals, extensions, modifications and replacements thereof, and
to all mortgages and deeds of trust, which may now or hereafter affect the
Leased Property, or any portion thereof, or any improvements thereon and/or any
of such leases, whether or not such mortgages or deeds of trust shall also cover
other lands and/or buildings and/or leases, to each and every advance made or
hereafter to be made under such mortgages and deeds of trust, and to all
renewals, modifications, replacements and extensions of such leases and such
mortgages and deeds of trust and all consolidations of such mortgages and deeds
of trust.  This section shall be self-operative and no further instrument of
subordination shall be required.  In confirmation of such subordination, Tenant
shall promptly execute, acknowledge and deliver any instrument that Landlord,
the lessor under any such lease or the holder of any such mortgage or the
trustee or beneficiary of any deed of trust or any of their respective
successors in interest may reasonably request to evidence such subordination. 
Any lease to which this Agreement is, at the time referred to, subject and
subordinate is herein called “Superior Lease” and the lessor of a Superior Lease
or its

 

59

--------------------------------------------------------------------------------


 

successor in interest at the time referred to is herein called “Superior
Landlord” and any mortgage or deed of trust to which this Agreement is, at the
time referred to, subject and subordinate is herein called “Superior Mortgage”
and the holder, trustee or beneficiary of a Superior Mortgage is herein called
“Superior Mortgagee”.  Tenant shall have no obligations under any Superior Lease
or Superior Mortgage other than those expressly set forth in this Section 20.2.

 

If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “Successor Landlord”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Agreement, except that the Successor Landlord (unless
formerly the landlord under this Agreement or its nominee or designee) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior Landlord under this Agreement, (b) responsible for any
monies owing by or on deposit with any prior Landlord to the credit of Tenant
(except to the extent actually paid or delivered to the Successor Landlord),
(c) subject to any counterclaim or setoff which theretofore accrued to Tenant
against any prior Landlord, (d) bound by any modification of this Agreement
subsequent to such Superior Lease or Mortgage, or by any previous prepayment of
Rent for more than one (1) month in advance of the date due hereunder, which was
not approved in writing by the Superior Landlord or the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations under
Section 5.1.2(b) or with respect to any insurance or Condemnation proceeds), or
(g) required to remove any Person occupying the Leased Property or any part
thereof, except if such person claims by, through or under the Successor
Landlord.

 

60

--------------------------------------------------------------------------------


 

Tenant agrees at any time and from time to time to execute a suitable instrument
in confirmation of Tenant’s agreement to attorn, as aforesaid, and Landlord
agrees to provide Tenant with an instrument of nondisturbance and attornment
from each such Superior Mortgagee and Superior Landlord (other than the lessors
under any ground leases with respect to the Leased Property, or any portion
thereof) in form and substance reasonably satisfactory to Tenant. 
Notwithstanding the foregoing, any Successor Landlord shall be liable (a) to pay
to Tenant any amounts owed under Section 5.1.2(b), and (b) to pay to Tenant any
portions of insurance proceeds or Awards received by Landlord or the Successor
Landlord required to be paid to Tenant pursuant to the terms of this Agreement,
and, as a condition to any mortgage, lien or lease in respect of the Leased
Property, or any portion thereof, and the subordination of this Agreement
thereto, the mortgagee, lienholder or lessor, as applicable, shall expressly
agree, for the benefit of Tenant, to make such payments, which agreement shall
be embodied in an instrument in form reasonably satisfactory to Tenant.

 

20.3  Notice to Mortgagee and Superior Landlord.  Subsequent to the receipt by
Tenant of Notice from Landlord as to the identity of any Property Mortgagee or
Superior Landlord under a lease with Landlord, as ground lessee, which includes
the Leased Property, or any portion thereof, as part of the demised premises and
which complies with Section 20.1 (which Notice shall be accompanied by a copy of
the applicable mortgage or lease), no Notice from Tenant to Landlord as to a
default by Landlord under this Agreement shall be effective with respect to a
Property Mortgagee or Superior Landlord unless and until a copy of the same is
given to such Property Mortgagee or Superior Landlord at the address set forth
in the above described Notice, and the curing of any of Landlord’s defaults
within the applicable notice and cure periods set forth in Article 14 by such
Property Mortgagee or Superior Landlord shall be treated as performance by
Landlord.

 

ARTICLE 21

 

ADDITIONAL COVENANTS OF LANDLORD AND TENANT

 

21.1  Prompt Payment of Indebtedness.  Tenant shall (a) pay or cause to be paid
when due all payments of principal of and premium and interest on Tenant’s
Indebtedness for money borrowed and shall not permit or suffer any such
Indebtedness to become or remain in default beyond any applicable grace or cure
period, (b) pay or cause to be paid when due all lawful claims for labor

 

61

--------------------------------------------------------------------------------


 

and rents with respect to the Leased Property, (c) pay or cause to be paid when
due all trade payables and (d) pay or cause to be paid when due all other of
Tenant’s Indebtedness upon which it is or becomes obligated, except, in each
case, other than that referred to in clause (a), to the extent payment is being
contested in good faith by appropriate proceedings in accordance with Article 8
and if Tenant shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, if appropriate, or unless and until
foreclosure, distraint sale or other similar proceedings shall have been
commenced.

 

21.2  Conduct of Business.  Tenant shall not engage in any business other than
the leasing and operation of the Leased Property (including any incidental or
ancillary business relating thereto) and shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect and in good
standing its legal existence and its rights and licenses necessary to conduct
such business.

 

21.3  Maintenance of Accounts and Records.  Tenant shall keep true records and
books of account of Tenant in which full, true and correct entries will be made
of dealings and transactions in relation to the business and affairs of Tenant
in accordance with GAAP.  Tenant shall apply accounting principles in the
preparation of the financial statements of Tenant which, in the judgment of and
the opinion of its independent public accountants, are in accordance with GAAP,
where applicable, except for changes approved by such independent public
accountants.  Tenant shall provide to Landlord either in a footnote to the
financial statements delivered under Section 17.2 which relate to the period in
which such change occurs, or in separate schedules to such financial statements,
information sufficient to show the effect of any such changes on such financial
statements.

 

21.4  Notice of Litigation, Etc.  Tenant shall give prompt Notice to Landlord of
any litigation or any administrative proceeding to which it may hereafter become
a party of which Tenant has notice or actual knowledge which involves a
potential liability equal to or greater than Two Hundred Fifty Thousand Dollars
($250,000) or which may otherwise result in any material adverse change in the
business, operations, property, prospects, results of operation or condition,
financial or other, of Tenant.  Forthwith upon Tenant obtaining knowledge of any
Default, Event of Default or any default or event of default under any agreement
relating to Indebtedness for money borrowed in an aggregate amount exceeding, at
any one time, Two Hundred

 

62

--------------------------------------------------------------------------------


 

Fifty Thousand Dollars ($250,000), or any event or condition that would be
required to be disclosed in a current report filed by Tenant on Form 8-K or in
Part II of a quarterly report on Form 10-Q if Tenant were required to file such
reports under the Securities Exchange Act of 1934, as amended, Tenant shall
furnish Notice thereof to Landlord specifying the nature and period of existence
thereof and what action Tenant has taken or is taking or proposes to take with
respect thereto.

 

21.5  Indebtedness of Tenant.  Tenant shall not create, incur, assume or
guarantee, or permit to exist, or become or remain liable directly or indirectly
upon, any Indebtedness except the following:

 

(a)           Indebtedness of Tenant to Landlord;

 

(b)           Indebtedness of Tenant for Impositions, to the extent that payment
thereof shall not at the time be required to be made in accordance with the
provisions of Article 8;

 

(c)           Indebtedness of Tenant in respect of judgments or awards (i) which
have been in force for less than the applicable appeal period and in respect of
which execution thereof shall have been stayed pending such appeal or review, or
(ii) which are fully covered by insurance payable to Tenant, or (iii) which are
for an amount not in excess of $250,000 in the aggregate at any one time
outstanding and (x) which have been in force for not longer than the applicable
appeal period, so long as execution is not levied thereunder or (y) in respect
of which an appeal or proceedings for review shall at the time be prosecuted in
good faith in accordance with the provisions of Article 8, and in respect of
which execution thereof shall have been stayed pending such appeal or review;

 

(d)           unsecured borrowings of Tenant from its Affiliated Persons which
are by their terms expressly subordinate pursuant to a Subordination Agreement
to the payment and performance of Tenant’s obligations under this Agreement; or

 

(e)           Indebtedness for purchase money financing in accordance with
Section 21.8(a) and other operating liabilities incurred in the ordinary course
of Tenant’s business;

 

(f)            Indebtedness of Tenant as guarantor or borrower secured by Liens
permitted under Section 21.8(c); or

 

63

--------------------------------------------------------------------------------

 


 

(g)           A guaranty of TA’s obligations under its revolving line of credit
and for any privately placed or publicly issued debt.

 

21.6  Distributions, Payments to Affiliated Persons, Etc.  Tenant shall not
declare, order, pay or make, directly or indirectly, any Distributions or any
payment to any Affiliated Person of Tenant (including payments in the ordinary
course of business) or set apart any sum or property therefor, or agree to do
so, if, at the time of such proposed action, or immediately after giving effect
thereto, any Event of Default shall have occurred and be continuing.  Otherwise,
as long as no Event of Default shall have occurred and be continuing, Tenant may
make Distributions and payments to Affiliated Persons; provided, however, that
any such payments shall at all times be subordinate to Tenant’s obligations
under this Agreement.

 

21.7  Prohibited Transactions.  Tenant shall not permit to exist or enter into
any agreement or arrangement whereby it engages in a transaction of any kind
with any Affiliated Person as to Tenant or any Guarantor, except on terms and
conditions which are commercially reasonable.

 

21.8  Liens and Encumbrances.  Except as permitted by Article 7 and
Section 21.5, Tenant shall not create or incur or suffer to be created or
incurred or to exist any Lien on this Agreement or any of Tenant’s assets,
properties, rights or income, or any of its interest therein, now or at any time
hereafter owned, other than:

 

(a)           Security interests securing the purchase price of equipment or
personal property whether acquired before or after the Commencement Date;
provided, however, that (i) such Lien shall at all times be confined solely to
the asset in question and (ii) the aggregate principal amount of Indebtedness
secured by any such Lien shall not exceed the cost of acquisition or
construction of the property subject thereto;

 

(b)           Permitted Encumbrances;

 

(c)           Security interests in Accounts or Chattel Paper, in Support
Obligations, General Intangibles or Deposit Accounts relating to such Accounts
or Chattel Paper, in any Instruments or Investment Property evidencing or
arising from such Accounts or Chattel Paper, in any documents, books, records or
other information (including, without limitation, computer programs, tapes,
discs, punch cards, data processing software and related

 

64

--------------------------------------------------------------------------------


 

property and rights) maintained with respect to any property described in this
Section 21.8(c) or in any Proceeds of any of the foregoing (capitalized terms
used in this Section 21.8(c) without definition being used as defined in or for
purposes of Article 9 of the Uniform Commercial Code as in effect in the
Commonwealth of Massachusetts); or

 

(d)           As permitted pursuant to Section 21.5.

 

21.9  Merger; Sale of Assets; Etc.  Without Landlord’s prior written consent
(which consent may be given or withheld in Landlord’s sole discretion), Tenant
shall not (i) sell, lease (as lessor or sublessor), transfer or otherwise
dispose of, or abandon, all or any material portion of its assets (including
capital stock or other equity interests) or business to any Person, (ii) merge
into or with or consolidate with any other Entity, or (iii) sell, lease (as
lessor or sublessor), transfer or otherwise dispose of, or abandon, any personal
property or fixtures or any real property; provided, however, that,
notwithstanding the provisions of clause (iii) preceding, Tenant may dispose of
equipment or fixtures which have become inadequate, obsolete, worn-out,
unsuitable, undesirable or unnecessary, provided substitute equipment or
fixtures having equal or greater value and utility (but not necessarily having
the same function) have been provided.

 

21.10  Bankruptcy Remote Entities.  At Landlord’s request, Tenant shall make
such amendments, modifications or other changes to its charter documents and
governing bodies (including, without limitation, Tenant’s board of directors),
and take such other actions, as may from time to time be necessary to qualify
Tenant as a “bankruptcy remote entity”, provided that Landlord shall reimburse
Tenant for all costs and expenses reasonably incurred by Tenant in connection
with the making of such amendments or modifications.

 

21.11  Trade Area Restriction.  Notwithstanding anything to the contrary in this
Agreement, neither Tenant nor any Affiliated Person of Tenant shall acquire,
own, franchise, finance, lease, manage, operate or open any Travel Center or
similar business (other than any Travel Center leased to Tenant or any
Affiliated Person of Tenant by Landlord or any Affiliated Person of Landlord)
within seventy-five (75) miles in either direction along the primary interstate
on which any Property is located without Landlord’s consent, which consent may
be given or withheld in Landlord’s sole discretion.

 

65

--------------------------------------------------------------------------------


 

ARTICLE 22

 

ARBITRATION

 

Landlord or Tenant may elect to submit any dispute hereunder that has an amount
in controversy in excess of $250,000 to arbitration hereunder.  Any such
arbitration shall be conducted in Boston, Massachusetts in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then
pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on the parties.

 

In the event Landlord or Tenant shall elect to submit any such dispute to
arbitration hereunder, Landlord and Tenant shall each appoint and pay all fees
of a fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute.  Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either Landlord or Tenant shall
fail to appoint an arbitrator, as aforesaid, for a period of twenty (20) days
after written notice from the other party to make such appointment, then the
arbitrator appointed by the party having made such appointment shall appoint a
second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator.  If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question.  The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between Landlord and Tenant, unless the
arbitrators decide otherwise.  The fees of respective counsel engaged by the
parties, and the fees of expert witnesses and other witnesses called for the
parties, shall be paid by the respective party engaging such counsel or calling
or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one

 

66

--------------------------------------------------------------------------------


 

counterpart thereof to be delivered to Landlord and one to Tenant.  A judgment
of a court of competent jurisdiction may be entered upon the award of the
arbitrators in accordance with the rules and statutes applicable thereto then
obtaining.

 

ARTICLE 23

 

MISCELLANEOUS

 

23.1  Limitation on Payment of Rent.  All agreements between Landlord and Tenant
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under applicable law, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Agreement, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, or
if from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent next due and not to the payment of such excessive amount.  This provision
shall control every other provision of this Agreement and any other agreements
between Landlord and Tenant.

 

23.2  No Waiver.  No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term.  To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect with respect to any other then existing or subsequent
breach.

 

23.3  Remedies Cumulative.  To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant, now or
hereafter provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
(as applicable) of any one or more of such rights, powers and remedies shall not
preclude the

 

67

--------------------------------------------------------------------------------


 

simultaneous or subsequent exercise by Landlord of any or all of such other
rights, powers and remedies.

 

23.4  Severability.  Any clause, sentence, paragraph, section or provision of
this Agreement held by a court of competent jurisdiction to be invalid, illegal
or ineffective shall not impair, invalidate or nullify the remainder of this
Agreement, but rather the effect thereof shall be confined to the clause,
sentence, paragraph, section or provision so held to be invalid, illegal or
ineffective, and this Agreement shall be construed as if such invalid, illegal
or ineffective provisions had never been contained therein.

 

23.5  Acceptance of Surrender.  No surrender to Landlord of this Agreement or of
the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

 

23.6  No Merger of Title.  It is expressly acknowledged and agreed that it is
the intent of the parties that there shall be no merger of this Agreement or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, this Agreement or the
leasehold estate created hereby and the fee estate or ground landlord’s interest
in the Leased Property.

 

23.7  Conveyance by Landlord.  If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms hereof other than as security for a debt,
and the grantee or transferee of such of the Leased Property shall expressly
assume all obligations of Landlord hereunder arising or accruing from and after
the date of such conveyance or transfer, Landlord or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Landlord under this Agreement with respect to such of the Leased
Property arising or accruing from and after the date of such conveyance or other
transfer and all such future liabilities and obligations shall thereupon be
binding upon the new owner.

 

23.8  Quiet Enjoyment.  Tenant shall peaceably and quietly have, hold and enjoy
the Leased Property for the Term, free of hindrance or molestation by Landlord
or anyone claiming by, through or under Landlord, but subject to (a) any
Encumbrance

 

68

--------------------------------------------------------------------------------


 

permitted under Article 20 or otherwise permitted to be created by Landlord
hereunder, (b) all Permitted Encumbrances, (c) liens as to obligations of
Landlord that are either not yet due or which are being contested in good faith
and by proper proceedings, provided the same do not materially interfere with
Tenant’s ability to operate any Travel Center and (d) liens that have been
consented to in writing by Tenant.  Except as otherwise provided in this
Agreement, no failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Agreement or abate, reduce or
make a deduction from or offset against the Rent or any other sum payable under
this Agreement, or to fail to perform any other obligation of Tenant hereunder.

 

23.9  No Recordation.  Neither Landlord nor Tenant shall record this Agreement.

 

23.10  Notices.

 

(a)           Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier with written acknowledgment of receipt, or by mail
or Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to Landlord:

 

c/o Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn:  Mr. John G. Murray

Telecopier No. (617) 969-5730

 

69

--------------------------------------------------------------------------------


 

if to Tenant:

 

c/o TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio 44145

Attn:  Mr. Thomas M. O’Brien

Telecopier No. (440)808-3301

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

23.11  Construction.  Anything contained in this Agreement to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of termination or expiration of this Agreement with
respect to the Leased Property shall survive such termination or expiration.  In
no event shall Landlord be liable for any consequential damages suffered by
Tenant as the result of a breach of this Agreement by Landlord.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party to be
charged.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Each term or provision of this Agreement to be performed by Tenant
shall be construed as an independent covenant and condition.  Time is of the
essence with respect to the provisions of this Agreement.  Tenant hereby
acknowledges that the agreement between Landlord and Tenant to treat this
Agreement as a single lease in all respects was and is of primary importance,
and a material inducement, to Landlord to enter into this Agreement.  Without
limiting the generality of the foregoing, the parties hereto acknowledge that
this Agreement constitutes a single lease of the Leased Property and is not
divisible notwithstanding any references herein to any individual Property and
notwithstanding the possibility that certain individual Properties may be
deleted herefrom pursuant to the express provisions of this Agreement.

 

23.12  Counterparts; Headings.  This Agreement may be executed in two or more
counterparts, each of which shall

 

70

--------------------------------------------------------------------------------


 

constitute an original, but which, when taken together, shall constitute but one
instrument and shall become effective as of the date hereof when copies hereof,
which, when taken together, bear the signatures of each of the parties hereto
shall have been signed.  Headings in this Agreement are for purposes of
reference only and shall not limit or affect the meaning of the provisions
hereof.

 

23.13  Applicable Law, Etc.  Except as to matters regarding the internal affairs
of Landlord and issues of or limitations on any personal liability of the
shareholders and trustees or directors of Landlord for obligations of Landlord,
as to which the laws of the State of Maryland shall govern, this Agreement shall
be interpreted, construed, applied and enforced in accordance with the laws of
The Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts,
regardless of (i) where this Agreement is executed or delivered; or (ii) where
any payment or other performance required by this Agreement is made or required
to be made; or (iii) where any breach of any provision of this Agreement occurs,
or any cause of action otherwise accrues; or (iv) where any action or other
proceeding is instituted or pending; or (v) the nationality, citizenship,
domicile, principal place of business, or jurisdiction of organization or
domestication of any party; or (vi) whether the laws of the forum jurisdiction
otherwise would apply the laws of a jurisdiction other than Massachusetts; or
(vii) any combination of the foregoing.  Notwithstanding the foregoing, the laws
of the State shall apply to the perfection and priority of liens upon and the
disposition of any Property.

 

23.14  Right to Make Agreement.  Each party warrants, with respect to itself,
that neither the execution of this Agreement, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken.  Each party covenants that it has and will
continue to have throughout the term of this Agreement and any extensions
thereof, the full right to enter into this Agreement and perform its obligations
hereunder.

 

71

--------------------------------------------------------------------------------


 

23.15  Attorneys’ Fees.  If any lawsuit or arbitration or other legal proceeding
arises in connection with the interpretation or enforcement of this Agreement,
the prevailing party therein shall be entitled to receive from the other party
the prevailing party’s costs and expenses, including reasonable attorneys’ fees
incurred in connection therewith, in preparation therefor and on appeal
therefrom, which amounts shall be included in any judgment therein.

 

23.16  Nonliability of Trustees.  THE DECLARATION OF TRUST ESTABLISHING HPT PSC
PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME OF SUCH ENTITY REFERS TO THE
TRUSTEES UNDER SUCH DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY
OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SUCH ENTITY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR
ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH ENTITY.  ALL PERSONS DEALING WITH SUCH
ENTITY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITY FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

72

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

TENANT:

 

 

 

PETRO STOPPING CENTERS, L.P.

 

 

 

 

 

 

 

By:

/s/ Thomas M. O’Brien

 

 

Thomas M. O’Brien

 

 

President

 

--------------------------------------------------------------------------------

 

 


 

EXHIBITS A-1 through A-40



Land

 

[See attached copies.]

 

--------------------------------------------------------------------------------


 

 

Bucksville (MCCalla), AL (#19)

 

I-20 & I-59 @ Bucksville (Exit 100)

 

Bucksville, AL

 

Exhibit A-1

 

Legal Description

 

PARCEL I:

 

Begin at the Northeast corner of the Northwest Quarter of the Southwest Quarter
of Section 20, Township 20 South, Range 5 West, Tuscaloosa County, Alabama, and
run in a Southerly direction along the East line of said Quarter-Quarter section
a distance of 1253.08 feet (1253.61 feet deed) to a point; thence deflect 60
degrees 58 minutes 54 seconds (61 degrees 02 minutes deed) to the right and run
in a Southwesterly direction a distance of 914.24 feet to a point; thence
deflect 23 degrees 27 minutes to the right and run in a Southwesterly direction
a distance of 7.60 feet to a point on the North right of way line of Old
Tuscaloosa Highway; thence deflect 13 degrees 04 minutes to the right and run in
a Northwesterly direction a distance of 206.83 feet along said right of way to a
point on the right of way acquired for Interstate 59; thence deflect 2 degrees
02 minutes 30 seconds to the right and run in a Northwesterly direction along
said Interstate 59 a distance of 411.38 feet to a point; thence deflect 90
degrees 48 minutes to the right and run in a Northeasterly direction along said
Interstate 59 right of way a distance of 60.05 feet to a point; thence deflect
87 degrees 45 minutes to the left and run in a Northwesterly direction a
distance of 292.45 feet along the right of way of Interstate 59 to a point;
thence deflect 46 degrees 25 minutes 45 seconds to the right and run in a
Northwesterly direction a distance of 128.50 feet along the right of way of
Interstate 59 to a point; thence deflect 55 degrees 57 minutes 30 seconds to the
right and run in a Northeasterly direction a distance of 697.10 feet along the
right of way of Interstate 59 to a point; thence deflect 8 degrees 33 minutes 30
seconds to the right and run in a Northeasterly direction a distance of 205.20
feet along the right of way of Interstate 59 to a point; thence deflect 11
degrees 44 minutes to the right and run in a Northeasterly direction a distance
of 131.88 feet along the right of way of Interstate 59 to the Point of Beginning
of a curve to the right having a central angle of 5 degrees 28 minutes 51
seconds and a radius of 7489.49 feet, and an arc of 716.42 feet; thence continue
in a Northeasterly direction along the arc of said curve and along said
Interstate 59 right of way a distance of 716.42 feet, more or less, to a point
of intersection of said right of way curve with the North line of said
Quarter-Quarter section; thence deflect 39 degrees 42 minutes 09 seconds to the
right from the tangent of last described curve and run along the North line of
said Quarter-Quarter section in an Easterly direction a distance of 724.90 feet,
more or less, to the point of Beginning. LESS AND EXCEPT MINERAL AND MINING
RIGHTS.

 

PARCEL II:

 

EASEMENT DESCRIPTION:

 

A twenty (20”) foot wide easement, ten (10’) feet either side of the herein
described centerline:

 

Commence at the Northwest corner of the Northeast Quarter of the Southwest
Quarter of Section 20, Township 20 South, Range 5 West, Jefferson County,
Alabama, and run on a bearing of South 00 degrees 00 minutes 54 seconds East
along the West line of said Quarter-Quarter section a distance of 258.24 feet to
the Point of Beginning of the herein described twenty foot easement centerline;
thence continue along the following bearings and distances; run North 89 degrees
05 minutes 27.2 seconds East a distance of 42.76 feet to a point; thence run
North 45 degrees 41 minutes 28.4 seconds East a distance of 108.86 feet to a
point; thence run North 53 degrees 27 minutes 52.4 seconds East a distance of
110.01 feet to a point; thence run North 78 degrees 21 minutes 59.6 seconds East
a distance of 24.58 feet to a point; thence run South 68 degrees 45 minutes 07.7
seconds East a distance of 119.63 feet to a point; thence run North 74 degrees
36 minutes 18.3 seconds East a distance of 50.91 feet to a point; thence run
North 71 degrees 50 minutes 58.8 seconds East a distance of 65.67 feet to a
point; thence run South 79 degrees 32 minutes 43.0 seconds East a distance of
42.44 feet to a point; thence run North 70 degrees 29 minutes 06.9 seconds East
a distance of 9.57 feet to a point; thence run North 69 degrees 09 minutes 08.3
seconds East a distance of 64.34 feet to a point; thence run South 78 degrees 26
minutes 22.9 seconds East a distance of 69.32 feet to a point; thence run South
66 degrees 59 minutes 23.9 seconds East a distance of 180.45 feet to a point;
thence run South 85 degrees 13 minutes 34.7 seconds East a distance of 57.41
feet to a point; thence run South 85 degrees 34 minutes 36.9 seconds East a
distance of 60.20 feet to a point; thence run North 64 degrees 33 minutes 25.1
seconds East a distance of 59.63 feet to a point; thence run North 85 degrees 00
minutes 24.7 seconds East a distance of 88.29 feet to a point; thence run North
62 degrees 51 minutes 05.9 seconds East

 

1

--------------------------------------------------------------------------------


 

a distance of 78.75 feet to a point; thence run North 86 degrees 28 minutes 57.1
seconds East a distance of 81.53 feet to a point; thence run South 82 degrees 58
minutes 59.1 seconds East a distance of 101.37 feet to a point; thence run South
75 degrees 33 minutes 03.1 seconds East a distance of 104.86 feet to a point;
thence run Northh 86 degrees 53 minutes 06.5 seconds East a distance of 36.73
feet to a point; thence run North 58 degrees 49 minutes 39.9 seconds East a
distance of 86.84 feet to a point; thence run North 58 degrees 29 minutes 09.7
seconds East a distance of 155.36 feet to a point; thence run North 61 degrees
25 minutes 16.5 seconds East a distance of 88.42 feet to a point; thence run
South 42 degrees 12 minutes 29.8 seconds East a distance of 139.08 feet to a
point; thence run North 48 degrees 30 minutes 03.2 seconds East a distance of
46.93 feet to a point; thence run North 68 degrees 08 minutes 22.0 seconds East
a distance of 79.75 feet to a point; thence run North 87 degrees 25 minutes 16.6
seconds East a distance of 27.89 feet to a point; thence run South 52 degrees 15
minutes 48.0 seconds East a distance of 70.13 feet to a point; thence run South
49 degrees 08 minutes 47.8 seconds East a distance of 98.67 feet to a point;
thence run South 55 degrees 14 minutes 39.0 seconds East a distance of 37.42
feet to a point; thence run South 47 degrees 08 minutes 38.4 seconds East a
distance of 46.55 feet to a point; thence run South 43 degrees 00 minutes 34.6
seconds East a distance of 30 feet, more or less, said point being a point on
the center of Cooley Creek and the ending point of said easement. LESS AND
EXCEPT MINERAL AND MINING RIGHTS.

 

Situated in Jefferson County, Alabama, Bessemer Division

 

2

--------------------------------------------------------------------------------


 

 

Eloy, AZ (#6)

 

5235 N. Sunland Gin Rd.

 

Casa Grande, AZ 86401

 

Exhibit A-2

Legal Description

 

PARCEL NO.1:

 

That portion of the Southwest quarter of Section 18, Township 7 South, Range 7
East, of the Gila and Salt River Base and Meridian, Pinal County, Arizona,
described as follows:

 

Commencing at the Northwest corner of said Southwest quarter;

 

Thence South 89 degrees 46 minutes 46 seconds East, measured (South 89 degrees
41 minutes 43 seconds East recorded and South 89 degrees 45 minutes 40 seconds
East recorded) along the North line of said Southwest quarter, a distance of
50.00 feet to the Point of Beginning;

 

Thence continuing South 89 degrees 46 minutes 46 seconds East, along said North
line, a distance of 967.17 feet;

 

Thence South 03 degrees 45 minutes 37 seconds East measured (South 03 degrees 45
minutes 44 seconds East recorded) a distance of 641.34 feet measured (640.99
feet recorded);

 

Thence South 00 degrees 03 minutes 30 seconds East, parallel to the West line of
said Southwest quarter, a distance of 400.00 feet;

 

Thence South 89 degrees 56 minutes 51 seconds West measured (South 89 degrees 46
minutes 30 seconds West recorded) a distance of 500.00 feet to an Arizona
Department Transportation aluminum cap, said cap is on the Northeasterly right
of way line of the Sunland Gin Road Interchange;

 

Thence North 51 degrees 06 minutes 46 seconds along said Northeasterly right of
way line, a distance of 268.17 feet;

 

Thence South 89 degrees 56 minutes 30 seconds West, along said Northeasterly
right of way line, a distance of 250.00 feet to a point on the Easterly right of
way line of Sunland Gin Road;

 

Thence North 00 degrees 03 minutes 30 seconds West, along said Easterly right of
way line, a distance of 226.05 feet measured (224.70 feet recorded);

 

Thence South 89 degrees 56 minutes 30 seconds West along said Easterly right of
way line, a distance of 50.00 feet;

 

Thence North 00 degrees 03 minutes 30 seconds West, along said Easterly right of
way line, a distance of 650.04 feet to the Point of Beginning;

 

EXCEPT that portion of the Southwest quarter of Section 18, Township 7 South,
Range 7 East, of the Gila and Salt River Base and Meridian, Pinal County,
Arizona, described as follows:

 

Commencing at the Northwest corner of said Southwest quarter;

 

Thence South 00 degrees 03 minutes 30 seconds East, along the West line of said
Section 18, a distance of 40.00 feet;

 

Thence South 89 degrees 46 minutes 46 seconds East, measured (South 89 degrees
41 minutes 43 seconds East recorded and South 89 degrees 45 minutes 00 seconds
East recorded) parallel to the North line of said Southwest quarter, a distance
of 50.00 feet to a point on the East right of way line of Sunland Gin Road, said
point being the Point of Beginning;

 

Thence continuing South 89 degrees 46 minutes 46 seconds East, parallel to the
North line of said Southwest quarter, a distance of 40.00 feet;

 

Thence South 00 degrees 03 minutes 30 seconds East, parallel to the West line of
said Section 18, a distance of 100.00 feet;

 

Thence North 89 degrees 46 minutes 46 seconds West, parallel to said North line,
a distance of 40.00 feet to a point on the East right of way line of Sunland Gin
Road;

 

1

--------------------------------------------------------------------------------


 

Thence North 00 degrees 03 minutes 30 seconds West, parallel to said West line
of said Section 18, along the East right of way line of Sunland Gin Road, a
distance of 100.00 feet to the Point of Beginning.

 

PARCEL NO. 2:

 

That portion of the Southwest quarter of Section 18, Township 7 South, Range 7
East, of the Gila and Salt River Base and Meridian, Pinal County, Arizona,
described as follows:

 

Commencing at the Northwest corner of said Southwest quarter;

 

Thence South 89 degrees 46 minutes 46 seconds East, measured (South 89 degrees
41 minutes 43 seconds East recorded and South 89 degrees 45 minutes 00 seconds
East recorded) along the North line of said Southwest quarter, a distance of
1,017.17 feet to the Point of Beginning;

 

Thence continuing South 89 degrees 46 minutes 46 seconds East, along said North
line, a distance of 302.83 feet;

 

Thence South 00 degrees 03 minutes 30 seconds East, parallel to the West line of
said Southwest quarter, a distance of 1,326.00 feet;

 

Thence South 89 degrees 56 minutes 51 seconds West measured (North 89 degrees 46
minutes 30 seconds West recorded) a distance of 683.96 feet measured (683.99
feet recorded) to an open pipe, said open pipe is on the Northeasterly right of
way line of the Sunland Gin Road Interchange;

 

Thence North 15 degrees 07 minutes 25 seconds West, along said Northeasterly
right of way line, a distance of 297.71 feet measured (297.92 feet recorded);

 

Thence North 89 degrees 56 minutes 51 seconds East measured (North 89 degrees 46
minutes 30 seconds West recorded) a distance of 500.00 feet;

 

Thence North 00 degrees 03 minutes 30 seconds West, parallel to the West line of
said Southwest quarter, a distance of 400.00 feet;

 

Thence North 03 degrees 45 minutes 37 seconds West measured (South 03 degrees 45
minutes 44 seconds East recorded) a distance of 641.34 feet measured (644.99
feet recorded) to the Point of Beginning;

 

EXCEPT that portion of the Southwest quarter of Section 18, Township 7 South,
Range 7 East, of the Gila and Salt River Base and Meridian, Pinal County,
Arizona, described as follows:

 

Commencing at the Northwest corner of said Southwest quarter;

 

Thence South 89 degrees 46 minutes 46 seconds East measured (89 degrees 41
minutes 43 seconds East recorded and 89 degrees 45 minutes 00 seconds East
recorded) along the North line of said Southwest quarter, a distance of 1320.00
feet;

 

Thence South 00 degrees 03 minutes 30 seconds East, parallel to the West line of
said Southwest quarter, a distance of 365.00 feet to the Point of Beginning;

 

Thence continuing South 00 degrees 03 minutes 30 seconds East, a distance of
280.00 feet;

 

Thence North 89 degrees 46 minutes 46 seconds West, parallel to said North line,
a distance of 260.00 feet;

 

Thence North 00 degrees 03 minutes 30 seconds West, parallel to said West line,
a distance of 280.00 feet;

 

Thence South 89 degrees 46 minutes 46 seconds East, parallel to said North line,
a distance of 260.00 feet to the Point of Beginning.

 

2

--------------------------------------------------------------------------------


 

Except the South 280 feet of the North 605 feet of the East 260 feet of the West
1320 feet of the Southwest quarter of Section 18, Township 7 South, Range 7 East
of the Gila and Salt River Base and Meridian, Pinal County, Arizona.

 

3

--------------------------------------------------------------------------------


 

 

Kingman, AZ (#15)

 

I-40 and Blake Ranch Road

 

Kingman, AZ 86401

 

Exhibit A-3

 

Legal Description

 

PARCEL NO. l:

 

(A)         Parcel 52, of CEDAR HILLS RANCHES, UNIT 1, as shown on the Amended
Plat recorded September 27,1982 in Book 2 of Parcel Plats, Pages 7 through 7C,
and being a portion of Section 29, Township 21 North, Range 14 West of the Gila
and Salt River Base and Meridian, Mohave County, Arizona;

 

EXCEPT therefrom all coal, oil, gas and mineral deposits, as reserved in
instrument recorded in Book 65 of Deeds, Page 89, but only from a depth of 100
feet below the surface thereof, as set forth in instruments recorded in Book
1256 of Official Records, Page 75 and re-recorded in Book 1274 of Official
Records, Page 106.

 

(B)          That portion of Nellie Drive (now abandoned) and the Southerly
portion of Blake Ranch Road (now abandoned), as shown on the plat recorded
March 4, 1988 in Book 3 of Parcel Plats, Page 39 and 39A and being a portion of
Section 29, Township 21 North, Range 14 West of the Gila and Salt River Base and
Meridian, Mohave County, Arizona, being more particularly described in Book 1673
of Official Records, Page 773;

 

EXCEPT therefrom all coal, oil, gas and mineral deposits, as reserved in
instrument recorded in Book 65 of Deeds, Page 89.

 

PARCEL NO. 2:

 

(A)           Parcel 74C, as shown on Parcel Plat recorded March 4, 1988 in Book
3 of Parcel Plats, Pages 39 and 39A, and being a portion of Parcel 74, of CEDAR
HILLS RANCHES, UNIT 1, as shown on the Amended Plat recorded September 27, 1982
in Book 2 of Parcel Plats, Page 7C, being a portion of Section 29, Township 21
North, Range 14 West of the Gila and Salt River Base and Meridian, Mohave
County, Arizona;

 

EXCEPT therefrom all coal, oil, gas and mineral deposits, as reserved instrument
recorded in Book 65 of Deeds, Page 89;

 

(B)            The Northerly portion of Blake Ranch Road (now abandoned) as
shown on the Plat recorded March 4, 1988 in Book 3 of Parcel Plats, Pages 39 and
39A and being a portion of Section 29, Township 21 North, Range 14 West of

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “A”

(Continued)

 

the Gila and Salt River Base and Meridian, Mohave County, Arizona, being more
particularly described in Book 1673 of Official Records, Page 773;

 

EXCEPT therefrom all coal, oil, gas and mineral deposits, as reserved in
instrument recorded in Book 65 of Deeds, Page 89.

 

2

--------------------------------------------------------------------------------


 

 

N. Littlerock, AR (#26)

3205 Valentine Road

N. Littlerock, AR 72117

 

Exhibit A-4

 

Legal Description

 

Final Plat, Lot 1, Petrolube Subdivision, North Little Rock, Pulaski County,
Arkansas, and being shown on plat recorded as Plat No. G-383, records of Pulaski
County, Arkansas.

 

--------------------------------------------------------------------------------

 


 

 

NW. Memphis, AR (#11)

 

I-40 & I-55 at Club Road

 

W. Memphis, AR

 

Exhibit A-5

 

Legal Description - Fee

 

Real property lying and being situated in the County of Crittenden, State of
Arkansas, and more particularly described as follows:

 

TRACT I: A tract of land being a part of Lots 1, 2, 3 and 4 of the Petro
Subdivision to the City of West Memphis, Arkansas, as shown by Plat of record in
Plat Book 3 Page 216 in the office of the Circuit Court Clerk and Ex-Officio
Recorder, and lying in the Northeast Quarter of Section 9, Township 5 North,
Range 9 East, Crittenden County, Arkansas, being more particularly described as
follows: Beginning at a point on the East line of the Northeast Quarter of said
Section 9 that is 210.0 feet North of the Southeast corner of said Northeast
Quarter of Section 9; thence South 89°56’30” West a distance of 40.5 feet;
thence North 00°03’30” West a distance of 100.0 feet; thence South 89°56’30”
West a distance of 100.0 feet; thence South 00°03’30” East a distance of 100.0
feet; thence South 89°56’30” West a distance of 159.5 feet; thence South
00°04’55” West a distance of 175.0 feet; thence South 89°56’30” West a distance
of 1017.84 feet; thence North 00°15’23” East a distance of 708.23 feet; thence
North 74°07’38” East a distance of 224.64 feet; thence South 87°03’30” East a
distance of 695.84 feet; thence North 85°85’04” East a distance of 400.0 feet;
thence North 01°53’07” East a distance of 182.90 feet to a point on the East
line of the Northeast Quarter of said Section 9; thence South 00°04’55” West a
distance of 768.83 feet to the point of beginning. LESS AND Excepting that
portion of the above-described tract which was conveyed by Warranty Deed to the
Arkansas State Highway Commission by deed of record in Book 319 Page 184 in the
office of the Circuit Court Clerk of Crittenden county, Arkansas. Less and
Except that part conveyed in Deed of record in Book 802 at page 809.

 

TRACT II: A tract of land being a part of Lots 4 and 5 of the Petro Subdivision
in the City of West Memphis, Arkansas, as shown by plat of record in Plat Book 3
Page 216 in the office of the Circuit Court Clerk and Ex-Officio Recorder and
lying in the Northeast Quarter of Section 9, Township 6 North, Range 9 East,
Crittenden County, Arkansas, being more particularly described as follows:
Commencing at the Southeast corner of the Northeast Quarter of said Section 9;
thence North 0°04’55” East along the East line of said Northeast Quarter a
distance of 35.00 feet to the point of beginning, at the Southeast corner of Lot
5 of said Petro Subdivision; thence continuing North 0°04’55” East a distance of
175.00 feet; thence South 89°56’30” West distance of 40.50 feet; thence North
0°03’30” West a distance of 100.00 feet; thence South 89°56’30” West a distance
of 100.0 feet; thence South 0°03’30” East a distance of 100.0 feet; thence South
89°56’30” West a distance of 159.50 feet; thence South 0°04’55” West a distance
of 175.00 feet; thence North 89°56’30” East a distance of 300.0 feet to the
point of beginning.

 

NOTE: Tract I herein being the same property conveyed by  Deed of record in Book
792 Page 121 in Crittenden County, Arkansas, in favor of the Insured; Tract II
herein being the same property conveyed by Deed of record in Book 792 Page 218 
in Crittenden County, Arkansas, - in favor of the Insured.

 

This commitment is invalid unless the Insuring Provisions and Schedules A and B
are attached.

 

1

--------------------------------------------------------------------------------


 

TRACT III:  A tract of land lying in the East half of the SE¼ of Section 9,
T-6-N, R-9-E, City of West Memphis, Crittenden County, Arkansas, and being more
particularly described as follows:

 

Beginning at a point on the East line of SE¼ of said Section 9 that is S 00° 16’
24” E and 35.0 feet from the Northeast corner of the SE¼ of Section 9, point
also being on the South right-of-way line of Petro Road, thence S 89° 56’ 30” W
along the South right-of-way line of Petro Road a distance of 1054.53 feet to a
point that is on the East right-of-way line of Rival Road, thence along the East
right-of-way line of Rival Road along a curve that breaks to the left with a
radius of 40.0 feet an arc length of 62.83 feet to a point, thence S 0° 03’ 30”
E a distance of 165.0 feet to a point, thence along a curve to the left with a
radius of 120.21 feet an arc length of 141.21 feet to a point, thence S 67° 21’
51” E a distance of 104.32 feet to a point, thence along a curve to the right
with a radius of 180.50 feet an arc length of 213.72 feet to a point, thence S
0° 09’ 37” E a distance of 390.01 feet to the N.W. corner of Lubricants
Property, thence S 65° 36’ 51” E a distance of 147.10 feet, thence  S 68° 09’
26” E a distance of 266.81 feet, thence S 0° 05’ 34” W a distance of 496.35 feet
to its intersection with the North right-of-way line of I-55, thence along said
right-of-way line S 68° 51’ 10” E a distance of 468.01 feet to a point on the
East line of the SE¼ of Section 9, thence N 0° 05’ 43” W a distance of 945.82
feet, thence N 0° 16’ 24” W a distance of 792.58 feet to the point of beginning.

 

TRACT IV:         A Tract lying in the SE¼ of Section 9, T-6-N R-9-E, being all
of Lots 2 and 3 of Rival Subdivision, to the City of West Memphis, as shown by
plat recorded in Plat Book 3, Page 321, in the office of the Circuit Court Clerk
& Ex-Officio Recorder of Crittenden County, Arkansas, and being more
particularly described as follows:

 

Beginning at the Southwest corner of Lot 1 of Rival Subdivision as shown by plat
recorded in Plat Book 3, Page 321, in the office of the Circuit Court Clerk &
Ex-Officio Recorder of Crittenden County, Arkansas; thence N 89° 56’ 30” E along
the South line of said Lot 1 a distance of 385.12 feet to a point on the West
right-of-way line of Rival Road; thence along said right-of-way line along a
curve that breaks to the left with a radius of 180.21 feet an arc length of
150.53 feet; thence S 67° 21’ 51” E a distance of 104.32 feet; thence along a
curve that breaks to the right with a radius of 120.50 feet an arc length of
141.34 feet; thence S 00° 09’ 37” E a distance of 740.62 feet; thence S 24° 51’
24” W a distance of 33.11 feet; thence S 75° 05’ 43” W a distance of 39.49 feet
to a point on the North right-of-way line of Interstate 55; thence N 57° 59’ 16”
W along I-55 right-of-way a distance of 141.56 feet; thence N 44° 33’ 24” W a
distance of 213.60 feet; thence N 28° 15’ 37” W a distance of 250.0 feet; thence
N 18° 45’ 02” W a distance of 580.0 feet; thence N 37° 24’ 34” W a distance of
51.56 feet to the point of beginning.

 

NOTE: Being the same property conveyed to the Insured by Deed of record in Book
792 Page 223.

 

2

--------------------------------------------------------------------------------


 

 

Corning, CA (#9)

 

2151 South Avenue

 

Corning, CA 96201

 

Exhibit A-6

 

Legal Description

 

Parcel One:

 

The South half of Lot 1 in Block 114 of Maywood Colony No. 15, as the same is
shown on the map filed in the office of the County Recorder of the County of
Tehama, State of California, March 20, 1899 in book B of maps, at page 36.

 

Parcel Two:

 

Lot 2 in Block 114 of Maywood Colony No. 15, as the same is shown on the map
filed in the Tehama County Recorder’s Office, March 20, 1899 in book B of maps,
at page 36.

 

Excepting therefrom the North 40 feet thereof conveyed to the County of Tehama
by deed recorded October 14, 1966 in book 492, page(s) 142, Official Records.

 

Also excepting therefrom that portion conveyed to the City of Corning by deed
recorded June 23, 1988 in book 1167, page(s) 171, Official Records, more
particularly described as follows:

 

Commencing at the southwest corner of Lot 2 of Block 114, Maywood Colony No. 15,
recorded in book “B” of maps, at page 36 in the office of the recorder, Tehama
County, California, as shown on that certain Parcel Map, recorded in the office
of the Tehama County recorder in book 6 of Parcel Maps, at page 116; thence,
South 89° 03’ 12” East, a distance of 50.00 feet, along the South line of said
Lot 2, to the Easterly right-of-way line of Highway 99 West and the point of
beginning for the Parcel herein described; thence, from said point of beginning
North 00° 10’ 17” East, a distance of 165.64 feet, along the Easterly line of
said Highway 99 West, to a point in the face of our at the South side of a
entrance driveway way; thence, South 06° 57’ 23” East, a distance of 7.42 feet
along said curb to the beginning of a 105.00-foot radius curve to the left;
thence, along said 105.00-foot radius curve to the left, through a central angle
of 78° 41’ 14”, an arc length of 144.20 feet; thence, South 85° 38’ 37” East, a
distance of 22.67 feet; thence, South 00° 53’ 23” West, a distance of 66.55 feet
to the South line of said Lot 2; thence, North 89° 03’ 12” West, a distance of
119.22 feet along said South line of Lot 2 to said East line of Highway 99 West
and the point of beginning.

 

Parcel Three:

 

The North one-half of Lot 1, Block 114, Maywood Colony No. 15, as the same is
shown on the map filed in the Tehama County Recorder’s Office, March 20, 1899,
in book B of maps, at page 36.

 

Excepting therefrom those portions thereof conveyed to the County of Tehama, by
deed recorded December 12, 1966 in book 494, page(s) 91, Official Records,
described as follows:

 

“The North 40.00 feet of the North one-half of Lot 1, Block 114, Maywood Colony
Number 15, as the same is shown on the map in the office of the County recorder
of the County of Tehama, State of California, March 20, 1899 in book”B” of maps,
at page 36.

 

Also, beginning at a point on the East line of Lot 1, Block 114, Maywood Colony
Number 15, as the same is shown on the map in the office of the County Recorder
of the County of Tehama, State of California, March 20, 1899 in book “B” of
maps, page 36, that is South 40.00 feet from the Northeast corner of said Lot 1,
said point being the true point of beginning; thence continuing on and along the
East line of said Lot, 40.00 feet; thence Westerly and parallel to the North
line of said Lot 1, 20.00 feet; thence Northwesterly 50.00 feet to a point which
bears West 50.00 feet from the true point of beginning; thence East and parallel
to the North line of said Lot 1, 50.00 feet to the true point of beginning”.

 

--------------------------------------------------------------------------------


 

 

Ocala (Reddick), FL (#23)

 

7401 West Highway 318

 

Ocala, FL 32686

 

Exhibit A-7

 

Lega1 Description

 

Beginning at the Northeast corner of the Southwest 1/4 of Section 30, Township
12 South, Range 21 East, Marion County, Florida, thence South 0°17’42” East
along the East boundary of said Southwest 1/4, 1323.01 feet to the Northwest
corner of the South 1/2 of the Southeast 1/4 of said Section; thence North
89°48’05” East along the North boundary of said South 1/2 of the Southeast 1/4,
1723.65 feet to the Northwest corner of the East 28.48 acres of said South 1/2
of the Southeast 1/4; thence South 0°50’43” East along the West boundary of said
East 28.48 acres of the South 1/2 of the Southeast 1/4, 1328.21 feet to an
intersection with the North right of way line of County Road No. C-318 (66 feet
wide), said point being on a non-tangent curve concave to the South and having a
radius of 1919.71 feet; thence Westerly along and with the arc of said right of
way curve a chord bearing and distance of South 76°17’57” West, 119.97 feet to
the point of tangency; thence continue along said right of way line South
74°30’31” West, 65.18 feet to the point of curvature of a curve concave to the
Southeast and having a radius of 1800.68 feet; thence Southwesterly along and
with the arc of said curve a chord bearing and distance of South 66°27’31” West,
504.32 feet to the point of tangency; thence South 58°24’37” West, 12.07 feet to
the point of a curvature of a curve concave to the Southeast and having a radius
of 1727.91 feet; thence Southwesterly along and with the arc of said curve a
chord bearing and distance of South 50°01’06” West, 504.28 feet to the point of
tangency; thence South 41°37’39” West, 271.06 feet to the point of a curvature
of a curve concave to the Northwest and having a radius of 2358.71 feet; thence
Southwesterly along and with the arc of said curve a chord bearing and distance
of South 44°22’56” West, 226.73 feet; thence departing from said North right of
way line curve on a non-tangent line North 39°45’45” West, 257.13 feet; thence
South 50°05’10” West, 200.00 feet to an intersection with the Easterly right of
way line of Interstate 75; thence North 33°04’26” West along said Easterly right
of way line, 168.41 feet to the point of curvature of a curve concave to the
Southwest and having a radius of 1719.02 feet; thence Northwesterly along and
with the arc of said curve a chord bearing and distance of North 38°32’57” West,
328.05 feet to the point of tangency; thence North 44°01’29” West, 244.16 feet
to the point of curvature of a curve concave to the Northeast and having a
radius of 1555.02 feet; thence Northwesterly along and with the arc of said
curve a chord bearing and distance of North 38°32’58” West, 296.76 feet to the
point of tangency; thence North 33°04’26” West, 72.14 feet to an intersection
with the South boundary of aforesaid Southwest 1/4; thence continue North
33°04’26” West, along said Easterly right of way line, 3143.24 feet to an
intersection with the North boundary of said Southwest 1/4; thence departing
from said Easterly right of way line North 89°33’15” East along said North
boundary 2350.59 feet to the point of beginning.

 

--------------------------------------------------------------------------------


 

 

Atlanta, GA (#22)

 

3181 Bankhead Highway

 

Atlanta, GA 30318

 

Exhibit A-8

 

Legal Description

 

ALL THAT TRACT OR PARCEL OF LAND, lying and being in Land Lots 258, 260 and 261
of the 17th District, Fulton County, Georgia, and being more particularly
described as follows:

 

TO ESTABLISH THE TRUE POINT OF BEGINNING, commence at a point common to Land
Lots 258, 259, 260 and 261, and thence run North 87 degrees 53 minutes 31
seconds West, along the southerly line of Land Lot 261, a distance of 489.36
feet to the westerly right-of-way of Watts Road (a 50-foot right-of-way), the
TRUE POINT OF BEGINNING; thence continue along the said southerly line of Land
Lot 261 and run North 87 degrees 53 minutes 31 seconds West a distance of 225.97
feet to a point, and continuing along said southerly line of Land Lot 261, run
North 88 degrees 11 minutes 06 seconds West a distance of 213.60 feet to a
point; thence run South 03 degrees 28 minutes 03 seconds West a distance of
887.83 feet to a point; thence run South 01 degree 47 minutes 28 seconds West a
distance of 222.27 feet to a point on the northerly right-of-way of Bankhead
Highway (U.S. #78) (a 70-foot right-of-way); thence run in a westerly direction
along the northerly right-of-way of Bankhead Highway the following courses,
bearings and distance: North 48 degrees 28 minutes 13 seconds West a distance of
62.70 feet to a point; North 51 degrees 10 minutes 47 seconds West a distance of
44.41 feet to a point; North 51 degrees 58 minutes 23 seconds West a distance of
70.52 feet to a point; North 54 degrees 15 minutes 07 seconds West a distance of
35.39 feet to a point; North 55 degrees 53 minutes 55 seconds West a distance of
46.20 feet to a point; North 58 degrees 50 minutes 04 seconds West a distance of
121.93 feet to a point; North 62 degrees 40 minutes 01 second West a distance of
66.78 feet to a point; North 64 degrees 01 minute 53 seconds West a distance of
77.87 feet to a point; North 66 degrees 44 minutes 17 seconds West a distance of
51.48 feet to a point; North 68 degrees 14 minutes 04 seconds West a distance of
28.87 feet to a point; North 69 degrees 42 minutes 31 seconds West a distance of
82.82 feet to a point, and run North 71 degrees 50 minutes 23 seconds West a
distance of 96.85 feet to a point; thence leaving the northerly right-of-way of
Bankhead Highway and run North 41 degrees 58 minutes 03 seconds East a distance
of 169.17 feet to an iron pin found; thence run North 51 degrees 48 minutes 06
seconds West a distance of 302.46 feet to a point on the entrance ramp of I-285
(North); thence run along the easterly right-of-way of the entrance ramp of
I-285 (North), North 21 degrees 28 minutes 58 seconds East a distance of 370.63
feet to a point; thence run North 26 degrees 59 minutes 14 seconds East a
distance of 353.21 feet to a point; thence run along the easterly right-of-way
of I-285 (a 300-foot right-of-way) with the following courses, bearings and
distance: North 40 degrees 09 minutes 32 seconds East a distance of 95.16 feet
to a point; North 41 degrees 31 minutes 55 seconds East a distance of 185.35
feet to an iron pin found; North 41 degrees 31 minutes 55 seconds East a
distance of 221.13 feet to a concrete right-of-way monument found; North 21
degrees 47 minutes 39 seconds East a distance of 307.95 feet to a concrete
right-of-way monument found; North 34 degrees 44 minutes 24 seconds East a
distance of 93.73 feet to a point; North 34 degrees 44 minutes 24 seconds East a
distance of 200.35 feet to a concrete right-of-way monument found and which for
the purpose herein is reference point “A”; thence run along a 3,014.79-foot
radius curve having a 1,118.44-foot arc (passing a concrete right-of-way
monument found) to an iron pin found (and which for the purpose herein is
reference point “B”; from reference point “A” to reference point “B”, said are
being subtended by a chord bearing of North 24 degrees 08 minutes 39 seconds
East a distance of 1,112.04 feet; thence leaving said easterly right-of-way of
I-285 and run South 89 degrees 09 minutes 07 seconds East a distance of 443.31
feet to an iron pin found on the easterly line of Land Lot 261 (said iron pin
found being North 00 degrees 02 minutes 18 seconds West a distance of 839.98
feet from the north right-of-way of Northwest Drive (a 50-foot right-of-way {an
iron pin found}); thence run South 00 degrees 16 minutes 45 seconds West
(passing an iron pin found 1-in. rod on property line) a distance of 190.87 feet
to a point; thence leaving said easterly line of Land Lot 261 and run South 67
degrees 03 minutes 38 seconds East a distance of 175.36 feet to a point; thence
run North 44 degrees 46 minutes 45 seconds East a distance of 233.35 feet to a
point; thence run South 22 degrees 07 minutes 09 seconds East a distance of
70.03 feet to a point; thence run South 40 degrees 23 minutes 11 seconds East a
distance of 160.85 feet to a point; thence run South 40 degrees 23 minutes 11
seconds East a distance of 19.12 feet at a point within this right-of-way of
Watts Road (a 30-foot right-of-way); thence run along and with said Watts Road
with the following chord, courses and distances: South 54 degrees 35 minutes 12
seconds West a distance of 101.43 feet to a point; South 31 degrees 14 minutes
00 seconds West a distance of 41.52 feet to a point; South 18 degrees 42 minutes
07 seconds West a distance of 146.28 feet to a point; South 21 degrees 31
minutes 03 seconds West a distance of 54.76 feet to a point; South 23 degrees 37
minutes 15 seconds West a distance of 48.71 feet to a point; South 24 degrees 22
minutes 17 seconds West a distance of 46.15 feet to a point; South 03 degrees 41
minutes 13 seconds East a distance of 75.87 feet to a point; South 30

 

1

--------------------------------------------------------------------------------


 

Exhibit “A’ CONTINUED

 

degrees 48 minutes 13 seconds East a distance of 98.18 feet to a point; South 37
degrees 00 minutes 44 seconds East a distance of 221.74 feet to a point; South
40 degrees 46 minutes 42 seconds West a distance of 169.03 feet to a point;
South 43 degrees 42 minutes 18 seconds West a distance of 95.23 feet to a point;
South 48 degrees 34 minutes 14 seconds West a distance of 90.58 feet to a point;
South 44 degrees 49 minutes 34 seconds West a distance of 46.94 feet to a point;
South 42 degrees 50 minutes 21 seconds West a distance of 107.30 feet to a
point; South 45 degrees 19 minutes 05 seconds West a distance of 48.03 feet to a
point; South 53 degrees 42 minutes 10 seconds West a distance of 44.89 feet to a
point; South 58 degrees 54 minutes 19 seconds West a distance of 38.66 feet to a
point; South 58 degrees 54 minutes 19 seconds West a distance of 40.46 feet to a
point; South 56 degrees 20 minutes 58 seconds West a distance of 54.83 feet to a
point; South 48 degrees 16 minutes 33 seconds West a distance of 57.11 feet to a
point, and South 33 degrees 04 minutes 05 seconds West a distance of 116.44 feet
to a point; South 33 degrees 05 minutes 49 seconds West a distance of 50.60 feet
to a point; South 33 degrees 04 minutes 05 seconds West a distance of 25.21 feet
to a point; South 25 degrees 17 minutes 17 seconds West a distance of 138.93
feet to a point; North 77 degrees 01 minute 13 seconds West a distance of 12.54
feet to a point on the north right-of-way of Watts Road (a 50-foot
right-of-way); thence along said right-of-way of Watts Road (a 50-foot
right-of-way) South 27 degrees 17 minutes 10 seconds West a distance of 147.19
feet to a point; thence run along a 1,447.65-foot radius curve having a
105.49-foot arc, subtended by a chord bearing of South 29 degrees 21 minute 05
seconds West a distance of 105.46 feet to a point, and South 31 degrees 27
minutes 40 seconds West a distance of 142.20 feet to the True Point of
Beginning; containing 66.4468 acres (2,894,432 sq. ft.) plus acreage of Legion
Drive being 0.4260 acres (18,555 sq. ft.) being an aggregate total of 66.8728
acres (2,912,987 sq. ft.); as shown on that certain As-Built Survey dated
February 5, 1992-for: Roadside, Inc., Petro, Inc., Petro PSC Properties, L.P.,
Petro PSC, L.P., Ticor Title Insurance Company & Chicago Title Insurance
Company, delineated by Perimeter Surveying Co., Inc., certified by Ken Nutt,
Georgia Registered Land Surveyor.

 

TRACT II:

 

ALL THAT TRACT OR PARCEL OF LAND, lying and being in Land Lot 261 of the 17th
District, Fulton County, Georgia, and being more particularly described as
follows:

 

TO ESTABLISH THE TRUE POINT OF BEGINNING, commence at a point common to Land
Lots 258, 259, 260 and 261, and thence run North 87 degrees 53 minutes 31
seconds West, along the southerly line of Land Lot 261, a distance of 489.36
feet to the westerly right-of-way of Watts Road, the TRUE POINT OF BEGINNING;
thence continue along the said southerly line of Land Lot 261 and run North 87
degrees 53 minutes 31 seconds West a distance of 226.97 feet to a point, and
continuing along said southerly line of Land Lot 261, run North 88 degrees 11
minutes 06 seconds West a distance of 213.60 feet to a point; thence run South
03 degrees 28 minutes 03 seconds West a distance of 887.83 feet to a point;
thence run South 01 degree 47 minutes 28 seconds West a distance of 222.27 feet
to a point on the northerly right-of-way of Bankhead Highway (U.S. #78) (a
70-foot right-of-way); thence run in a westerly direction along the northerly
right-of-way of said Bankhead Highway the following courses, bearings and
distances: North 48 degrees 28 minutes 13 seconds West a distance of 62.70 feet
to a point; North 51 degrees 10 minutes 47 seconds West a distance of 44.41 feet
to a point; North 51 degrees 58 minutes 23 seconds West a distance of 70.52 feet
to a point; North 54 degrees 15 minutes 07 seconds West a distance of 35.39 feet
to a point; North 55 degrees 53 minutes 55 seconds West a distance of 46.20 feet
to a point; North 58 degrees 50 minutes 04 seconds West a distance of 121.93
feet to a point; North 62 degrees 40 minutes 01 second West a distance of 66.78
feet to a point; North 64 degrees 01 minute 53 seconds West a distance of 77.87
feet to a point; North 66 degrees 44 minutes 17 seconds West a distance of 51.48
feet to a point; North 68 degrees 34 minutes 04 seconds West a distance of 28.87
feet to a point; North 69 degrees 42 minutes 31 seconds West a distance of 82.82
feet to a point, and run North 71 degrees 50 minutes 23 seconds West a distance
of 96.85 feet to a point; thence leaving the northerly right-of-way of Bankhead
Highway and run North 41 degrees 58 minutes 03 seconds East a distance of 169.17
feet to an iron pin found; thence run North 51 degrees 48 minutes 06 seconds
West a distance of 302.46 feet to a point on the entrance ramp of I-285 (North);
thence run along the easterly right-of-way of the entrance ramp of I-285
(North), North 21 degrees 28 minutes 58 seconds East a distance of 370.63 feet
to a point; thence run North 26 degrees 59 minutes 14 seconds East a distance of
353.21 feet to a point; thence run along the easterly right-of-way of I-285 (a
300-foot right-of-way) with the following courses, bearings and distances: North
40 degrees 09 minutes 32 seconds East a distance of 95.16 feet to a point; North
41 degrees 31 minutes 55 seconds East a distance of 185.35 feet to an iron pin
found; North 41 degrees 31 minutes 55 seconds East a distance of 221.13 feet to
a concrete right-of-way monument

 

2

--------------------------------------------------------------------------------


 

found; North 21 degrees 47 minutes 39 seconds East a distance of 307.95 feet to
a concrete right-of-way monument found; North 34 degrees 44 minutes 24 seconds
East, a distance of 93.73 feet to a point; thence run North 57 degrees 07
minutes 36 seconds West a distance of 300.75 feet (field checked) and a distance
of 300.09 feet by old plat (said plat not specified) to an iron pin found (1/2
inch re-bar), and being the True Point of Beginning; thence from said True Point
of Beginning run North 57 degrees 01 minute 18 seconds West a distance of 181.32
feet to an iron pin found (1/2 inch re-bar); thence run North 31 degrees 24
minutes 52 seconds East a distance of 450.53 feet to the third iron pin found
(1/2 inch re-bar); thence run North 55 degrees 29 minutes 52 seconds West a
distance of 180.48 feet to an iron pin found (1/2 inch re-bar) on the easterly
right-of-way of Nash Road (a 40-foot right-of-way); thence run along said
easterly right-of-way of Nash Road, North 33 degrees 34 minutes 56 seconds East
a distance of 50.00 feet to an iron pin found (1/2 inch re-bar); thence leaving
said easterly right-of-way of said Nash Road and run South 55 degrees 29 minutes
52 seconds East a distance of 374.64 feet to an iron pin found (1/2 inch re-bar)
to a point on the westerly right-of-way of I-285 (a 300-foot right-of-way);
thence run along the westerly right-of-way of I-285 on a 2,714.79-foot radius
curve having a 285.60-foot arc subtended by a chord having a bearing of South 31
degrees 45 minutes 59 seconds West a distance of 285.47 feet to a concrete
right-of-way monument found; thence continue along said westerly right-of-way of
I-285, South 34 degrees 54 minutes 00 seconds West a distance of 209.93 feet to
the True Point of Beginning; containing 2.4158 acres (105,232 S.F.), as shown on
that certain As-Built Survey dated February 5, 1992 for: Roadside, Inc.,
Petro, Inc., Petro PSC Properties, L.P., Petro PSC, L.P., Ticor Title Insurance
Company & Chicago Title Insurance Company, delineated by Perimeter Surveying
Co., Inc., certified by Ken Nutt, Georgia Registered Land Surveyor.

 

3

--------------------------------------------------------------------------------


 

 

Kingsland, GA (#44)

 

1105 E. King Avenue

 

Kingsland, GA 31458

 

Exhibit A-9

 

Legal Description

 

For a point of beginning, commence at the Northwest corner of Tract No. 4 of
re-plat for Joseph A. Jones and Peggy Jones (according to Plat recorded by Plat
Cabinet 2, File No. 157-E, public records of said county) and run thence South
19 degrees 34 minutes 38 seconds West along the Westerly line of said Tract
No. 4, a distance of 290.18 feet to the Southwest corner thereof, said point
lying on the curved Northeasterly Right-of-Way line of Georgia State Highway
No. 40 (a varied Right-of-Way), run thence in a Northwesterly direction along
the arc of a curve in last mentioned Northeasterly Right-of-Way line, said curve
being concave to the Northeast and having a radius of 1774.80 feet, a chord
distance of 197.00 feet to the point of tangency, the bearing of the
aforementioned chord being North 61 degrees 27 minutes 22 seconds West; run
thence North 58 degrees 16 minutes 28 seconds West, continuing along last
mentioned Northeasterly Right-of-Way line, a distance of 477.91 feet to a point
where said northeasterly Right-of-Way line intersects this Southeasterly line of
truss plant road (a 60 foot ingress and egress easement by Plat by Brandon
Associates, dated 5-30-84); run thence North 33 degrees 42 minutes 18 seconds
East along last mentioned line, a distance of 153.55 feet to a point of
curvature; run thence in a Northerly direction along the arc of a curve to last
mentioned line, said curve being concave to the West and having a radius of
532.88 feet, a chord distance of 305.61 feet in the point of tangency, the
bearing of the aforementioned chord being North 19 degrees 44 minutes 02 seconds
East; run thence North 05 degrees 45 minutes 50 seconds East along last
mentioned line, a distance of 648.73 feet to a point of curvature; run thence in
a Northerly direction along the arc of a curve in the last mentioned line, said
curve being concave to the West and having a radius of 669.14 feet, a chord
distance of 18.70 feet to a point, the bearing of the aforementioned chord being
North 04 degrees 57 minutes 04 minutes East; run thence South 84 degrees 31
minutes 31 seconds East, a distance of 685.25 feet; run thence South 05 degrees
28 minutes 29 seconds West, a distance of 226.09 feet to a point; run thence
South 02 degrees 06 minutes 17 seconds West, a distance of 546.51 feet to a
point; run thence South 41 degrees 01 minute 58 seconds West, a distance of
205.64 feet to the POINT OF BEGINNING.

 

Together with a non-exclusive, perpetual easement for access (the length of
which are of record in Deed Book 673, Page 187, aforesaid records) in and from
the above described property over, across and through the following described
property.

 

All that certain land or parcel of land being a position of Truss Road (a 50
foot wide graded ingress and egress easement by Plat by Brandon Associates,
dated June 30, 1984), City of Kingsland, 180th G.M. District, Camden County,
Georgia, said road lying 30.00 feet (as measured at right angles) each side of
the following described centerline. For point of reference commence at a point
where the Northeasterly Right-of-Way line of Georgia State Highway No. 40 (a
varied Right-of-Way) intersects the Southeasterly side of said Truss Plant Road;
and from said point run thence Northeast 68 degrees 16 minutes 20 seconds West
along the aforementioned Northeasterly Right-of-Way line of Georgia State
Highway No. 40, a distance of 30.02 feet to the POINT OF BEGINNING, of said
centerline to be described hereafter.

 

From the POINT OF BEGINNING, thus described run thence North 53 degrees 30
minutes 11 seconds East, along the centerline of said Truss Plant Road, a
distance of 184.82 feet to a point of curvature; run thence in a Northerly
direction along the arc of a curve in last mentioned centerline; said curve
being concave to the West and having a radius of 802.98 feet, a chord

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “A” Continued...

 

Distance of 231.12 feet to the point of tangency, the bearing of the
aforementioned chord being North ILLEGIBLE degrees 44 minutes 02 seconds East;
run North 05 degrees 43 minutes ILLEGIBLE seconds East, continuing along last
mentioned ILLEGIBLE, a distance of 645.73 feet by a point of curvature; run
thence in a Northerly direction along the arc of a curve in last mentioned
ILLEGIBLE, said curve being concave to the West and having a radius of ILLEGIBLE
feet, a chord distance of ILLEGIBLE feet to the terminus point of said
centerline described herein ILLEGIBLE ILLEGIBLE of the aforementioned chord
being North 04 degrees ILLEGIBLE minutes 10 seconds East.

 

2

--------------------------------------------------------------------------------


 

 

Effingham, IL (#21)

 

1805 W. Fayette Road

 

Effingham, IL 62401

 

Exhibit A-10

 

Legal Description

 

(Leasehold)

 

Tr. #1: Lot 1 of the PETRO SUBDIVISION (reference made to Plat #149-B and Book
909 page 28 in the Recorder’s Office of Effingham County, Illinois), being a
tract of land in the Northwest Fractional Quarter of Section 30, Township 8
North, Range 6 East of the Third Principal Meridian, Effingham County, Illinois;
being more particularly described as follows:

 

BEGINNING on the South line of the North Half of the Northwest Fractional
Quarter of Section 30, Township 8 North, Range 6 East of the Third Principal
Meridian, 660.00 feet East of the Southwest corner thereof, being an iron pin
found; Thence, N 01° 04’ 53” W (assumed bearing), to the South line of Federal
Aid Interstate Route 7 (Fayette Avenue) as occupied and monumented, a distance
of 1262.33 feet, to an existing concrete right-of-way marker; Thence, S 82° 37’
07” E, along the said South line of Federal Aid Interstate Route 7 (Fayette
Avenue), as occupied and monumented, a distance of 194.00 feet, to an iron pin;
Thence, N 90° 00’ 00” E, along the said South line of Federal Aid Interstate
Route 7 (Fayette Avenue), a distance of 267.64 feet, to an iron pin; Thence,
continuing along said South right-of-way, along a curve to the right, and
tangent to the last described line, having a radius of 1298.46 feet, an arc
length of 303.07 feet, to an existing right-of-way marker; Thence, S 01° 02’ 52”
E, a distance of 763.32 feet, to an iron pin; Thence, N 89° 52’ 23” E to the
West line of Federal Aid Interstate Route 7, a distance of 385.67 feet, to an
iron bolt; Thence, S 01° 10’ 19” E, along the West line of Federal Aid
Interstate Route 7, a distance of 24.40 feet, to a concrete right-of-way marker;
Thence, S 12° 35’ 13” W, along the West line of Federal Aid Interstate Route 7,
a distance of 423.00 feet, to an iron pin; Thence, S 89° 52’ 23” W, along the
South line of  the North Half of the Northwest Fractional Quarter of said
Section 30, a distance of 61.51 feet, to an iron pin; Thence, S 12° 35’ 13” W, a
distance of 143.50 feet, to an iron pin; Thence, S 89° 52’ 23” W, parallel with
the South line of the North Half of the Northwest Fractional Quarter of said
Section 30 a distance of 1257.09 feet, to an iron pin; Thence, N 01° 04’ 53” W,
to the South line of the North Half of the Northwest Fractional Quarter of said
Section 30, a distance of 140.00 feet, to an iron pin; Thence, N 89° 52’ 23” E,
a distance of 307.32 feet, to the POINT of BEGINNING.

 

1

--------------------------------------------------------------------------------


 

Tr. #2: An easement for ingress and egress over, in and upon the following
described real estate, to-wit: 30 feet in width adjacent to and parallel with
the Northerly and Easterly boundary lines of the following described real
estate, to-wit:

 

A part of the North Half of the NW Fractional Quarter of Section 30, Township 8
North, Range 6 East of the Third Principal Meridian, more particularly described
as follows: Beginning at a point 1419.19 feet East of the Southwest corner of
the N/2 of the NW Fr. Quarter of said Section 30, thence N 89° 52’ 23” E a
distance of 286.00 feet to an iron pin, thence N 12° 35’ 13” E, a distance of
423.00 feet to a concrete right-if-way marker; thence N 01° 10’ 19” W a distance
of 24.40 feet to a bolt; thence N 01° 27’ 05” W, a distance of 506.39 feet to a
concrete right-of-way marker; thence N 42° 25’ 25” W, a distance of 222.24 feet,
to a concrete right-of-way marker; thence N 65° 02’ 58” W, a distance of 218.25
feet to an iron pin, thence S 90° 00’ 00” W, a distance of 39.00 feet to a
concrete right-of-way marker; thence S 01° 02’ 52” E, a distance of 30.00 feet;
thence N 90° 00’ 00” E, a distance of 31.81 feet; thence S 65° 02’ 58” E, a
distance of 163.50 feet; thence S 25° 36’ 02” W, a distance of 112.00 feet;
thence N 64° 23’ 58” W, a distance of 143.81 feet; thence S 01° 02’ 52” E, a
distance of 1062.54 feet, to the point of beginning; EXCEPTING THEREFROM:

 

Beginning at a point 1419.0 feet East of the Southwest corner of the N/2 of the
NW Fractional Quarter of said Section 30, thence N 89° 52’ 23” E a distance of
286.00 feet to an iron pin, thence N 12° 35’ 13” E, a distance of 423.00 feet to
a concrete right-of-way marker; thence N 01° 10’ 19” W, a distance of 24.40 feet
to a bolt; thence S 89° 52’ 23” W, a distance of 385.67 feet to an iron pin;
thence S 01° 02’ 52” E, a distance of 437.08 feet to the point of beginning; as
created by a certain Contract, Sale, Escrow and Plat dated July 17, 1969,
recorded in Book 408 page 104 of the Effingham County, Illinois, records;

 

This easement shall be for the benefit of the following described real estate:

 

A part of the North Half of the Northwest Fractional Quarter of Section 30,
Township 8 North, Range 6 East of the Third Principal Meridian, more
particularly described as follows: Beginning at a point 1419.0 feet East of the
Southwest corner of the North Half of the NW Fractional Quarter of  said
Section 30, thence East 286.0 feet to an iron pin, thence N 13° 57’ E 423.42
feet to a concrete monument, thence N 0° 39’ W 25 feet to an iron pin, thence
West 386.2 feet to an iron pin, thence S 0° 16’ W, a distance of 435.9 feet to
the point of beginning;

 

2

--------------------------------------------------------------------------------


 

 

Exhibit A-11

 

 

 

Fremont (Angola), IN (#45)

 

Legal Description

7265 N. Baker Road

 

 

Fremont, IN 46737

 

(Leasehold)

 

 

TRACT C: (from Deed Record 202, page 552)

 

TRACT ONE: A tract of land situated in the Southeast Quarter of Section 14,
Township 38 North, Range 13 East Jamestown Civil Township, Steuben
County, Indiana, and being more particularly described as follows:

 

Commencing at the Northeast corner of the Southeast Quarter of said Section 14;
thence running South on the section line 950.29 feet; thence West 30.00 feet to
the true POINT OF BEGINNING; thence continuing west 762.85 feet, called West
771.03 feet in old deed, to a point on the limited access right-of-way of I-69
highway; thence following said right-of-way South 17 degrees 18 minutes 26
seconds West 17.27 feet, called South 17 degrees 09 minutes West 16.45 feet in
old deed; thence South 09 degrees 56 minutes 43 seconds West 490.03 feet, called
South 05 degrees 29 minutes West 485.30 feet in old deed; thence South 53
degrees 21 minutes 30 seconds East 174.65 feet, called South 53 degrees 54
minutes 40 seconds East 171.00 feet in old deed; thence South 82 degrees 55
minutes 51 seconds East 346.52 feet, called South 83 degrees 24 minutes 40
seconds East 342.00 feet in old deed, to the end of the limited access
right-of-way; thence South 05 degrees 26 minutes 23 seconds east 60.00 feet to
the centerline of New Baker Road; thence North 80 degrees 02 minutes 10 seconds
east 378.64 feet on the chord of a curve, said curve having a radius of 1145.92
feet and a central angle of 54 degrees 08 minutes; thence North 608.42 feet back
to the true POINT OF BEGINNING.

 

The above described tract of land, after field measurements and calculations
contains 12.13 acres, more or less.

 

TRACT D: (from Deed Record 205, page 336)

 

A part of the Southwest Quarter of Section 13, Township 38 North, Range 13 East,
(Jamestown Civil Township), Steuben County, Indiana, more particularly described
as follows:

 

Commencing at the West Quarter corner of said Section 13; thence South 00
degrees 59 minutes 40 seconds West along the West line of said Section, 488.63
feet to the TRUE POINT OF BEGINNING of this description; thence North 90 degrees
00 minutes East, 325.00 feet; thence South 25 degrees 50 minutes 11 seconds
East, 268.48 feet; thence South 00 degrees 59 minutes 40 seconds West parallel
to the West line of said Section, 250.00 feet; thence South 90 degrees 00
minutes West, 253.00 feet; thence South 00 degrees 59 minutes 40 seconds west
parallel to the West line of said Section line to the centerline of Baker Road,
a distance of 445.54 feet; thence Southwesterly 231.71 feet along the arc of a
1146 radius curve to the right to the West line of said Section, said arc
subtended by a chord bearing South 57 degrees 01 minutes West, 231.32 feet;
thence North 00 degrees 59 minutes 40 seconds East along said West line, 1061.13
feet back to the place of beginning, containing 6.97 acres more or less subject
to all legal highway Rights-of Way and Easements of record.

 

EXCEPTING THEREFROM real estate described in Document 99-11-0049 and Deed Record
130, page 261 In the Office of the; Recorder of Steuben County.

 

After said exception, the above described real estate contains 4.73 acres, more
or less.

 

TRACT E: (from Deed Record 212, page 47)

 

A part of Southwest Quarter of Section 13, Township 38 North, Range 13 East,
Jamestown Township, Steuben County, Indiana described as follows:

 

Commencing at the West Quarter Corner of said Section 13; thence South 00
degrees 59 minutes 40 seconds West along the West line of said Section, 1549.76
feet to the centerline of Baker Road; thence Northeasterly 231.71 feet along the
arc of a 1146 foot radius curve to the left, said curve subtended by a chord
bearing North 57 degrees 37 minutes 01 seconds East, 231.32 feet to the TRUE
POINT OF BEGINNING of this description; thence North 00 degrees 59 minutes 40
seconds East, 445.54 feet; thence North 90 degrees 00 minutes East, 253.00 feet;
thence South 00 degrees 59 minutes 40 seconds West, to the centerline of Baker
Road, 222.09 feet; thence South 48 degrees 52 minutes 16 seconds West along said
centerline, 271.89 feet; thence Southwesterly, 68.57 feet along the arc of a
1146 feet radius curve to the right, said curve subtended by a chord bearing
South 49 degrees 26 minutes 16 seconds West, 68.56 feet to the point of
beginning. Excepting that portion of the above described real estate deeded to
the State of Indiana as shown in Deed Record Volume 130, page 261, Steuben
County Recorder’s Office. The above described contains 1.94 acres total of which
0.40 acres are road rights-of-way and 1.54 acres, subject to all easements of
record.

 

EXCEPTING THEREFROM real estate described in Document 99-11-0049 in the Office
of the Recorder of Steuben County. After said exception, the above described
real estate contains 1.04 acres, more or less.

 

--------------------------------------------------------------------------------


 

 

Exhibit A-12

 

 

 

Glendale, KY (#30)

 

 

554 W. Glendale Hodgenville Road

 

Legal Description

Glendale, KY 42740

 

 

 

 

PARCEL ONE

 

 

A certain tract of land located on the northwest corner of the intersection of
Interstate 65 and Kentucky Highway 222 near Glendale in Hardin County, Kentucky
and more particularly described as follows:

 

BEGINNING at a steel fence post at the Northwest right-of-way intersection of
Interstate 65 and Kentucky Highway 222; thence with said North right-of-way line
of Kentucky Highway 222, North 67 degrees 39 minutes 6 seconds West for a
distance of 200.54 feet to an existing iron pin; the true point of beginning and
the Southwest corner of Ball Brothers Oil Company (DB 585, Pg 415); thence
continuing with said North right-of-way line for the following courses and
distances:

 

North 66 degrees 57 minutes 49 seconds West for a distance of 944.301 feet to a
set iron pin, North 23 degrees 2 minutes 11 seconds East for a distance of 15.00
feet to a set iron pin, North 66 degrees 57 minutes 49 seconds West for a
distance of 31.75 feet to a set iron pin, in the East line of Lot 31 of Glenview
Heights Subdivision (PC 1, Sht 323B); thence with said Lot 31, then Lot 30 and
29, North 23 degrees 11 minutes 24 seconds East for a distance of 285.00 feet to
a set iron pin; thence continuing with said Lot 29, North 66 degrees 48 minutes
36 seconds West for a distance of 75.00 feet to an existing iron pin; thence
continuing with said Glenview Heights Subdivision along the rear of Lots 29
through 18, North 21 degrees 58 minutes 24 seconds East for a distance of
1152.53 feet to an existing iron pin in the line of Deborah Estates Subdivision
(PC 1, Sht 342B); thence with the line of Deborah Estates, South 65 degrees 29
minutes 11 seconds East for a distance of 1661.83 feet to an existing iron pin
in the West right-of-way of said Interstate 65; thence with said right-of-way
line for the following courses and distances:

 

South 9 degrees 40 minutes 27 seconds West for a distance of 157.90 feet to an
existing iron pin, South 15 degrees 44 minutes 27 seconds West for a distance of
113.58 feet to an existing iron pin, South 24 degrees 59 minutes 27 seconds West
for a distance of 126.49 feet to an existing iron pin, South 30 degrees 49
minutes 13 seconds West for a distance of 144.71 feet to an existing iron pin,
South 36 degrees 6 minutes 29 seconds West for a distance of 77.65 feet to an
existing iron pin, South 40 degrees 10 minutes 35 seconds West for a distance of
126.23 feet to an existing iron pin, South 43 degrees 15 minutes 46 seconds West
for a distance of 295.58 feet to an existing iron pin, South 44 degrees 33
minutes 37 seconds West for a distance of 214.98 feet to a point, a corner to
said Petro Stopping Centers, LP. (DB 1000, PG 3096); thence with said Petro
Stopping Center, North 66 degrees 57 minutes 49 seconds West for a distance of
380.79 feet to a point; thence continuing with said Petro Stopping Centers line,
South 23 degrees 02 minutes 11 seconds West for a distance of 200.00 feet to the
point of BEGINNING. Containing 50.084 acres +/- per physical survey by Warren L.
Clifford (Ky. RLS #2124).

 

PARCEL TWO

 

A certain parcel of land located at Northwest corner of the intersection of KY
222 and Interstate 65 near Glendale in Hardin County, Kentucky and more
particularly described as follows:

 

BEGINNING at a steel fence post at the intersection of the West right-of-way of
Interstate 65 and the North right-of-way of KY 222; thence with the North
right-of-way of KY 222, North 61 degrees 39 minutes 06 seconds West for a
distance of 35.62 feet to an existing iron pin; thence continuing with the North
right-of-way line of KY 222, North 66 degrees 57 minutes 47 seconds West for a
distance of 164.92 feet to an iron pin; thence with Petro Stopping Center line,
North 23 degrees 02 minutes 11 seconds East for a distance of 200.00 feet to a
point; thence continuing with Petro Stopping Center line, South 66 degrees 57
minutes 49 seconds East for a distance of 380.79 feet to a point in the West
right-of-way line of Interstate 65; thence with the West right-of-way line of
Interstate 65, South 44 degrees 33 minutes 37 seconds West for a distance of
74.10 feet to an existing iron pin in the right-of-way fence; thence continuing
with the West right-of-way line of Interstate 65, South 72 degrees 33 minutes 22
seconds West for a distance of 201.23 feet to the point of BEGINNING. Containing
1.414 acres +/- per physical survey by Warren L. Clifford (Ky. RLS #2124).

 

ALSO KNOWN AS

 

1

--------------------------------------------------------------------------------


 

Glendale, Hardin County, Kentucky

 

A certain tract of land located on the Northwest corner of the intersection of
Interstate 65 and Kentucky Highway 222 near Glendale in Hardin County, Kentucky
and more particularly described as follows:

 

BEGINNING at a steel fence post at the Northwest right-of-way intersection of
Interstate 65 and Kentucky Highway 222; thence with said North right-of-way line
of Kentucky Highway 222, North 67 degrees 39 minutes 6 seconds West for a
distance of 200.54 feet to an existing iron pin, THE TRUE POINT OF BEGINNING and
the Southwest corner of Ball Brothers Oil Company (DB 585 pg 415); thence
continuing with said North right-of-way line for the following courses and
distances: North 66 degrees 57 minutes 49 seconds West for a distance of 944.301
feet to a set iron pin; North 28 degrees 2 minutes 11 seconds East for a
distance of 15.00 feet to a set iron pin; North 66 degrees 57 minutes 49 seconds
West for a distance of 31.75 feet to a set iron pin, in the East line of Lot 31
of Glenview Heights Subdivision (PC I, Sht 323B); thence with said Lot 31, then
Lot 30 and 29, North 28 degrees 11 minutes 24 seconds East for a distance of
285.00 feet to a set iron pin; thence continuing with said Lot 29, North 66
degrees 48 minutes 36 seconds West for a distance of 75.00 feet to an existing
iron pin; thence continuing with said Glenview Heights Subdivision along the
rear of Lots 29 through 18, North 21 degrees 58 minutes 24 seconds East for
distance of 1152.53 feet to an existing iron pin in the line of Deborah Estates
Subdivision (PC I, Sht 342B); thence with the line of Deborah Estates, South 65
degrees 29 minutes 11 seconds East for a distance of 1661.83 feet to an existing
iron pin in the West right-of-way line of said Interstate 65; thence with said
right-of-way line for the following courses and distances: South 9 degrees 40
minutes 27 seconds West for a distance of 157.90 feet to an existing iron pin,
South 15 degrees 44 minutes 27 seconds West for a distance of 113.58 feet to an
existing iron pin, South 24 degrees 59 minutes 27 seconds West for a distance of
126.49 feet to an existing iron pin, South 30 degrees 49 minutes 13 seconds West
for a distance of 144.71 feet to an existing iron pin, South 36 degrees 6
minutes 29 seconds West for a distance of 77.65 feet to an existing iron pin,
South 40 degrees 10 minutes 35 seconds West for a distance of 126.23 feet to an
existing iron pin, South 43 degrees 15 minutes 46 seconds West for a distance of
295.58 feet to an existing iron pin, South 44 degrees 33 minutes 37 seconds West
for a distance of 214.98 feet to a point, a corner of said Ball Brothers Oil
Company; thence with said Ball Brothers Oil Company, North 66 degrees 57 minutes
49 seconds West for a distance of 380.79 feet to a point; thence continuing with
said Ball Brothers line, South 23 degrees 02 minutes 11 seconds West for a
distance of 200.00 feet to the point of BEGINNING. Said property contains 50.084
acres, more or less,

 

AND

 

A certain parcel of land located in Hardin County, Kentucky at the intersection
of KY 222 and Interstate 65 and being a portion of a 5.52 acre tract recorded in
Deed Book 195, page 571, said records, and being described as follows:

 

BEGINNING at a point at the intersection of the West right-of-way line of
Interstate 65 and the North right-of-way line of KY #222, North 67 degrees 02
minutes West 35.08 feet to an iron; thence continuing with the North
right-of-way line of KY #222, North 67 degrees 02 minutes West 164.92 feet to a
point; thence with a new division line, North 22 degrees 58 minutes East 200.00
feet to a point; thence continuing with a new division line, South 67 degrees 02
minutes 385.04 feet to the West right-of-way line of Interstate 65; thence with
the West right-of-way line of Interstate 65, South 43 degrees 16 minutes West
65.13 feet to an angle in the right-of-way fence; thence continuing with the
West right-of-way line of Interstate 65, South 72 degrees 26 minutes West 213.84
feet to the point of BEGINNING and containing 1.42 acres, more or less.

 

Being the same property conveyed to Petro Stopping Centers, L.P. by deeds dated
November 5, 1988 and recorded in Deed Book 914, Page 706 and Deed Book 914,
page 716 and deed dated February 2, 2001 recorded in Deed Book 1000, page 396,
all in the office of the Clerk of Court of Hardin County, Kentucky.

 

2

--------------------------------------------------------------------------------

 


 

 

Egan, LA (#43)

 

114 Jasmine Road (I-10, Exit 76)

 

Egan, LA 70531

 

Exhibit A-13

 

Legal Description

 

That certain tract or parcel of ground containing 21.894 acres, located in
Sections 27 & 34, T9S-R1W, Acadia Parish, Louisiana and being more particularly
described as follows:

 

Beginning at a point which is the Southwestern corner of said Section 27, said
point being on the centerline of the La. Hwy. 91 right of way; Thence N 89° 48’
23” East 63.66 feet to a point for corner. Said corner being on the Southerly
right of way of I-10; Thence with said Southerly right of way of I-10 North 00°
14’ 57” West 250.00 feet. North 44° 45’ 03” East 49.50 feet. Along a curve to
the left for a distance of 230.14 feet (radius = 220.0’), North 29° 45’ 03” East
120.00 feet; North 74° 45’ 03” East 14.14 feet; Along a curve to the right for a
distance of 226.63 feet (Radius = 145.0’), North 29° 45’ 03” East 386.40 feet
and North 53° 11’ 20” East 191.42 feet to a point for corner; Thence South 00°
39’ 56” West 1095.00 feet to a point for corner, said point being in the center
of a drainage canal; Thence with said canal centerline South 55° 46’ 12” West
347.59 feet, South 42° 07’ 58” West 469.00 feet, South 26° 48’ 58” West 75.00
feet South 20° 14’ 57” West 311.00 feet, South 28° 13’ 58” West 226.90 feet and
South 72° 33’ 59” West 41.30 feet to a point for corner; Said point being on the
centerline of the La. Hwy. 91 right of way; Thence with said La. Hwy. 91 right
of way North 00° 01’ 57” East 1200.50 feet to the Point of Beginning.

 

The above referenced property is as shown on map prepared by Richard C.
Spikes, Inc. entitled “As Built Survey Showing Property and Improvements to be
acquired by Petro Stopping Centers, L.P., LA. Hwy. 91 & I-10 (Crowley, LA.
70526) Being 21.894 Acres, Sections 27 & 34, T9S-R1W, Acadia Parish, Louisiana”,
dated July 27, 2006

 

--------------------------------------------------------------------------------


 

 

 

Hammond, LA (#10)

 

 

2100 SW Railroad Avenue

 

 

Hammond, LA 70403

 

Exhibit A-14

 

Legal Description

 

A CERTAIN PARCEL OF GROUND located in SECTION 36, TOWNSHIP 6 SOUTH, RANGE 7
EAST, GREENSBURG LAND DISTRICT, TANGIPAHOA PARISH, LOUISIANA. According to a
survey of William J. Bodin, Jr. dated January 22, 2004 (and updated August 18,
2004), the property is more particularly described as follows:

 

Beginning at a point from the S.E. corner of the S.W. 1/4 of Section 36, T6S-R7E
thence proceed 30.00’ North; 13.90’ West; 98.14’ N 01°41’51” E; 10.00’ N
88°00’00” W and 202.25’ N 02°30’39” W to the Point of Beginning;

 

Thence S 89°51’42” W a distance of 566.16 feet;

 

Thence S 89°48’37” W a distance of 724.99 feet;

 

Thence North a distance of 766.10 feet;

 

Thence N 89°53’56” E a distance of 495.05 feet (legal), N 89°39’10” E a distance
of 261.56 feet and S 89°49’31” E a distance of 233.50 feet (survey);

 

Thence S 77°02’31” E a distance of 476.29 feet;

 

Thence S 76°27’48” E a distance of 250.86 feet;

 

Thence S 39°42’24” E a distance of 104.48 feet;

 

Thence S 02°21’24” E a distance of 517.75 feet to the Point of Beginning.

 

--------------------------------------------------------------------------------


 

 

 

Shreveport, LA (#8)

 

 

6918 West Bert Kouns Industrial Loop

 

 

Shreveport, LA 71129

 

Exhibit A-15

 

Legal Description

 

Tract “A”

 

A certain tract or parcel of land located in the SE 1/4 of Section 21, T17N,
R15W, Shreveport, Caddo Parish, Louisiana, said tract being further described as
follows:

 

From a 4” by 4” concrete LDH monument, said monument being 299.18’ W and 57.14’
N of the SE corner of said Section 21, T17N, R15W, said monument also being on
the North right of way line of West 70th Street (LA Hwy. 511) run N 74 deg. 38’
55” E along the said North right of way line of West 70th Street a distance of
190.59 feet to a 4” by 4” concrete LDH monument at the intersection of the said
North right of way line of West 70th Street (LA Hwy. 511) and the west right of
way line of the Industrial Loop Expressway (LA Hwy. 526), thence run N 03 deg.
41’ 14” E along said West right of way line a distance of 487.09 feet to a found
3/4” diameter iron pipe, said pipe being the point of beginning of the tract
herein described.

 

From said point of beginning, run thence N 83 deg. 41’ 14” W along the 6’ high
chain link fence a distance of 1011.77 feet to a found 3/4” diameter iron pipe,
thence run S 76 deg. 48’ 04” W along the southerly edge of a 16’ wide servitude
for AT&T a distance of 387.54 feet to a found 3/4” diameter iron pipe, thence
run N 0 deg. 59’ 00” E a distance of 125.39 feet to a set 1/2” diameter Iron
pipe, thence run S 83 deg. 46’ 15” E a distance of 363.26 feet to a set 1/2”
diameter iron pipe, thence run N 76 deg. 36’ 45” E a distance of 97.93 feet to a
set 1/2” diameter iron pipe, thence run N 0 deg. 59’ E a distance of 81.48 feet
to a set 1/2” diameter Iron pipe, thence run N 83 deg. 46’ 13” W a distance of
458.64 feet to a set 1/2” diameter iron pipe at a 6’ chain link fence, thence
run N 0 deg. 59’ 00” E a distance of 441.20 feet along a 6’ chain link fence to
a found 1” galvanized iron pipe on the south right of way line of I-20 Service
Road (old US Hwy. 80), thence run easterly along the said South right of way
line of the I-20 Service Road the following calls:

 

N 55 deg. 17’ 27” E a distance of 139.07 feet to the found 4” x 4” concrete LDH
monument;

 

NE along a curve to the right a distance of 393.70 feet (said curve having a
radius of 437.00 feet) to a found 3/4” diameter iron pipe;

 

S 73 deg. 04’ 03” E a distance of 376.65 feet to a found 3/4” diameter iron
pipe;

 

S 55 deg. 42’ 20” E a distance of 165.1l feet to a found 4” x 4” concrete LDH
monument

 

S 46 deg. 48’ 36” E a distance of 158.89 feet to a found 3/4” diameter iron
pipe;

 

S 37 deg. 59’ 54’’ E a distance of 224.57 feet to a found 3/4” diameter Iron
pipe;

 

S 29 deg. 38’ 55” E a distance of 101.16 feet to a found 3/4” diameter Iron
pipe;

 

S 37 deg. 42’ 25” E a distance of 147.04 feet to a 1” diameter Iron pipe at the
Intersection of said Southerly right of way line of the 1-20 Service Road and
the West right of way line of the Industrial Loop Expressway (LA Hwy 526).

 

Thence run S 03 deg. 46’ 13” W along said West right of way line a distance of
149.37 feet to the Point of Beginning, said tract containing 18.67 acres.

 

Tract “B”

 

A certain tract or parcel of land, situated in the SE 1/4 of Section 21, T17N,
Rl5W, Caddo Parish, Louisiana, said tract more fully described as follows:

 

1

--------------------------------------------------------------------------------


 

Beginning at the point of intersection of the North right of way line of old US
Hwy. 80 with the South right of way line of Interstate 20, thence run S 55 deg.
02’ 14” W along the said North right of way line of old US Hwy. 80 a distance of
204.17 feet, thence run N 0 deg. 59’E a distance of 100.03 feet to a point on
the South right of way line of Interstate 20, thence run N 84 deg. 09’ 14” E
along said South right of way line of Interstate 20 a distance of 36.70 feet to
the point of beginning, said tract containing 0.190 acres.

 

Tract “C”

 

A certain tract or parcel of land located in the SE 1/4 of Section 21, T17N,
R15W, Shreveport, Caddo Parish, Louisiana, said tract being further described as
follows:

 

From a 4” by 4” concrete LDH monument, said monument being 299.18’ W and 57.14’
N of the SE corner of said Section 21, T17N, R15W, said monument also being on
the North right of way line of West 70th Street (LA Hwy. 511) run N 74 deg. 38’
55” E along the said North right of way line of West 70th Street a distance of
190.59 feet to a 4” by 4” concrete LDH monument at the intersection of the said
North right of way line of West 70th Street (LA Hwy. 511) and the west right of
way line of the Industrial Loop Expressway (LA Hwy. 526), thence run N 03 deg.
41’ 14” E along said West right of way line a distance of 433.68 feet to a set
1/2” diameter iron pipe, which is the Point of Beginning of the tract herein
described.

 

From said Point of Beginning, thence run N 03 deg. 41’ 14” E a distance of 53.41
feet to a found 3/4” diameter iron pipe, thence run along a 6 foot chain link
fence N 83 deg. 41’ 14” W a distance of 1011.77 feet to a found 34” diameter
iron pipe, thence S 76 deg. 48’ 04” W a distance of 159.74 feet to a set 1/2”
diameter iron pipe, thence S 83 deg. 41’ 14” E a distance of 1164.58 feet back
to a set 1/2” diameter iron pipe, the Point of Beginning.

 

Tract “D”

 

A certain tract of or parcel of land located in the SE 1/4 of Section 21, TI 7N,
R1 5W, Shreveport, Caddo Parish, Louisiana, said tract being further described
as follows:

 

From a 4” by 4” concrete LDH monument, said monument being 299.18’W and 57.14’N
of the SE corner of said Section 21, T17N, R15W, said monument also being on the
North right of way line of West 70th street (LA Hwy. 511) run N 74 deg. 38’ 55”
E along the said North right of way line of West 70th Street a distance of
190.59 feet to a 4” by 4” concrete LDH monument at the intersection of the said
North right of way line of West 70th Street (LA Hwy. 511) and the west right of
way line of the Industrial Loop Expressway (LA Hwy. 526), thence run N 03 deg.
41’ 14” E along said West right of way line a distance of 433.68 feet to a set
1/2” diameter iron pipe, thence run N 83 deg. 41’ 14” W a distance of 1164.58
feet to a set 1/2” diameter iron pipe, thence run S 76 deg. 48’ 04” W a distance
of 227.80 feet to a found 3/4’ diameter iron pipe, thence run N 0 deg. 59’ 00” E
a distance of 125.39 feet to a set iron pipe, which is the Point of Beginning of
the tract herein described.

 

From said Point of Beginning, thence run N 0 deg. 59’ 00’ E a distance of 114.50
feet to a set iron pipe, thence run N 83 deg. 46’ 13’ W a distance of 458.64
feet to a set “x” in concrete, thence run N 0 deg. 59’ 00” E a distance of 81.48
feet to a set iron pipe, thence run N 76 deg. 36’ 45” E a distance of 97.93 feet
to a found 3/4” diameter iron pipe, thence run S 83 deg. 46’ 15” E a distance of
363.26 feet back to the Point of Beginning.

 

2

--------------------------------------------------------------------------------


 

 

 

Kingdom City, MO (#18)

 

 

3304 Gold Road

 

 

Kingdom City, MO 65262

 

Exhibit A-16

 

Legal Description

 

All that portion of the Northwest Quarter of Section 16, Township 48 North,
Range 9 West, Callaway County, Missouri, more particularly described as follows:

 

Beginning at the Northwest Corner of Section 16, Township 48 North, Range 9
West; thence South 26 degrees 03 minutes 30 seconds East, 116.2 feet to a point
on the centerline of Interstate 70 at Station 600+29.71; thence along said
centerline, South 85 degrees 00 minutes 00 seconds West, 4.86 feet to Interstate
Route 70, Centerline Station 600+24.85=U.S. Route 54 Centerline Station
166+89.89; thence South 03 degrees 50 minutes 00 seconds East, 1222.11 feet to
U.S. Route 54 Centerline Station 179+12; thence in an easterly direction at
right angles to said centerline a distance of 145 feet to a found right of way
marker, the TRUE POINT OF BEGINNING; thence along U.S. Route 54 right of way
North 53 degrees 53 minute 50 seconds East 171.71 feet to a drill hole in
concrete; thence continuing along said right of way North 03 degrees 53 minutes
30 seconds West 15.67 feet to a drill hole in concrete at the intersection of
the East right of way line of U.S. Route 54 and the South right of way line of
Janice Drive, a dedicated street as shown on a plat recorded in Book 269,
Page 96 of the Callaway County Records; thence along said South right of way
line North 85 degrees 08 minutes 22 seconds East 1037.35 feet to a set 3/4 inch
iron pipe; thence leaving said South right of way line South 03 degrees 52
minutes 12 seconds East 1434.27 feet to a set 3/4 inch iron pipe on the
East-West Quarter Section Line; thence along the East-West Quarter Section Line
South 85 degrees 06 minutes 32 seconds West, 897.53 feet to a 3/4 inch iron pipe
(set) 286.91 feet easterly of the East right of way line of U.S. Route 54;
thence North 03 degrees 50 minutes 20 seconds West, 635.29 feet to a 3/4 inch
iron pipe (set); thence South 85 degrees 06 minutes 32 seconds West, 286.12 feet
to the intersection of the East right of way line of U.S. Route 54; thence along
said right of way North 03 degrees 46 minutes 19 seconds West, 107.65 feet to a
drill hole in concrete; thence continuing along said right of way North 03
degrees 50 minutes 08 seconds West, 587.12 feet to a TRUE POINT OF BEGINNING.

 

The basis of bearings in the bearing of the centerline of U.S. Route 54 as shown
on Missouri Highway and Transportation Department plans and assumed to be
correct.

 

--------------------------------------------------------------------------------


 

 

 

York, NE (#62)

 

 

4700 S. Lincoln Avenue

 

 

York, NE 68467

 

Exhibit A-17

 

Legal Description - Fee

 

PARCEL 1: Lot 2, Walker Subdivision Replat 1, in the City of York, York County,
Nebraska, and Irregular Tract #13, EXCEPT that part platted as Walker
Subdivision Replat 1, in the Southeast Quarter of Section 24, Township 10 North,
Range 3 West of the 6th P.M., York County, Nebraska, and Lot 6, Countryside View
Subdivision in Section 24, Township 10 North, Range 3 West of the 6th P.M., York
County, Nebraska, more particularly described as follows:

 

Beginning at the Northwest Corner of the Southwest Quarter of the Southeast
Quarter of said Section 24, said Corner also being the Southwest corner of said
I.T. #13, and assuming the West line of said Lot 2 to have a bearing of N
00°11’14” E; thence N 00°04’06” W, and on the West line of said I.T. #13, 978.73
feet to a 3/4” I.B., said I.B. being the Northwest corner of said I.T., #13;
thence S 89°47’34” E, and on the North line of said I.T., #13, 1062.44 feet to a
1” I.P., said I.P. being the Northwest corner of said Lot 2; thence S 89°47’40”
E, and on the North line of said Lot 2, 159.82 feet to a 3/4” I.B.; thence S
87°32’24” E, and on the North line of said Lot 2,122.60 feet to a 3/4” I.B.,
said I.B. being a point of curvature; thence on a curve to the right, and on the
North line of said Lot 2, said curve having a radius of 718.51 feet, a chord
bearing of S 73°39’42” E, and an arc distance of 346.87 feet to a 3/4” I.B.;
thence S 59°49’03” E, and on the North line of said Lot 2, 518.29 feet to a 5/8”
rebar, said rebar being the Northeast corner of said Lot 2; thence S 00°13’31”
W, and on the East line of said Lot 2, 613.65 feet; thence S 89°57’46” E, and on
the Easterly line of said Lot 2, 63.64 feet; thence S 00°08’54” W, and on the
East line of said Lot 2,724.19 feet to a 5/8” rebar, said rebar being the
Southeast corner of said Lot 2; thence N 89°43’27” W, and on the South line of
said Lot 2, 167.19 feet to a 3/4” I.P. on the East R.O.W. line of Graham Street;
thence N 00°11’21” E, and on the East R.O.W. line of said Graham Street, 166.17
feet to a 3/4” rebar w/cap; thence N 89°42’01” W, and on the South line of said
Lot 2, 59.97 feet to a 3/4” rebar w/cap, said rebar being the Northeast corner
of said Lot 6; thence S 00°09’54” W, and on the East line of said Lot 6, 165.91
feet to a 3/4” I.P., said I.P. being the Southeast corner of said Lot 6; thence
N 89°43’32” W, and on the South line of said Lot 6, 264.09 feet to a 3/4” rebar
w/cap, said rebar being the Southwest corner of said Lot 6; thence N 00°12’42”
E, and on the West line of said Lot 6, 166.01 feet to a 3/4” I.P., said Pipe
being the Northwest corner of Lot 6, and a point on the South line of said Lot
2; thence N 89°42’01” W, and on the South line of said Lot 2, 423.83 feet to a
3/4” I.B., said I.B. being the Southwest corner of said Lot 2; thence N
00°11’14” E, and on the West line of said Lot 2, 554.07 feet to a 3/4” rebar
w/cap on the South line of I.T. #13; thence N 89°56’46” W, and on the South line
of said I.T. #13, 1267.96 feet to the point of beginning.

 

--------------------------------------------------------------------------------


 

 

 

Las Vegas, NV (#31)

 

 

6595 N. Hollywood Blvd.

 

 

Las Vegas, NV 89115

 

Exhibit A-18

 

Legal Description

 

All that certain real property situated in the County of Clark, State of Nevada,
described as follows:

 

Parcel I:

 

That portion of the Southeast Quarter (SE 1/4) of Section 22, Township 19 South,
Range 62 East, M.D.B.&M., more particularly described as follows:

 

Parcel One (1) as shown by map thereof on file in File 96 of Parcel Maps,
Page 11, in the Office of the County Recorder, Clark County, Nevada.

 

Together with that portion of Rome Avenue as vacated by that certain Order of
Vacation recorded February 12, 2000 in Book 20000212 as Instrument No. 00412
Official Records, which would pass through by operation of law.

 

Parcel II:

 

An easement for ingress and egress as set forth in that “Ingress and Egress
Easement” recorded September 1, 2000 in Book 20000901 as Document No. 00754
Official Records.

 

Assessor Parcel No.: 123-22-701-008

 

--------------------------------------------------------------------------------


 

 

 

Sparks, NV (#38)

 

 

1950 East Greg Street

 

 

Sparks, NV 89431

 

Exhibit A-19

 

Legal Description

 

(Leasehold)

 

All that certain real property situated in the County of Washoe, State of
Nevada, described as follows:

 

Parcel I:

 

A parcel of land, being Parcel 1 of Record of Survey Map No. 2045, File No
1301103, and situate within a portion of Section 11, Township 19 North, Range 20
East, M.D.B.&M, Sparks, Washoe County, Nevada, and being more particularly
described as follows:

 

Beginning at the Northeast corner of Parcel 4 as shown on Parcel Map Number
2070, File Number 1126569 of the Official Records of Washoe County, Nevada, from
which the Southwest corner of said Section 11 bears South 57°24’19” West a
distance of 3101.74 feet; thence North 84°01’29” West, along the Northerly line
of said Parcel 4, a distance of 987.00 feet; thence North 76°51’08” West, along
the Northerly line of said Parcel 4, a distance of 87.03 feet; thence North
74°50’24” West, along the Northerly line of said Parcel 4, a distance of 162.29
feet; thence South 15°09’36” West a distance of 218.64 feet; thence North
86°47’05” West a distance of 16.78 feet; thence South 03°48’41” West a distance
of 274.41 feet; thence South 86°43’17” East a distance of 18.62 feet; thence
South 03°16’43” West a distance of 188.61 feet; thence South 22°30’30” East, a
distance of 25.64 feet to the Northeast corner of Parcel 1 of said Parcel Map;
thence South 22°30’30” East, a distance of 244.75 feet to the Southeast corner
of said Parcel 1; thence along the Northerly line of East Greg Street from a
tangent which bears North 83°17’01” East, along a circular curve to the right
with a radius of 840.00 feet and a central angle of 07°07’01”, an arc length of
104.34 feet; thence South 89°35’58” East, along the Northerly line of East Greg
Street, a distance of 1094.49 feet to the Southeast corner of said Parcel 4;
thence North 00°24’02” East a distance of 760.00 feet to the point of beginning.

 

Exccepting Therefrom that parcel contained in a Lease recorded as Document
No. 2001831 of the Official Records of Washoe County, Nevada.

 

Assessor Parcel No.: 034-162-08

 

Parcel II:

 

A portion of Parcel 2 as shown on Parcel Map No. 1832, File No. 997519 of the
Official Records of Washoe County, Nevada within the Southwest 1/4 of
Section 11, Township 19 North, Range 20 East, Sparks, Washoe County, Nevada and
more particularly described as follows:

 

Beginning at a point on the Northerly line of said Parcel 2, from which the
Southwest corner of said Section 32 bears South 61°54’46” West a distance of
1780.22 feet; thence South 89°35’58” East, along the Northerly line of said
Parcel 2, a distance of 658.28 feet; thence South 00°24’02” West a distance of
331.64 feet; thence North 89°35’58” West a distance of 658.28 feet; thence North
00°24’02” East a distance of 331.64 feet to the point of beginning.

 

EXCEPTING THEREFROM: Parcel B of Parcel Map No. 4620, according to the map
thereof, filed in the Office of the County Recorder of Washoe County, State of
Nevada, on September 6, 2006, as File No. 3435326 Official Records.

 

--------------------------------------------------------------------------------


 

 

 

Bordentown, NJ (#14)

 

 

I-295/I-95, Exit 56, New Jersey Turnpike

 

 

Bordentown, NJ

 

Exhibit A-20

 

Legal Description

 

All that certain tract, lot, parcel of land lying situate in the Township of
Bordentown, county of Burlington, State of New Jersey being more particularly
described as follows:

 

BEGINNING at a point in the northeasterly line of Rising Sun Road (f/k/a
Delaware Avenue) (f/k/a Mansfield Square-Whitehall Road), as widened by the New
Jersey Department of Transportation, (variable width), as measured 38.50 feet
northeastwardly from centerline, where the same is intersected by the division
line between Block 134.01 Lots 12.02 and 13, and from said beginning point runs;
thence

 

1.    North 42 degrees 35 minutes 19 seconds East a distance of 654.72 feet to a
stone found; thence

 

2.    South 56 degrees 09 minutes 41 seconds East, a distance of 2094.03 feet to
a concrete monument found for corner in the westerly line of Block 134.01, Lot
7; thence along the same

 

3.    South 09 degrees 56 minutes 19 seconds West, a distance of 198.19 feet to
a concrete monument found in the northerly line of Block 134.01, Lot 9; thence
along same the following five (5) courses and distances

 

4.    North 79 degrees 22 minutes 41 seconds West, a distance of 51.32 feet to a
point; thence

 

5.     South 01 degrees 51 minutes 50 seconds West, a distance of 250.11 feet to
a point; thence

 

6.     South 58 degrees 34 minutes 30 seconds East, a distance of 55.85 feet to
a point; thence on a curve to the left with a radius of 543.96 feet and a
central angle of 05 degrees 42 minutes 30 seconds

 

7.     Southwestwardly, an arc length of 54.19 feet (said curve having a chord
bearing and distance of South 69 degrees 11 minutes 34 seconds West 54.17 feet)
to a point of tangency; thence

 

8.     South 66 degrees 20 minutes 19 seconds West, a distance of 33.14 feet to
a point in the northerly line of Block 134.01, Lot 12.01; thence along the same

 

9.     North 58 degrees 34 minutes 30 seconds West, a distance of 675.72 feet to
a point corner of the same; thence still along the same

 

10.      South 32 degrees 33 minutes 55 seconds West, a distance of 505.27 feet
to a point in the aforementioned northeasterly line of Rising Sun Road, as
measured 50.20 feet from the centerline; thence along the same

 

11.      North 43 degrees 28 minutes 54 seconds West, a distance of 1379.00 feet
to an angle point in the same; thence along the same

 

12.      North 46 degrees 01 minutes 19 seconds West, a distance of 147.78 feet
to an angle point in the same, as measured 43.65 feet from the

 

1

--------------------------------------------------------------------------------


 

centerline; thence still along the same

 

13. North 45 degrees 07 minutes 47 seconds West, a distance of 215.10 feet to
the point and place of BEGINNING.

 

The above description is drawn in accordance with a survey prepared by Taylor
Wiseman & Taylor, dated April 29, 2005.

 

2

--------------------------------------------------------------------------------


 

 

Milan, NM (#13)

 

I-40 at Horizon Blvd.

 

Milan, NM

 

Exhibit A-21

 

Legal Description

 

A tract of land located within the Village Limits of Milan, Cibola County, New
Mexico in the southwest quarter of Section 16, Township 11 North, Range 10 West,
NMPM, being a part of Lot 2, Block 2 of the Valco Subdivision replat of the Home
view Addition as shown on the Plat filed in the Office of the County Clerk of
Valencia County, New Mexico, on April 21, 1971, also in addition to the above
mentioned portion of Block 2 this tract contains Block 6 and 7 and a portion of
Block 2 of the Subdivision designated as “Valco Subdivision Unit II”, filed with
the Office of the Milan Village Clerk on the 11th day of January, 1979 and being
more particularly described as follows:

 

from the point of beginning, being the northwest corner of the above said tract,
the quarter corner on the west line of Section 16, bears N. 65° 50’ 26” W., and
is 603.89 feet in distance;

 

then from the above said point of beginning N. 86° 39’ 43” E., 539.75 feet to a
point of curve;

 

then southeasterly and to the right along a curve an arc length of 121.12 feet
(properties of said curve are as follows: Delta=69° 23’ 30”, R=100.00 feet,
T=69.24 feet) to a point of tangency;

 

then S. 23° 56’ 47” E., 29.34 feet to a highway right of way marker marked P.T.
16+24.2;

 

then, S. 23° 56’ 47” E., 414.32 feet to a highway right of way marker marked
P.C. Sta. 20+88.24;

 

thence southerly and to the right along a curve an arc length of 875.80 feet to
a highway right of way marker marked 906+35.6, (properties of said curve are as
follows: Delta=18° 47’ 47”, R=2669.64 feet, T=441.87 feet)

 

then S. 05° 09’ 00” E., 391.35 feet;

 

then S. 79° 32’ 03” W., 114.02 feet to a point on a curve;

 

then northwesterly and to the left along a curve an arc length of 94.21 feet
(properties of said curve are as follows: Delta=107° 57’ 24”, R=50.00 feet,
T=68.76 feet), and whose long chord is 80.88 feet and bears N. 76° 18’ 43” W.,
to a point of reverse curve;

 

then westerly and to the right along a curve an arc length of 10.50 feet
(properties of said curve are as follows: Delta=40° 06’ 25”, R=15.00 feet,
T=5.48 feet)

 

the S. 89° 49’ 10” W., 609.66 feet along the northerly right of way line of
Preston Drive;

 

then northwesterly and to the right along a curve an arc length of 23.56 feet (
Properties of said curve are as follows: Delta=90° 00’ 00”, R=15.00 feet,
T=15.00 feet);

 

then N. 00° 10’ 50” W., 8.63 feet along the easterly right of way of Victor
Avenue (now Motel Drive) to a point of curve;

 

then northerly and to the left along a curve an arc length of 205.51 feet
(properties of said curve area are as follows: Delta=08° 48’ 39”, R=1335.51
feet, T=102.96) along said right of way;

 

then N. 08° 59’ 29” W., 1463.78 feet along said right of way to the point and
place of beginning.

 

Said tract contains an area of 30.3180 acres (1,320.653 square feet), more or
less.

 

--------------------------------------------------------------------------------


 

 

Waterloo, NY (#71)

 

1255 Route 414

 

Waterloo, NY

 

Exhibit A-22

 

Legal Description

 

(Leasehold)

 

ALL that tract or parcel of land situate, lying and being in the Town of Tyre,
County of Seneca and State of New York, bounded and described as follows:

 

BEGINNING at an iron pin on the apparent east highway boundary of New York State
Route No. 414 at the northwest corner of Cynthia Schlegel (Liber 533/Page 71)
said point being South 86 degrees 30 minutes 00 seconds East a distance of 38.30
feet from a point in the centerline of New York State Route No. 414, said point
being northerly along the centerline of New York State Route No. 414 a distance
of 811.50 feet more or less from the intersection of the centerline of New York
State Route 414 with the centerline of New York State Route No. 318;

 

RUNNING THENCE South 86 degrees 30 minutes 00 seconds East along the north line
of Schlegel, a distance of 219.66 feet to a point marked by an iron pin, said
point being the northeast corner of Schlegel;

 

THENCE South 03 degrees 30 minutes 00 seconds West along the east line of
Schlegel, a distance of 221.45 feet to a point marked by an iron pin, said point
being a southwest corner of the herein premises;

 

THENCE South 86 degrees 30 minutes 00 seconds East, as distance of 1098.22 feet
to a point marked by an iron pin, said point being on the west line of Edward J.
Mitchell (Liber 553/Page 172);

 

THENCE North 07 degrees 21 minutes 56 seconds East along the west line of
Mitchell, a distance of 1613.70 feet to a point marked by a concrete monument,
said point being the northwest corner of Mitchell and being on the apparent
south highway boundary of New York State Thruway (Liber 245/Page 8);

 

THENCE North 83 degrees 29 minutes 59 seconds West along the apparent south
highway boundary of New York State Thruway, a distance of 809.56 feet to a point
marked by an iron pin, said point being an angle in the apparent south highway
boundary of New York State Thruway;

 

THENCE North 78 degrees 36 minutes 21 seconds West along the apparent south
highway boundary of New York State Thruway, a distance of 574.73 feet to a point
marked by an iron pin, said point being on the apparent east highway boundary of
New York State Route No. 414;

 

THENCE South 03 degrees 36 minutes 09 seconds West along the apparent east
highway boundary of New York State Route No. 414, a distance of 593.00 feet to a
point marked by a wooden underground telephone marker, said point being an angle
in the apparent east highway boundary of New York State Route No. 414;

 

THENCE South 05 degrees 30 minutes 42 seconds West along the apparent east
highway boundary of New York State Route 414, a distance of 600.33 feet to a
point marked by an iron pin, said point being an angle in the apparent east
highway boundary of New York State Route No. 414;

 

THENCE South 18 degrees 42 minutes 44 seconds West along the apparent east
highway boundary of New York State Route No. 414, a distance of 103.58 feet to a
point marked by an iron pin, said point being an angle in the apparent east
highway boundary of New York State Route No. 414;

 

THENCE South 03 degrees 24 minutes 02 seconds West along the apparent east
highway boundary of New York State Route No. 414, a distance of 216.97 feet to
the point of BEGINNING.

 

--------------------------------------------------------------------------------


 

Mebane, NC (#29)

500 Buckhorn Road

Mebane, NC 27302

 

Exhibit A-23

 

Legal Description

 

All that certain tract or parcel of land in the City of Mebane (satellite),
Cheeks Township, Orange County North Carolina, containing 31.209 acres, more or
less, adjoining I-85/I-40, Buckhorn Road (SR 1114) and others and being all of
Parcel A as shown on plat entitled “Final Plat, Walter T. Wynn, Jr., Homer
Dudley, John Snead, Jr. et al”, drawn by Alley, Williams, Carmen & King, Inc.
dated July 1998 and recorded in Plat Book 81 at Page 97 in the Office of the
Register of Deeds for Orange County, North Carolina, to which plat reference is
hereby made for a more complete description.

 

--------------------------------------------------------------------------------


 

Girard, OH (#20)

I-80 & Salt Spring Road

Girard, OH 44509

 

EXHIBIT A

 

PARCEL 1:

 

Situated in the Township of Weathersfield, County of Trumbull, State of Ohio and
known as being a part of Section 1 in the original survey of said township and
is further bounded and described as follows:

 

Beginning at an iron pin set in the Southeasterly limited access line of
Interstate Route 80 at its intersection with the Northeasterly line of the
limited access line of Salt Springs Road;

 

Thence North 32 deg. 41’ East, along the Southeasterly line of Interstate Route
80, 366.00 feet to an iron pin set at the Southwest corner of lands conveyed to
Mary M. Tatum as recorded in Official Record 88 at Page 162 and Nancy J. Hadley
and Edward L. Jones, Jr. as recorded in Official Record 481 at Page 758 of the
Trumbull County Official Records;

 

Thence North 88 deg. 53’ 45” East, along the South line of Tatum, Hadley and
Jones’ land as aforesaid, 442.50 feet to an iron pin set at the Northwest corner
of lands conveyed to JAJCO Inc., as recorded in Official Record 536 at Page 182
of the Trumbull County Official Records;

 

Thence along the Northwesterly line of the lands conveyed to JAJCO Inc., South 1
deg. 06’ 15” East, 59.00 feet to an iron pin set;

 

Thence South 88 deg. 53’ 45” West, 130.00 feet to an iron pin set;

 

Thence South 1 deg. 06’ 15” East, 200.90 feet to an iron pin set;

 

Thence South 43 deg. 53’ 20” West, 65.04 feet to an iron pin set;

 

Thence North 46 deg. 06’ 40” West, 208.00 feet to an iron pin set;

 

Thence South 43 deg. 53’ 20” West, 336.96 feet to an iron pin set in the
Northeasterly line of Salt Springs Road;

 

Thence North 45 deg. 55’ 13” West, along the Northeasterly line of Salt Springs
Road 20.47 feet to an iron pin set in the limited access line of Salt Springs
Road;

 

Thence North 42 deg. 35’ 10” East, along the limited access line of Salt Springs
Road, 8.15 feet to an iron pin set;

 

Thence North 47 deg. 24’ 50” West, along the limited access line of Salt Springs
Road, 105.00 feet to the place of beginning, and containing within said bounds
2.742 acres of land as surveyed and described by Lynn, Kittinger & Noble, Inc.,
Professional Surveyors, October 1991, by Carroll L. Herrmann, P.S. No. 5663
Ohio.

 

And known as being a part of that land conveyed by J.A. Cardwell doing business
as Cardwell Properties to Petro Inc., as recorded in Official Record 536 at
Page 176, Parcels 1 and 2.

 

1

--------------------------------------------------------------------------------


 

5415 Salt Springs Road

 

Girard, Ohio 44420

 

PPN: 22-081516

 

PARCEL 2:

 

Situated in the Township of Weathersfield, County of Trumbull, State of Ohio and
known as being a part of Section 1 in the original survey of said township and
is further bounded and described as follows:

 

Beginning at an iron pin set in the Southeasterly line of Interstate Route 80 at
its intersection with the Northeasterly limited access line of Salt Springs
Road;

 

Thence South 47 deg. 24’ 50” East along the Northeasterly limited access line of
Salt Springs Road, 105.00 feet to an iron pin set;

 

Thence South 42 deg. 35’ 10” West along the limited access line of Salt Springs
Road, 8.15 feet to an iron pin set;

 

Thence South 45 deg. 55’ 13” East along the Northeasterly right-of-way line of
Salt Springs Road, 566.69 feet to an iron pin set;

 

Thence North 1 deg. 11’ 30” West continuing along the right-of-way line of Salt
Springs Road, 10.66 feet to an iron pin set;

 

Thence South 45 deg. 56’ 25” East continuing along the Northeasterly
right-of-way line of Salt Springs Road, 63.14 feet to an iron pin set at a
Southerly corner of lands conveyed to JAJCO, Inc. as recorded in Official Record
536 at Page 182 of the Trumbull County Official Records which is the true place
of beginning of the herein described parcel of land;

 

Thence North 43 deg. 53’ 20” East along the Southeasterly line of JAJCO Inc.
land, 357.70 feet to an iron pin set;

 

Thence South 46 deg. 06’ 40” East along the Southwesterly line of JAJCO Inc.
land, 192.00 feet to an iron pin set;

 

Thence South 0 deg. 25’ 55” West, along the West line of JAJCO Inc. land 52.65
feet to an iron pin set;

 

Thence South 46 deg. 00’ 10” West along the Northwesterly of JAJCO Inc. land,
298.00 feet to an iron pin set in the Northeasterly right-of-way line of Salt
Springs Road;

 

Thence North 44 deg. 04’ 50” West along the Northeasterly right-of-way line Salt
Springs Road, 22.69 feet to an iron pin set;

 

Thence North 53 deg. 33’ West continuing along the Northeasterly right-of-way of
Salt Springs Road, 174.16 feet to an iron pin set;

 

Thence North 45 deg. 56’ 25” West continuing along the Northeasterly
right-of-way of Salt Springs Road, 21.86 feet to the place of beginning and
containing within said bounds 1.759

 

2

--------------------------------------------------------------------------------


 

acres of land as surveyed and described by Lynn, Kittinger & Noble, Inc.,
Professional Surveyors, October 1991, by Carroll L. Herrmann, P.S. Ohio
No. 5663.

 

And known as being a part of that land conveyed by a J. A. Cardwell doing
business as Cardwell properties to Petro Inc. as recorded in Official Record 536
at Page 176, Parcel 3.

 

V/L Salt Springs Road

Girard, Ohio 44420

 

PPN: 22-081517

 

PARCEL 3:

 

Situated in the Township of Weathersfield, County of Trumbull, State of Ohio and
known as being a part of Section 1 in the original survey of said township and
is further bounded and described as follows:

 

Beginning at an iron pin found in the Southwesterly line of Salt Springs Road,
at its intersection with the Southeasterly line of lands conveyed to G. & P.
Kordic recorded in Volume 941 at Page 233 of the Trumbull County Records of
Deeds;

 

Thence along the Southwesterly right-of-way line of Salt Springs Road the
following courses: South 40 deg. 50’ 55” East, 299.00 feet to an iron pin set;

 

Thence South 38 deg. 44’ 50” East, 147.31 feet to an iron pin set;

 

Thence South 1 deg. 11’ 43” West, 220.62 feet to an iron pin set;

 

Thence South 88 deg. 48’ 17” East, 80.00 feet to an iron pin set;

 

Thence North 1 deg. 11’ 43” East, 57.78 feet to an iron pin set;

 

Thence North 46 deg. 55’ 35” East, 58.86 feet to an iron pin set;

 

Thence South 43 deg. 04’ 26” East, 450.00 feet to an iron pin set;

 

Thence South 33 deg. 23’ East, 104.44 feet to an iron pin set;

 

Thence South 9 deg. 36’ 38” West, 74.57 feet to an iron pin set in the
centerline of the “Old” Salt Springs Road;

 

Thence North 80 deg. 50’ 55” West along the centerline of the “Old” Salt Springs
Road, 114.03 feet to an iron pin found;

 

Thence South 83 deg. 31’ 15” West continuing along the centerline of “Old” Salt
Springs Road, 216.68 feet to an iron pin found at an angle in said centerline of
“Old” Slat Springs Road, said iron pin also being in the North line of lands
conveyed to Ruth Anthony as recorded in Volume 776 at Page 30 of the Trumbull
County Records of Deeds;

 

Thence South 78 deg. 06’ 50” West along the North line of lands conveyed to
Anthony and the North line of lands conveyed to J. Boles as recorded in Volume
1070 at Page 977 of the

 

3

--------------------------------------------------------------------------------


 

Trumbull County Records of Deeds, 701.83 feet to an iron pin found at the
Southeast corner of lands conveyed to Standard Oil Company as recorded in Volume
954 at Page 231 of the Trumbull County Records of Deeds;

 

Thence North 0 deg. 37’ 30” West along the East line of lands conveyed to
Standard Oil Co., 829.33 feet to an iron pin found at the Southerly point of
land conveyed to G. & P. Kordic as aforesaid;

 

Thence North 43 deg. 41’ 25” East along the Southeasterly line of Kordic’s land,
382.22 feet to the place of beginning and containing within said bounds 14.860
acres of land as surveyed and described by Lynn, Kittinger & Noble, Inc.
Professional Surveyors, October 1991, by Carroll L. Herrmann, P.S. Ohio
No. 5663.

 

And known as being all of that land conveyed by J. A. Cardwell dba Cardwell
Properties to Petro Inc. as recorded in Official Record 536 at Page 176, Parcel
5, of the Trumbull County Official Records.

 

V/L Salt Springs Road

Girard, Ohio 44420

 

PPN: 22-081518

 

PARCEL 4:

 

Situated in the Township of Weathersfield and the Township of Liberty now being
a part of the City of Girard, County of Trumbull, State of Ohio and known as
being a part of Section 1 in the Weathersfield Township and a part of Section 1
in Liberty Township now a part of the City of Girard, and is further bounded and
described as follows:

 

Beginning at an iron pin found in the Northeasterly right-of-way line of Salt
Springs Road, at the West corner of lands conveyed to James B. and Paul B.
Johnson as recorded in Volume 729 at Page 69 of the Trumbull County Records of
Deeds;

 

Thence North 34 deg. 12’ 55” West along the Northeasterly right-of-way line of
Salt Springs Road, 80.92 feet to an iron pin set;

 

Thence North 50 deg. 57’ 25” West continuing along the Northeasterly
right-of-way line of Salt Springs Road 328.10 feet to an iron pin set;

 

Thence North 47 deg. 15’ 35” West continuing along the Northeasterly
right-of-way line of Salt Springs Road, 347.31 feet to an iron pin set;

 

Thence North 44 deg. 04’ 50” West continuing along the Northeasterly
right-of-way line of Salt Springs Road, 126.80 feet to an iron pin set at the
Southerly corner of lands conveyed to JAJCO Inc. as recorded in Official Record
536 at Page 182 of the Trumbull County Official Records;

 

Thence North 45 deg. 55’ 10” East along the Southeasterly line of lands conveyed
to JAJCO Inc. as aforesaid, 503.26 feet to an iron pin set;

 

4

--------------------------------------------------------------------------------


 

Thence North 1 deg. 06’ 15” West along the East line of lands conveyed to JAJCO
Inc. land as aforesaid, 1,131.40 feet to an iron pin found in the South line of
lands conveyed to Mary M. Tatum as recorded in Official Record 88 at Page 162
and Nancy J. Hadley and Edward L. Jones, Jr. as recorded in Official Record 481
at Page 758 of the Trumbull County Official Records;

 

Thence North 88 deg. 53’ 45” East along the South line of Tatum, Hadley and
Jones land as aforesaid, 590.16 feet to an iron pin set in the East line of
Weathersfield Township which is also the West line of the Corporation Limits of
the City of Girard and also being the West line of lands conveyed to Richard T.
Davis, and John P. Davis and Emma Jane Wiand as recorded in Volume 817 at
Page 297 of the Trumbull County Records of Deeds;

 

Thence South 0 deg. 40’ 15” East, along the Township Line of which is also the
Corporation line for the City of Girard, 336.00 feet to a stone monument found
at the Southwest corner of lands conveyed to Davis and Wiand as aforesaid;

 

Thence North 88 deg. 22’ 53” East along the South line of lands conveyed to
Davis and Wiand as aforesaid, 1,435.62 feet to an iron pin set in the North line
of the now abandoned Tod and Morris Coal Railroad;

 

Thence Southwesterly along the Northerly line of the abandoned Tod and Morris
Coal Railroad the following courses:

 

South 17 deg. 20’ 50” West, 86.82 feet to an iron pin set;

 

Thence South 30 deg. 54’ 30” West, 140.42 feet to an iron pin set;

 

Thence South 35 deg. 35’ 55” West, 185.85 feet to an iron pin set;

 

Thence South 44 deg. 50’ 20” West, 78.45 feet to an iron pin set;

 

Thence South 56 deg. 35’ 45” West, 196.54 feet to an iron pin set;

 

Thence South 61 deg. 44’ 20” West, 94.71 feet to an iron pin set;

 

Thence South 81 deg. 54’ 15” West, 190.28 feet to an iron pin set;

 

Thence South 73 deg. 35’ West, 82.16 feet to an iron pin set;

 

Thence South 46 deg. 04’ 15” West, 76.65 feet to an iron pin set;

 

Thence South 32 deg. 03’ 20” West, 65.82 feet to an iron pin set;

 

Thence South 20 deg. 43’ 15” West, 167.08 feet to an iron pin set;

 

Thence South 27 deg. 42’ 35” West, 34.35 feet to an iron pin set;

 

Thence South 39 deg. 23’ 40” West, 41.60 feet to an iron pin set;

 

Thence South 53 deg. 41’ 15” West, 48.40 feet to an iron pin set;

 

5

--------------------------------------------------------------------------------


 

Thence South 67 deg. 45’ 10” West, 28.03 feet to an iron pin set;

 

Thence South 74 deg. 43’ 45” West, 66.68 feet to an iron pin set;

 

Thence South 86 deg. 46’ 10” West, 127.84 feet to an iron pin set;

 

Thence South 85 deg. 54’ West, 55.64 feet to an iron pin set;

 

Thence South 79 deg. 45’ 55” West, 78.48 feet to an iron pin set;

 

Thence South 66 deg. 16’ 45” West, 71.80 feet to an iron pin set in the East
line of Weathersfield Township;

 

Thence South 0 deg. 40’ 15” East along the East line of Weathersfield Township
21.73 feet to an iron pin found at the Northwest corner of lands conveyed to
Loreto Sebastiani as recorded in Official Record 196 at Page 983, Parcel 1, of
the Trumbull County Official Records;

 

Thence South 1 deg. 58’ 30” East along the West line of Sebastiani’s land which
is also the East line of Weathersfield Township, 204.84 feet to an iron pin
found at the North corner of lands conveyed to James B. and Paul B. Johnson as
aforesaid;

 

Thence South 30 deg. 46’ 15” West, along the Northwest line of Johnson’s land as
aforesaid, 604.46 feet to the place of beginning and containing within said
bounds 49.388 acres of land excepting from the above described parcel of land
0.518 acre of land owned by Ohio Edison Co., description recorded in Volume 277
at Page 628 of the Trumbull County Records of Deeds.

 

The above described parcel of land contains a total of 48.870 acres of land of
which 27.762 acres of land is contained within Weathersfield Township and 21.108
acres of land is contained within the City of Girard as surveyed and described
by Lynn, Kittinger & Noble, Inc., Professional Surveyors, October 1991 by
Carroll L. Herrmann, P.S. Ohio No. 5663.

 

And known as being a part of that land conveyed by J. A. Cardwell doing business
as Cardwell Properties to Petro Inc., as recorded in Official Record 536 at
Page 176, Parcel 3 and all of that land conveyed by J.A. Cardwell doing business
as Cardwell Properties to Petro Inc., as recorded in Official Record 536 at
Page 176, Parcel 4 of the Trumbull County Official Records.

 

5415 Salt Springs Road

Girard, Ohio 44420

 

PPN: 22-026600 (as to 27.76 acres)

 

V/L Morgan Girard Road

Girard, Ohio 44420

 

PPN: 14-205100 (as to 21.11 acres)

 

6

--------------------------------------------------------------------------------


 

PARCEL 5:

 

Situated in the Township of Weathersfield, County of Trumbull State of Ohio and
known as being part of Section 1 in the original Survey of said Township and is
further bounded and described as follows:

 

Beginning at a point on the Southerly limited access line of interstate Route
80, Ramp “D” at its intersection with the Easterly limited access line of Salt
Springs Road, as conveyed to the State of Ohio and recorded in Official Record
143 at Page 266 of the Trumbull County Official Records;

 

Thence South 47 deg. 24’ 50” East, along the Easterly limited access line of
Salt Springs Road, 105.00 feet to a point;

 

Thence South 42 deg. 35’ 10” West, along the Southerly limited access line of
Salt Springs Road, 8.15 feet to an iron pin found;

 

Thence South 45 deg. 55’ 13” East along the Easterly right-of-way line of Salt
Springs Road, 20.47 feet to a point which is the true place of beginning of the
herein described parcel of land;

 

Thence North 43 deg. 53’ 20” East, 336.96 feet to a point;

 

Thence South 46 deg. 06’ 40” East, 208.00 feet to a point;

 

Thence North 43 deg. 53’ 20” East, 65.04 feet to a point;

 

Thence North 1 deg. 06’ 15” West, 200.90 feet to a point;

 

Thence North 88 deg. 53’ 45” East, 130.00 feet to a point;

 

Thence North 1 deg. 06’ 15” West, 59.00 feet to a point in the South line of
lands conveyed to Mary M. Tatum as recorded in Official Record 88 at Page 162
and Nancy J. Hadley and Edward L. Jones, Jr. as recorded in Official Record 481
at Page 758 of the Trumbull County Official Records;

 

Thence, North 88 deg. 53’ 45” East, along the South line of Tatum, Hadley and
Jones’ land, 887.50 feet to an iron pin;

 

Thence South 1 deg. 06’ 15” East, 1,131.40 feet to a point;

 

Thence South 45 deg. 55’ 10” West, 503.26 feet to a point in the Easterly
right-of-way line of Salt Springs Road;

 

Thence North 44 deg. 04’ 50” West, along the Easterly right-of-way line of Salt
Springs Road, 707.31 feet to a point;

 

Thence North 46 deg. 00’ 10” East, 298.00 feet to a point;

 

Thence North 0 deg. 25’ 55” East, 52.65 feet to a point;

 

Thence North 46 deg. 06’ 40” West, 192.00 feet to a point;

 

7

--------------------------------------------------------------------------------


 

Thence South 43 deg. 53’ 20” West, 357.70 feet to a point in the Easterly
right-of-way of Salt Springs Road;

 

Thence North 45 deg. 56’ 25” West, along the Easterly right-of-way of Salt
Springs Road, 63.14 feet to an iron pin;

 

Thence South 1 deg. 11’ 00” East, along the right-of-way of Salt Springs Road,
10.66 feet to a point;

 

Thence North 45 deg. 55’ 13” West, along the Easterly right-of-way of Salt
Springs Road, 546.22 feet to the place of beginning;

 

Containing within said bounds 29.409 acres of land as surveyed and described by
Lynn, Kittinger & Noble, Inc., Professional Surveyors, by Carroll L. Herrmann,
P.S. Ohio No. 5663, February 1990.

 

5415 Salt Springs Road

Girard, Ohio 44420

 

PPN: 22-081512

 

8

--------------------------------------------------------------------------------


 

 

N. Baltimore, OH (#25)

 

12906 Deshler Road

 

N. Baltimore, OH 45872

 

Exhibit A-25

 

Legal Description

 

Situated in the Township of Bloom, County of Wood and State of Ohio:

 

And more particularly described as follows:

 

And being a part of the west half (1/2) of the northwest quarter (1/4) and part
of the west half (1/2) of the southwest quarter (1/4) of Section thirty-one
(31), Town three (3) North, Range eleven (11) East, a tract of land bounded and
described as follows:

 

Beginning at the point of the intersection of the centerline of State Highway
No. 18 with the west line of said Section thirty-one (31), said point lying one
thousand seven hundred seventy-one and seventy-two hundredths (1,771.72) feet
north of the southwest corner of said Section thirty-one (31);

 

Thence from the above described point of the beginning and along the west line
of said Section thirty-one (31), north zero (00) degrees twenty-five (25)
minutes twenty-nine (29) seconds east, a distance of two thousand ninety-four
and sixty-two hundredths (2,094.62) feet to the intersection of said
Section line with the south right of way line of the Baltimore and Ohio Railroad
and lying fifty and zero hundredths (50.00) feet south of the centerline of the
main tracks thereof;

 

Thence with the south right of way line of said railroad, south eighty-one (81)
degrees thirty-seven (37) minutes nineteen (19) seconds east, a distance of one
thousand one hundred forty-three and forty-six hundredths (1,143.46) feet to an
iron stake in the west right of way line of the Toledo and Ohio Central Railroad
and passing and iron stake set at one hundred forty-nine and twenty-six
hundredths (149.26) feet in the east limited access right of way of Interstate
Highway No. 75;

 

Thence with the west right of way of the Toledo and Ohio Central Railroad, south
one (01) degree twenty-nine (29) minutes nineteen (19) seconds east, a distance
of sixteen and fifty hundredths (16.50) feet to an iron stake;

 

Thence north eighty-one (81) degrees thirty-seven (37) minutes nineteen (19)
seconds west, a distance of sixty-six and zero hundredths (66.00) feet to an
iron stake;

 

Thence south one (01) degree twenty-nine (29) minutes nineteen (19) seconds
east, a distance of one hundred sixty-five and zero hundredths (165.00) feet to
an iron stake;

 

Thence south eighty-one (81) degrees thirty-seven (37) minutes nineteen (19)
seconds east, a distance of sixty-six and zero hundredths (66.00) feet to an
iron stake in the west right of way of the Toledo and Ohio Central Railroad;

 

Thence with said right of way line, south one (01) degree twenty-nine (29)
minutes nineteen (19) seconds east, a distance of eight hundred sixty-one and
ten hundredths (861.10) feet to the P.C. of a curve;

 

Thence continuing with said right of way and along a curve to the right with a
central angle of two (02) degrees three (03) minutes nineteen (19) seconds and a
radius of eleven thousand two hundred ninety and fifty-one hundredths
(11,290.51) feet, a distance of four hundred five and zero hundredths (405.00)
feet to the P.T. of said curve, the chord of said curve bearing south zero (00)
degrees twenty-seven (27) minutes thirty-nine (39) seconds east, a distance of
four hundred and ninety-eight hundredths (404.98) feet;

 

Thence continuing with said right of way line, south zero (00) degrees
thirty-four (34) minutes west, a distance of four hundred seventy-eight an
twenty-five hundredths (478.25) feet to the centerline of State Highway Route
No. 18 and passing an iron stake set thirty and eleven hundredths (30.11) feet
therefrom;

 

Thence with the centerline of said highway, south eighty-five (85) degrees
nineteen (19) minutes fifty-six (56) seconds west, a distance of one hundred
fifty-six and twenty-one hundredths (156.21) feet to the P.C. of a curve;

 

Thence with said centerline being a curve to the right with a central angle of
six (06) degrees forty-one (41) minutes forty-five (45) seconds and a radius of
three thousand eight hundred nineteen and seventy-two hundredths (3,819.72)
feet, a distance of four hundred forty-six and thirty-nine hundredths (446.39)
feet, the chord of said curve bearing south eighty-eight (88) degrees forty (40)
minutes forty-eight (48) seconds west, a distance of four hundred forty-six and
twelve hundredths (446.12) feet;

 

Thence continuing with said centerline, north eighty-seven (87) degrees
fifty-eight (58) minutes nineteen (19) seconds west, a distance of five hundred
fifty-four and fifty-five hundredths (554. 55) feet to the point of beginning.

 

Subject to all legal highways.

 

1

--------------------------------------------------------------------------------


 

LESS AND EXCEPT THE FOLLOWING PARCELS DESIGNATED AS A), B) AND C):

 

A)  A parcel of land being a part of the southwest quarter (1/4) of
Section thirty-one (31), Township three (3) North, Range eleven (11) East, Bloom
Township, Wood County, Ohio, and being more particularly described as follows:

 

Commencing at the point of intersection of the centerline of State Route 18 with
the west line of Section thirty-one (31), said point being one thousand seven
hundred seventy-one and seventy-two hundredths (1,771.72) feet north of the
southwest corner of Section thirty-one (31);

 

Thence south eighty-seven (87) degrees fifty-eight (58) minutes nineteen (19)
seconds east, on the centerline of State Route 18, a distance of five hundred
seventy-one and five hundredths (571.05) feet to a point;

 

Thence easterly, continuing on the centerline of State Route 18, along a curve
to the left, said curve having a radius of three thousand eight hundred nineteen
and seventy-two hundredths (3,819.72) feet, a central angle of five (05) degrees
twenty-six (26) minutes six (06) seconds, an arc length of three hundred
sixty-two and thirty-three hundredths (362,33) feet, a chord bearing of north
eighty-nine (89) degrees eighteen (18) minutes thirty-eight (38) seconds east
and a chord length of three hundred sixty-two and twenty hundredths (362.20)
feet to a point, said point being the true point of beginning of the parcel
herein described;

 

Thence north zero (00) degrees thirty-eight (38) minutes eight (08) seconds
east, a distance of fifty-nine and forty-two hundredths (59.42) feet to an iron
pin on the northerly right of way line of State Route 18;

 

Thence continuing north zero (00) degrees thirty-eight (38) minutes eight (08)
seconds east, a distance of four hundred four and eighty-eight hundredths
(404.88) feet to an iron pin;

 

Thence north zero (00) degrees thirty-four (34) minutes eight (08) seconds west,
a distance of thirty-five and twelve hundredths (35.12) feet to an iron pin;

 

Thence south eighty-seven (87) degrees twenty-six (26) minutes fifty-three (53)
seconds east, a distance of two hundred thirty-nine and sixty-two hundredths
(239.62) feet to an iron pin on the westerly right of way line of the Toledo and
Ohio Central Railroad;

 

Thence south zero (00) degrees thirty-four (34) minutes zero (00) seconds west,
on a line being fifty and zero hundredths (50.00) feet westerly of, as measured
perpendicular to and parallel with the centerline of the westerly right of way
line of the Toledo and Ohio Central Railroad, a distance of four hundred forty
and zero hundredths (440.00) feet to an iron pin on the northerly right of way
line of State Route 18;

 

Thence continuing south zero (00) degrees thirty-four (34) minutes zero (00)
seconds west on the westerly right of way line of the Toledo and Ohio Central
Railroad, a distance of thirty and eleven hundredths (30.11) feet to a point on
the centerline of State Route 18;

 

Thence south eighty-five (85) degrees nineteen (19) minutes fifty-six (56)
seconds west, on the centerline of State Route 18, a distance of one hundred
fifty-six and twenty-one hundredths (156.21) feet to a point, said point being
Station 25+ 00.93 of the centerline stationing of State Route 18, as established
by the Ohio Department of Transportation;

 

Thence southwesterly, continuing on the centerline of State Route 18 and on a
curve to the right, said curve having a radius of three thousand eight hundred
nineteen and seventy-two hundredths (3,819.72) feet, a central angle of one (01)
degree fifteen (15) minutes thirty-nine (39) seconds, an arc length of
eighty-four and six hundredths (84.06) feet, a chord bearing of south
eighty-five (85) degrees fifty-seven (57) minutes forty-six (46) seconds west,
and a chord length of eighty-four and five  hundredths (84.05) feet, to the true
point of beginning of the parcel herein described, containing two and six
hundred sixty-two thousandths (2.662) acres of land, more or less, as surveyed
by Robert B. Emsberger, Registered Land Surveyor #5520, on October 18, 1988.

 

B)  All that part of the southwest quarter (1/4) of Section thirty-one (31),
Town three (3) North, Range eleven (11) East, Bloom Township, Wood County, Ohio,
bounded and described as follows, with the stationing referred to herein being
part of a centerline survey plat made in 1999 -  2000 for the Ohio Department of
Transportation titled “HAN/WOO-76-24.02/0.00” and all stationing used herein
unless otherwise noted is referenced to the centerline of survey of State Route
18;

 

Commencing at a railroad spike found marking the southwest corner of said
Section thirty-one (31), and being one hundred eight and eighteen hundredths
(108.18) feet right of Station 0 + 12.84 (centerline of survey Interstate 76);

 

2

--------------------------------------------------------------------------------


 

Thence on the west line of the southwest quarter of (1/4) of said
Section thirty-one (31) on a bearing of north zero (00) degrees twenty-six (26)
minutes thirty-six (36) seconds east, one thousand seven hundred eighty-six and
eight hundredths (1,786.08) feet, to the centerline of State Route 18, and the
Grantor’s southwest property corner, being fifteen and forty-nine hundredths
(15.49) feet left of Station 17 + 88.21, (centerline of survey Interstate 75);

 

Thence on the centerline of State Route 18 the following two courses:

 

1) South eighty-seven (87) degrees fifty-six (56) minutes thirty-eight (38)
seconds east, five hundred sixty-nine and eighty-four hundredths (569.84) feet
to a point being Station 20 + 54.54;

 

2) On a curve to the left having a central angle of one (01) degree three (03)
minutes twenty-five (25) seconds, a radius of three thousand eight hundred
nineteen and seventy-two hundredths (3,819.72) feet, an arc of seventy and
forty-six hundredths (70.46) feet, and a chord bearing south eighty-eight (88)
degrees twenty-eight (28) minutes twenty (20) seconds east, seventy and
forty-six hundredths (70.46) feet, to the point of beginning; being Station 21 +
25.00;

 

Thence north zero (00) degrees fifty-nine (59) minutes fifty-seven (57) seconds
east, eighty-two and seventy-five hundredths (82.75) feet to a capped iron pin
set on the existing right of way for State Route 18, being eighty-two and
seventy-five hundredths (82.75) feet left of Station 21 + 25.00;

 

Thence on said existing right of way on a bearing of south eighty-six (86)
degrees thirty-six (36) minutes sixteen (16) seconds east, one hundred
eighty-six and fifty-nine hundredths (186.59) feet, to a capped iron pin set on
the proposed right of way for State Route 18, being seventy and thirty-one
hundredths (70.31) feet left of Station 23 + 15.00;

 

Thence, on the proposed right of way following two courses:

 

1) North one (01) degree fifty-one (51) minutes three (03) seconds west,
fourteen and sixty-nine hundredths (14.69) feet to a capped iron pin set, being
eighty-five and zero hundredths (85.00) feet left of Station 23 + 15.00;

 

2) North eighty-seven (87) degrees twenty (20) minutes twenty-one (21) seconds
east one hundred five and sixty-one hundredths (105.61) feet, to a iron pin set
on the Grantor’s easterly property line, being eighty-five and zero hundredths
(85.00) feet left of Station 24 + 23.01;

 

Thence on said property line on a bearing of south zero (00) degrees thirty-nine
(39) minutes forty-nine (49) seconds west eighty-five and twenty-two hundredths
(85.22) feet, to the Grantor’s southeast property corner, being on the
centerline of State Route 18, and also being Station 24 + 18.87;

 

Thence on the said centerline on a curve to the right having a central angle of
four (04) degrees twenty-two (22) minutes forty-one (41) seconds, a radius of
three thousand eight hundred nineteen and seventy-two hundredths (3,819.72)
feet, an arc of two hundred ninety-one and eighty-seven hundredths (291.87)
feet, and a chord bearing south eighty-eight (88) degrees forty-eight minutes
thirty-seven (37) seconds west, two hundred ninety-one and eighty hundredths
(291.80) feet to the point of beginning.

 

Containing five hundred thirty-seven thousandths (.537) acres, more or less of
which two hundred ninety-nine thousandths (.299) acres lies in Parcel
A02-311-310000012000 and two hundred thirty-eight thousandths (.238) acres lies
in Parcel A02-311-310000011000, the present right of way contains four hundred
eighty-eight thousandths (.488) for a net take of forty-nine thousandths (.049)
acres.

 

This legal description was prepared by Duane C. Homan, Professional Surveyor
No. 7482, Mannik and Smith, Inc., from instruments of record and from a survey
shown on the centerline of survey plat entitled “HAN/WOO-75-24.02/0.00”, and
subject to all legal highways.

 

C)  All that part of the southwest quarter (1/4) of Section thirty-one (31),
Town three (3) North, Range eleven (11) East, Bloom Township, Wood County, Ohio,
bounded and described as follows, with the stationing referred to herein being
part of a centerline survey plat made in 1999-2000 for the Ohio Department of
Transportation titled “HAN/WOO-75-24.02/0.00” and all stationing used herein
unless otherwise noted is referenced to the centerline of survey of Interstate
75;

 

Commencing at a railroad spike found marking the southwest corner of said
Section thirty-one (31), and being one hundred eight and eighteen hundredths
(108.18) feet right of Station 0 + 12.84;

 

Thence on the west line of the southwest quarter (1/4) of said
Section thirty-one (31) on a bearing of north zero (00) degrees twenty-six (26)
minutes thirty-six (36) seconds east, one thousand seven hundred eighty-six and
eight hundredths (1,786.08) feet, to the centerline of State Route 18, and the
point of beginning, being the

 

3

--------------------------------------------------------------------------------


 

Grantor’s southwest property corner, being fifteen and forty-nine hundredths
(15.49) feet left of Station 17 + 89.21;

 

Thence continuing on the west line of the southwest quarter (1/4) of said
Section thirty-one (31), north zero (00) degrees twenty-six (26) minutes
thirty-six (36) seconds east, two thousand ninety-four and thirteen hundredths
(2,094.13) feet, to the Grantor’s northwest property corner, on the right of way
for CSX Transportation, Inc., formerly B. and O. Railroad Co., and being fifteen
and fifty-one hundredths (15.51) feet right of Station 38 + 83.29;

 

Thence on the Grantor’s northerly property line also being the right of way for
CSX Transportation, Inc., on a bearing of south eighty-one (81) degrees
thirty-eight (38) minutes thirty-six (36) seconds east, one hundred forty-seven
and twenty-five hundredths (147.25) feet, to a capped iron pin set on the
existing limited access right of way for Interstate 75, and being one hundred
sixty and eighty-nine hundredths (160.89) feet right of Station 38 + 59.87);

 

Thence on the said existing limited access right of way the following three
courses:

 

1) South zero (00) degrees forty-eight (48) minutes twenty-six (26) seconds
east, five hundred ten and thirty-nine hundredths (510.39) feet, to a capped
iron pin set, being one hundred sixty-one and zero hundredths (161.00) feet
right of Station 33 + 49.48;

 

2) South zero (00) degrees fifty (50) minutes four (04) seconds west, five
hundred sixty-two and seventy-four hundredths (562.74) feet, to a capped iron
pin set, being one hundred forty-five and zero hundredths (145.00) feet right of
Station 27 + 86.97;

 

3) South two (02) degrees three (03) minutes twenty (20) seconds east, two
hundred sixty and ninety-one hundredths (260.91) feet, to a capped iron pin set
on the proposed limited access right of way for interstate 75, and being one
hundred fifty-one and ninety-two hundredths (151.92) feet right of Station 25 +
27.48;

 

Thence on the said proposed limited access right of way the following six
courses:

 

1) On a curve to the left having a central angle of sixteen (16) degrees
thirty-nine (39) minutes twenty (20) seconds, a radius of eight hundred
twenty-six and forty-seven hundredths (826.47) feet, an arc of two hundred forty
and twenty-five hundredths (240.25) feet, and a chord bearing south twenty (20)
degrees seventeen (17) minutes thirty-nine (39) seconds east, two hundred
thirty-nine and forty-one hundredths (239.41) feet to a capped iron pin set,
being two hundred thirty-four and seventy-six hundredths (234.76) feet right of
Station 23 + 04.38;

 

2) South twenty-eight (28) degrees thirty-seven (37) minutes nineteen (19)
seconds east, one hundred fifty-six and fourteen hundredths (156.14) feet, to a
capped iron pin set, being three hundred ten and twenty-five hundredths (310.25)
feet right of Station 21 + 68.64;

 

3) South nineteen (19) degrees twenty-one (21) minutes three (03) seconds east,
sixty-two and seven hundredths (62.07) feet, to a capped iron pin set, being
three hundred thirty-one and eighteen hundredths (331.18) feet right of Station
21 + 10.10;

 

4) South seventeen (17) degrees twelve (12) minutes thirteen (13) seconds east,
one hundred forty and eighty hundredths (140.80) feet, to a capped iron pin set,
being three hundred seventy-three and sixty-six hundredths (373.66) feet right
of Station 19 + 75.86;

 

5) South twenty-three (23) degrees twenty-two (22) minutes thirty-nine (39)
seconds east, one hundred five and ninety-eight hundredths (105.98) feet, to a
capped iron pin set, being four hundred sixteen and thirty-one hundredths
(416.31) feet right of Station 18 + 75.84;

 

6) South seventy-six (76) degrees thirty-two (32) minutes forty-seven (47)
seconds east, eighty-eight and nine hundredths (88.09) feet, to a capped iron
pin set on the existing right of way for State Route 18, being eighty-five and
zero hundredths (85.00) feet left of Station 20 + 00.00 (State Route 18
stationing);

 

Thence on the said existing right of way the following two courses:

 

1) South eighty-seven (87) degrees fifty-six (56) minutes thirty-eight (38)
seconds east, fifty-four and fifty-four hundredths (54.54) feet, to a capped
iron pin set, being eighty-five and zero hundredths (85.00) feet left of Station
20 + 54.54 (State Route 18 stationing);

 

2) South eighty-six (86) degrees thirty-six (36) minutes sixteen (16) seconds
east, sixty-eight and ninety-five hundredths (68.95) feet left of Station 21 +
25.00 (State Route 18 stationing);

 

Thence south zero (00) degrees fifty-nine (59) minutes fifty-seven (57) seconds
west, eighty-two and seventy-five hundredths (82.75) feet, to the centerline of
State Route 18, being Station 21 + 25.00 (State Route 18 stationing);

 

Thence on the centerline of State Route 18 the following two courses:

 

1) On a curve to the right having a central angle of one (01) degree three (03)
minutes twenty-five (25) seconds, a radius of three thousand eight hundred
nineteen and seventy-two hundredths (3,819.72) feet, an arc of

 

4

--------------------------------------------------------------------------------


 

seventy and forth-six hundredths (70.46) feet, and a chord bearing north
eighty-eight (88) degrees twenty-eight (28) minutes twenty (20) seconds west,
seventy and forty-six hundredths (70.46) feet, to a point being Station 20 +
54.54 (State Route 18 stationing);

 

2) North eighty-seven (87) degrees fifty-six (56) minutes thirty-eight (38)
seconds west, five hundred sixty-nine and eighty four hundredths (569.84) feet
to the point of beginning.

 

Containing ten and five hundred sixty-six thousandths (10.566) acres more or
less of which five and nine hundred ninety-six thousandths (5.996) acres lies in
Parcel No. A02-311-310000012000 and four and five hundred seventy thousandths
(4.570) acres lies in Parcel A02-311-310000911000, the present right of way
contains nine and eight hundred ninety-three thousandths (9.893) acres for a net
take of six hundred seventy-three thousandths (.673) acres.

 

The legal description was prepared by Duane C. Homan, Professional Surveyor
No. 7432, Mannik and Smith, Inc., from instruments of record and form a survey
shown on the centerline of survey plat titled “HAN/WOO-75-24.02/0.00”, and
subject to all legal highways.

 

5

--------------------------------------------------------------------------------

 


 

New Paris, OH (#57)
9787 US Route 40 West
New Paris, OH 45347

 

Exhibit A-26

 

Legal Description

 

SITUATED IN THE SOUTHWEST AND NORTHWEST QUARTERS OF FRACTIONAL SECTION 31,
TOWNSHIP 9 NORTH, RANGE 1 EAST, JEFFERSON TOWNSHIP, PREBLE COUNTY, OHIO AND
BEING PART OF A 32.590 ACRE TRACT AS DESCRIBED IN DEED RECORD BOOK 386, PAGE
245, IN THE PREBLE COUNTY RECORDER’S OFFICE, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT AN IRON ROD FOUND AT THE NORTHWEST CORNER OF SAID SOUTHWEST
QUARTER;

 

THENCE SOUTH 00 DEG. 31’ 45” WEST (BEARINGS BASED UPON THE WEST LINE OF SAID
QUARTER TO BE SOUTH 00 DEG. 31’ 45” WEST PER A SURVEY PERFORMED BY BEALS
SURVEYING CORPORATION DATED 3 AUGUST 1995) 529.31 FEET ALONG SAID WEST LINE, TO
A POINT ON THE NORTH RIGHT OF WAY OF UNITED STATES HIGHWAY NO. 40;

 

THENCE SOUTH 58 DEG. 09’ 52” EAST 195.05 FEET ALONG SAID RIGHT OF WAY, TO A
POINT;

 

THENCE NORTH 82 DEG. 59’ 10” EAST 289.73 FEET ALONG SAID RIGHT OF WAY, TO THE
POINT OF BEGINNING OF THE TRACT HEREIN DESCRIBED, WITNESS AN IRON ROD FOUND
SOUTH 03 DEG. 50’ 17” WEST 7.32 FEET;

 

THENCE NORTH 00 DEG. 25’ 43” EAST 353.47 FEET ALONG THE EAST LINE OF A 1.223
ACRE TRACT AS DESCRIBED IN DEED RECORD BOOK 201, PAGE 2678 AND THE EXTENSION
THEREOF, TO AN IRON ROD FOUND;

 

THENCE NORTH 89 DEG. 34’ 15” WEST 175.03 FEET ALONG THE NORTH LINE OF SAID
TRACT, TO AN IRON ROD FOUND;

 

THENCE NORTH 00 DEG. 25’ 45” EAST 649.48 FEET ALONG A WEST LINE OF SAID 32.590
ACRE TRACT, TO AN IRON ROD FOUND;

 

THENCE SOUTH 89 DEG. 47’ 25” EAST 175.03 FEET ALONG A NORTH LINE OF SAID TRACT,
TO AN IRON ROD SET;

 

THENCE NORTH 00 DEG. 08’ 11” EAST 354.76 FEET ALONG A WEST LINE OF SAID TRACT,
TO A POINT;

 

THENCE SOUTH 88 DEG. 07’ 50” EAST 1015.25 FEET ALONG A NORTH LINE OF SAID TRACT,
ALSO BEING A SOUTH LINE OF A 12.259 ACRE TRACT AS DESCRIBED IN DEED RECORD BOOK
63, PAGE 295, TO AN IRON ROD FOUND;

 

THENCE SOUTH 05 DEG. 38’ 25” WEST 1236.23 FEET ALONG THE WEST LINE OF SAID
12.259 ACRE TRACT, TO A POINT ON SAID NORTH RIGHT OF WAY, WITNESS AN

 

1

--------------------------------------------------------------------------------


 

IRON ROD FOUND  SOUTH 05 DEG. 31’ 58” WEST 19.36 FEET;

 

THENCE SOUTH 83 DEG. 52’ 03” WEST 303.02 FEET ALONG SAID RIGHT OF WAY, TO A
POINT;

 

THENCE SOUTH 84 DEG. 35’ 01” WEST 400.03 FEET ALONG SAID RIGHT OF WAY, TO A
POINT;

 

THENCE SOUTH 82 DEG. 59’ 10” WEST 203.56 FEET, TO THE POINT OF BEGINNING,
CONTAINING 30.994 ACRES, MORE OR LESS, AS SHOWN IN DRAWING NO. E-348 DATED 17
FEBRUARY 2005.

 

G22-913110000004-001

 

2

--------------------------------------------------------------------------------


 

Toledo (Perrysburg) OH #17

26416 West Service Road    

Toledo, OH 43551    

 

Exhibit A

 

PARCEL 1:

 

Situated in the Township of Lake, County of Wood and State of Ohio:

 

And known as being a parcel of land situated in part of the South three quarters
of the Northeast quarter of Section 27, Town 7 North, of Range 12 East, and
being a part of an original 105 acre tract as conveyed to Robert W. and Pearl M.
Bahnsen by deed recorded in Volume 525, Page 150, Wood County Records an being
bounded on the West by the East R/W of I-280, and on the North by lands conveyed
to Family & Associates by an instrument recorded in Volume 569 of Deeds,
Page 25, Wood County Records and on the South by the North right-of-way line of
a connector road and on the East by the West R/W of the East Service Road, more
particularly describe as follows:

 

Commencing, for reference, at a found 1/2 inch iron pin at the Southeast corner
of the Northeast quarter of Section 27;

 

Thence North 89 deg. 41’ 19” West, 1,616.86 feet on and along the South line of
said Northeast quarter to a point, the intersection of said South line and the
Westerly R/W line of the East Service Road, said point, referenced by an iron
pin set at 25.00 feet North 00 deg. 04’ 46” West, and the principal point of
beginning of the tract herein to be described;

 

Thence continuing North 89 deg. 41’ 19” West, 515.60 feet on and along said
South line to a point at the intersection of said South line and the Easterly
right-of-way line of I-280, said point referenced by an iron pin set at 25.00
feet North 00 deg. 18’ 41” East;

 

Thence Northerly on and along said Easterly R/W line the following six courses:

 

1.    North 00 deg. 18’ 41” East, 110.00 feet to a set iron pin;

 

2.    North 21 deg. 37’ 12” West, 574.01 feet to a set iron pin;

 

3.    North 07 deg. 00’ 17” West, 359.03 feet to a set iron pin;

 

4.    North 03 deg. 16’ 04” East, 550.57 feet to a set iron pin;

 

5.    North 84 deg. 07’ 47” West, 14.53 feet to a set iron pin;

 

6.    North 05 deg. 19’ 03” East, 476.86 feet to a set iron pin at the
intersection of said Easterly R/W line of I-280 and the North line of the South
three quarters of the Northeast quarter of Section 27 and the North line of
lands of the grantor;

 

Thence South 89 deg. 38’ 47” East, 706.52 feet on and along said North line to
an iron pin set at the intersection of said North line and the West R/W of the
East Service Road;

 

Thence South 00 deg. 04’ 46” East, 1,999.38 feet on and along said West line to
the point of beginning enclosing an area of 32.173 acres of land, more or less.

 

Subject to all legal highways.

 

1

--------------------------------------------------------------------------------


 

Parcel 2:

 

Situated in the Township of Lake, County of Wood and State of Ohio:

 

And known as being a parcel of land situated in part of the East half of the
Southwest quarter of Section 27, Town 7 North, Range 12 East, being more
particularly described as follows:

 

Commencing, for reference, at a found monument box w/iron pin at the Southeast
corner of the East half of the Southwest quarter of Section 27;

 

Thence North 89 deg. 41’ 20” West, 1,190.02 feet on and along the South line
said East half to an iron pin found at the intersection of said South line and
the East right-of-way line of the West Service Road;

 

Thence North 00 deg. 01’ 49” East, 525.80 feet on and along said East r/w line
to an iron pin set, being the principal point of beginning of the tract herein
to be described;

 

Thence continuing North 00 deg. 01’ 49” East, 489.32 feet on and along said East
r/w line to an iron pin found at the Southwest corner of a 30.00 acre tract of
land as conveyed to J. A. Cardwell by an instrument recorded in Volume 620,
Page 744, Wood County Deed Records;

 

Thence South 89 deg. 58’ 11” East, 1,020.33 feet on and along the South line of
said 30.00 acre tract of land to a found iron pin on the Westerly right-of-way
line for Interstate 280;

 

Thence South 00 deg. 46’ 04” East, 489.37 feet on and along said Westerly
right-of-way line to a set iron pin;

 

Thence North 89 deg. 48’ 11” West, 1,027.15 feet parallel to the South line of
the aforesaid 30.00 acre tract to the point of beginning enclosing an area of
11.50 acres of land, more or less, subject to all legal highways, easements and
restrictions of record.

 

The bearings referred to herein are based upon an assumed meridian and are used
only for the purposes of angular measurement. Iron pins set are 5/8 inch rebar
with a plastic cap bearing the company name.

 

This legal description is based upon a land survey performed during
November 1986 and May 1990 by Poggemeyer Design Group, Inc. and was prepared by
Robert A. Sanford, Professional Surveyor No. 5424.

 

PARCEL 3:

 

Situated in the Township of Lake, County of Wood and State of Ohio:

 

And known as being in part of the East half of the Southwest quarter of
Section 27, Town 7 North, Range 12 East, and being the North 30.00 acres of a
tract of land bounded on the West by the East right-of-way of West Service Road
and on the North by the South right-of-way of Connector Road and on the East by
the West right-of-way of I-280 and on the South by the South line of Section 27
being more particularly described as follows:

 

2

--------------------------------------------------------------------------------


 

Commencing, for reference, at a found monument box with iron pin at the
Southeast corner of the East half of the Southwest quarter of Section 27;

 

Thence North 89 deg. 41’ 20” West, 1,190.02 feet on and along the South line of
the East half to an iron pin found at the intersection of said South line and
the East right-of-way line of the West Service Road;

 

Thence North 00 deg. 01’ 49” East, 1,015.12 feet on and along said East
right-of-way line to an iron pin found, being the principal point of beginning
of the tract herein to be described;

 

Thence continuing North 00 deg. 01’ 49” East, 1,418.53 feet on and along said
East right-of-way line to an iron pin found at the intersection of said East
right-of-way line and the South right-of-way line of Connector Road, passing
through an iron pin found at 30.00 feet;

 

Thence Easterly and Southerly on and along the said South right-of-way line and
the Westerly right-of-way line of I-280 the following six courses:

 

1.   South 89 deg. 41’ 19” East, 629.51 feet to a found iron pin;

 

2.   South 42 deg. 50’ 28” East, 109.66 feet to a found iron pin;

 

3.   South 24 deg. 21’ 10” East, 720.02 feet to a found iron pin;

 

4.   South 07 deg. 20’ 33” East, 202.24 feet to a found iron pin;

 

5.   South 01 deg. 11’ 18” West, 400.00 feet to a found iron pin;

 

6.   South 00 deg. 46’ 04” East, 78.80 feet to a found iron pin;

 

Thence North 89 deg. 58’ 11” West, 1,020.33 feet to the principal point of
beginning enclosing an area of 30.00 acres of land, more or less, subject to all
legal highways, easements and restrictions of record.

 

The bearings referred to herein are based upon an assumed meridian and are used
only for the purposes of angular measurement.

 

This legal description is based upon a land survey performed during April, 1990,
by Poggemeyer Design Group, Inc. and was prepared by Robert A. Sanford,
Professional Surveyor No. 5424.

 

3

--------------------------------------------------------------------------------


 

Oklahoma City, OK (#16)

20 Martin Luther King Blvd.

Oklahoma City, OK 73117

 

Exhibit A-28

 

Legal Description

 

Tract 1

 

A tract of land lying in the Southwest Quarter of Section 36,Township 12 North,
Range 3 West of the Indian Meridian, Oklahoma County, Oklahoma, being a part of
Lot 1, Block 1, Petro Stopping Center, an addition to Oklahoma City, Oklahoma,
according to the plat recorded In Book 53 of Plats, page 37 and being more
particularly described as follows:

 

Commencing at the Southwest Corner of the Southwest Quarter of Section 36,
Township 12 North, Range 3 West of the Indian Meridian;

 

THENCE North 00°43’14” West along the west line of said Southwest Quarter a
distance of 560 feet;

 

THENCE North 88°49’16” East a distance of 75 feet to a point or place of
beginning on the east right of way of Martin Luther King Boulevard, formerly
Eastern Avenue;

 

THENCE North 00°43’14” West along said right of way a distance of 340 feet;

 

THENCE North 89°16’46” East along said right of way a distance of 25 feet;

 

THENCE North 00°43’14” West along said right of way a distance of 500 feet;

 

THENCE South 89°16’46” West along said right of way a distance of 40 feet;

 

THENCE North 00°43’14” West along said right of way a distance of 90.78 feet to
a point on the south right of way of the M.K.&T. Railroad;

 

THENCE North 85°53’26” East along said right of way a distance of 923.90 feet;

 

THENCE North 67°24’48” East along said right of way a distance of 430 feet;

 

THENCE South 00°43’14” East a distance of 170.94 feet;

 

THENCE South 89°16’46” West a distance of 195.00 feet; —

 

THENCE South 00°43’14” East a distance of 375.00 feet;

 

THENCE North 89°16’46” East a distance of 195.00 feet;

 

1

--------------------------------------------------------------------------------


 

THENCE South 00°43’14” East a distance of 580.00 feet to a point on a curve;

 

THENCE southwesterly along a curve to the right having a radius of 2210.31 feet
a distance of 389.02 feet to a point of tangent;

 

THENCE South 88°49’16” West a distance of 894.65 feet;

 

THENCE North 45°56’59” West a distance of 35.21 feet to the point of beginning.

 

Tract 2

 

A tract of land lying in the Southwest Quarter of Section 36, Township 12 North,
Range 3 West of the Indian Meridian, Oklahoma County, Oklahoma, being a part of
Lot 1, Block 1, Petro Stopping Center, an addition to Oklahoma City, Oklahoma,
according to the plat recorded in Book 53 of Plats, page 37 and being more
particularly described as follows:

 

Commencing at the Southwest Corner of the Southwest Quarter of said Section 36;

 

THENCE North 00°43’14” West along the west line of said Southwest Quarter a
distance of 535.00 feet;

 

THENCE North 88°49’16” East a distance of 75.00 feet to a point lying on the
easterly right of way line for Martin Luther King Boulevard;

 

THENCE continuing North 88°49’16” East a distance of 919.65 feet to a point of
curvature;

 

THENCE northeasterly along the arc of a curve to the left, said curve having a
radius of 2210.31 feet, a chord bearing North 83°46’44” East, a chord distance
of 388.52 feet, an arc distance of 389.02 feet;

 

THENCE North 00°43’14” West a distance of 580.00 feet to the point of beginning;

 

THENCE South 89°16’46” West a distance of 195.00 feet;

 

THENCE North 00°43’14” West a distance of 375.00 feet;

 

THENCE North 89°16’46” East a distance of 195.00 feet;

 

THENCE South 00°43’14” East a distance of 375.00 feet to the point of beginning.

 

2

--------------------------------------------------------------------------------


 

Medford, OR (#24)
3730 Fern Valley Road
Medford, OR 97504

 

Exhibit A-29

 

Legal Description

 

Commencing at the north-northeast corner of Donation Land Claim No. 42, Township
38 South, Range 1 West of the Willamette Meridian in Jackson County, Oregon;
thence along the east boundary of said claim, South 0°07’07” West (Record South
0°80’30” West) 1516.35 feet; thence South 89°58’37” West 1140.37 feet (Record
West 1140,48 feet) to the northeast corner of Parcel No. 2 as described in
instrument recorded as No. 78-29277, Official Records of said County; thence
along the easterly fine of said parcel South 0°07’07” West 82.42 feet to the
southeast corner of that tract conveyed to the City of Phoenix, Oregon by
instrument recorded as No. 95-16762, said Official Records, for the True Point
Of Beginning; thence continue South 0°07’07” West 738.87 feet, more or less, to
a 5/8” rebar with yellow plastic cap found set for the northeast corner of tract
described in instrument recorded as No. 94-19651, said Official Records; thence
along the northerly line of said tract as follows: North 89°11’07” West 222.71
feet (Record North 89°11’30” West 222.76 feet) to a 5/8” rebar with yellow
plastic cap found; North 46°33’07” West 155.53 feet (Record North 46°33’05” West
155.60 feet) to a 5/8” rebar with yellow plastic cap found; North 82°49’28” West
(Record North 82°45’20” West) 18.98 feet to a 5/8” rebar with yellow plastic cap
found; South 57°03’08” West 142.73 feet (Record South 57°02’50” West 142.775
feet) to a 5/8” rebar with yellow plastic cap found; South 38°45’02” West
(Record South 38°40’10” West) 26.82 feet to a 5/8” rebar with yellow plastic cap
found; South 59°48’50” West 24.70 feet (Record South 59°49’ West 24.695 feet) to
a 5/8” rebar with yellow plastic cap found on the northeasterly right-of-way
line of Interstate Highway No. 5; thence along said highway line as follows:
North 3l°21’30” West 151.02 feet (Record North 31°21’40” West 150.975 feet) to a
point from which a 5/8” rebar with yellow plastic cap found bears South 27°23’
West 0.22 feet; thence North 18°38’23” West 291.46 feet (Record North 18°39’02”
West 291.51 feet) to a lead and tack found in concrete located on the westerly
boundary of Parcel 2 as described in instrument recorded as No. 78-29277, said
Official Records (as the same was found to be monumented); thence along said
westerly boundary and the westerly boundary of Parcel No. 1 as described in said
instrument, North 0°07’07” East 334.96 feet (Record 334.97 feet) to a found 5/8”
rebar with yellow cap located on the relocated southerly right-of-way line of
Fern Valley (County) Road and being the southwest corner of Parcel 2 conveyed to
the State of Oregon, by and through its State Highway Commission by deed
recorded in Volume 500 page 92 of the Deed Records of Jackson County, Oregon;
thence South 89°44’42” East 361.40 feet, along the southerly line of said Parcel
2, to a lead plug with tack set in concrete at the southeast corner thereof;
thence South 89°47’58” East, along the south line of said tract described in
instrument recorded as No. 95-16762, said Official Records, 323.54 feet to the
True Point Of Beginning.

 

Account 10025883, Levy Code 4-01, Map 381W10 2801

 

--------------------------------------------------------------------------------


 

Carlisle, PA (#36)

1201 Harrisburg Pike

Carlisle, PA 17013

 

Exhibit A-30

 

Legal Description

 

ALL THOSE CERTAIN lots situate in Middlesex Township, Cumberland County,
Pennsylvania, as shown on ALTA/ACSM Land Title Survey for Petro/All American
Plazas, Inc., prepared by Akens Engineering/Associates, Inc., dated May 1, 2000
as last revised August 17, 2000, more particularly described as follows;

 

LOT NO. 1

 

BEGINNING at a point, said point being the intersection of the southerly
right-of-way line of U.S. Route 11, and the westerly right-of-way line of
Clinton Avenue; thence progressing in a southerly direction along right-of-way
line of Clinton Avenue, two hundred ninety-seven and eighty-four hundredths
(297.84) feet to a point, the point of Beginning; thence progressing South
thirty-six (36) degrees forty-one (41) minutes zero (00) seconds East, a
distance of nine hundred twenty-four and eleven hundredths (924.11) feet to a
point on the northerly bank of the Letort Spring Run; thence progressing along
said bank the following eight (8) courses and distances: (1) south sixty (60)
degrees one (01) minute forty (40) seconds West, thirty and forty-five
hundredths (30.45) feet; (2) south fifteen (15) degrees fifty-seven (57) minutes
nine (09) seconds West, a distance of forty-one and forty-nine hundredths
(41.49) feet; (3) south four (04) degrees five (05) minutes fifty-three (53)
seconds East, a distance of ninety-one and ninety-three hundredths (91.93) feet;
(4) south forty-six (46) degrees thirty-eight (38) minutes twenty-three (23)
seconds west, a distance of one hundred thirty-four and forty-six hundredths
(134.46) feet; (5) South fifty-one (51) degrees fifty-one (51) minutes fifteen
(15) seconds West, a distance of sixty-two and thirty-three hundredths (62.33)
feet; (6) South sixty-five (65) degrees forty-eight (48) minutes two (02)
seconds West, a distance of two hundred nineteen and ninety-two hundredths
(219.92) feet; (7) South thirty-two (32) degrees ten (10) minutes forty-seven
(47) seconds West, a distance of ninety-seven and thirty-six hundredths (97.36)
feet; (8) south forty-one (41) degrees seven (07) minutes thirty-nine (39)
seconds West, a distance of two hundred forty-nine and seventy-nine
hundredths (249.79) feet to a point along lands now or formerly of the
Pennsylvania Turnpike Commission; thence progressing along said lands, South
eighty-eight (88) degrees thirty-six (36) minutes thirty-eight (38) seconds
West, a distance of four hundred fifty-one and eighty-seven hundredths (451.87)
feet to a point; thence progressing North thirty-two (32) degrees two (02)
minute two (02) seconds West, a distance of eight hundred forty-seven and fifty
hundredths (847.50) feet to a point; thence progressing along the southerly line
of proposed Lot No. 2, North fifty-four (54) degrees, thirty-three (33) minutes
twenty-three (23) seconds East, a-distance of eight hundred eighty-five and
ninety hundredths (885.90) feet to a point; thence progressing along the
easterly line of proposed Lot No. 2, North thirty-five (35) degrees thirty (30)
minutes zero (00) seconds West, a distance of two hundred ninety-eight and zero
hundredths (298.00) feet to a point on the southerly right-of-way line of U.S.
Route 11; thence progressing along same, North fifty-four (54) degrees
thirty-three (33) minutes twenty-three (23)- seconds East, a distance of sixty
(60.00) feet to a point on the westerly line of proposed Lot No. 3; thence
progressing along same, South thirty-five (35) degrees zero (00) minutes zero
(00) seconds East, a distance of two hundred ninety-eight and zero hundredths
(298.00) feet to a point on the southerly line of proposed Lot No. 3; thence
progressing along same, North fifty-four (54) degrees thirty-three (33) minutes
twenty-three (23) seconds East, a distance of two hundred twelve and seventy-six
hundredths (212.76) feet- to a point, the point, of BEGINNING.

 

1

--------------------------------------------------------------------------------


 

LOT NO.2

 

BEGINNING at a point, said point being the intersection of the southerly
right-of-way line of U.S. Route 11, and the westerly right-of-way line of U.S.
Route 11, and the westerly right-of-way line of Clinton Avenue; thence
progressing in a southerly direction along said right-of-way line, two hundred
forty-one and forty hundredths (241.40) feet to a point, the point of Beginning;
thence progressing South thirty-five (35) degrees thirty (30) minutes zero (00)
seconds East, a distance of two hundred ninety-eight and zero hundredths
(298.00) feet to a point; thence progressing South fifty-four (54) degrees
thirty-three (33) minutes twenty-three (23) seconds West, a distance of eight
hundred eighty-five and ninety hundredths (885.90) feet to a point; thence
progressing North thirty-two (32) degrees twenty-six (26) minutes fifty (50)
seconds West, a distance of two hundred ninety-eight and forty-one hundredths
(298.41) feet to a point on the southerly right-of-way line of U.S. Route 11;
thence progressing along said right-of-way line, North fifty-four (54) degrees
thirty-three (33) minutes twenty-three (23) seconds East, a distance of eight
hundred seventy and one hundredth (870.01) feet to a point, the point of
BEGINNING.

 

LOT NO. 3

 

BEGINNING at a point, said point being the intersection of the southerly
right-of-way line of U.S. Route 11 and the westerly right-of-way line of Clinton
Avenue, the point of Beginning; thence progressing along the westerly
right-of-way line of Clinton Avenue, South thirty-six (36) degrees forty-one
(41) minutes zero (00) seconds East, a distance of two hundred ninety-seven and
eighty-four hundredths (297.84) feet to a point; thence progressing South
fifty-four (54) degrees thirty-three (33) minutes twenty-three (23) seconds
West, a distance of two hundred and twelve and seventy-six hundredths (212.76)
feet to a point; thence progressing North thirty-five (35) degrees thirty (30)
minutes zero (00) seconds West, a distance of two hundred ninety-eight and zero
hundredths (298.00) feet to a point on the southerly right-of-way line of U.S.
Route 11; thence progressing along said right-of-way line, North fifty-four (54)
degrees thirty-three (33) minutes twenty-three (23) seconds East, a distance of
one hundred eighty-one and forty hundredths (181.40) feet to a point, the point
of BEGINNING.

 

Tax ID / Parcel No. 21-18-1359-008; 21-18-1359-010; 21-18-1359-010A

 

Being the same premises which became vested in Petro Stopping Centers, LP by
Deed recorded October 3, 2000 in Cumberland County Records, Deed Book 230,
Page 306.

 

2

--------------------------------------------------------------------------------


 

Kingston Springs, TN (#49)

162 Luyben Hills Road

Kingston Springs, TN 37082

 

Exhibit A-31

 

Legal Description

 

Parcel 1:

 

Tract 1:

 

A tract of land in the 11th Civil District of Kingston Springs, Cheatham County,
Tennessee, being Parcel No. 9 on Tax Map 96M, and being more particularly
described as follows:

 

Beginning at a Right-of-Way Monument at the intersection of the southerly
Right-of-Way line of interstate 40, and the easterly Right-of-Way for Luyben
Hill Road; thence with the southerly Right-of-Way of interstate 40, North 60
deg. 45’ 35” East, 658.65 feet to an existing Right-of-Way monument; thence
continuing with the southerly Right-of-Way of interstate 40, North 76 deg. 49’
02” East, 195.00 feet to an Iron Pin; thence leaving said Right-of-Way, with the
Petro property as recorded in Deed Book 329, Page 325, R.O.C.C., and the herein
described Tract 1, South 13 deg. 10’ 58” East, 555.92’ to an iron pin in the
northerly right-of-way of Petro Road; thence leaving said line with the
northerly right-of-way for Petro Road with a curve to the right with a delta of
9 deg. 22’ 29”, a radius of 475.00’, a chord bearing and distance of South 72
deg. 00’37” West, 77.63’, an arc length of 77.72’ to an iron pin; thence with
the northerly right-of-way for Petro Road, South 76 deg. 41’ 52” West, 165.56’
to an iron pin; thence with the northerly right-of-way for Petro Road with a
curve to the left with a delta of 6 deg. 20’ 47”, a radius of 525.00’, a chord
bearing and distance of South 73 deg. 31’ 28” West. 58.12”, an arc length of
58.15’ to an iron pin; thence with the northerly right-of-way for Petro Road
South 70 deg. 21’ 05” West, 310.89’ to an iron pin; thence with the northerly
right-of-way for Petro Road with a curve to the right with a delta of 90 deg.
00’ 00”, a radius of 25.00’, a chord bearing a distance of North 64 deg. 38’ 55”
West, 35.36’, an arc length of 39.27’ to an iron pin in the easterly
right-of-way of Luyben Hill Road; thence with easterly right-of-way of Luyben
Hill Road, with a curve to the left with a delta of 29 deg. 12’ 34”, a radius of
567.90’, a chord bearing and distance of North 34 deg. 15’ 12” West, 286.39’, an
arc length of 289.52’ to an iron pin; thence with easterly right-of-way of
Luyben Hill Road, North 48 deg. 51’ 29” West, 148.20’ to the point of beginning
and containing 371,282 square feet or 6,523 acres, more or less, as shown
hereon.

 

Tract 2:

 

A tract of land in the 11th Civil District of Kingston Springs, Cheatham County,
Tennessee, and being more particularly described as follows:

 

Beginning at a right-of-way monument in the easterly right-of-way line of Luyben
Hill Road; thence with the easterly right-of-way of Luyben Hill Road North 19
deg. 38’ 55” West, 8.33 feet to an iron pin; thence with a curve to the right
with a delta of 90 deg. 00’ 00”, a radius of 25.00 feet, a chord bearing and
distance of North 25 deg. 21’ 05” East, 35.36 feet and arc length of 39.27 feet,
to an iron pin in the southerly right-of-way for Petro Road; thence with the
southerly right-of-way of Petro Road, South 54 deg. 51’ 12” West, 125.12 feet to
the point of beginning and containing 1,875 square feet or 0.043 Acres, more or
less.

 

Being the same property conveyed to Petro PSC Properties, L.P. by Deed of record
in Book 318, Page 503, Register’s Office for Cheatham County, Tennessee.

 

Paroel 2:

 

Tract 1:

 

A tract of land in the 11th Civil District of Kingston Springs, Cheatham County,
Tennessee, and being more particularly described as follows:

 

Beginning at an iron pin in the northerly right-of-way line of Petro Road, said
iron pin being the southeast corners of Petro, Inc. Land recorded in Deed Book
318, page 503, Register’s Office for Cheatham County, Tennessee and iron pin
also being the southwest corner of the herein described tract; thence leaving
the northerly right-of-way line of Petro Road with the common line of herein
described tract and Petro land North 13 deg. 10’ 58”, West 555.92 ft. to an iron
pin in the southerly right-of-way of interstate 40; thence with the southerly
right-of-way line of Interstate 40 North 76 deg. 49’ 02”, East 253.29 ft. to a
concrete monument; thence continuing with the southerly right-of-way line of
Interstate 40 North 78 deg. 59’ 24” East 52.93 ft. to a concrete monument, being
a common corner of herein described tract and Lot 8 of Kingston Springs
Interstate Subd. Recorded in Plat Book 11, page 64, R.O.C.C., TN. leaving
Interstate 40 with the common line of herein described tract and Lot 8 of
Kingston Springs Interstate Subd. Recorded in Plat Book 11, Page 64, R.O.C.C.,
TN. leaving Interstate 40 with the common line of herein described tract and Lot
8 Kingston Springs interstate Subd. recorded in Plat Book 11, Page 64, R.O.C.C.,
TN., South 11 deg. 16’ 40”, East

 

1

--------------------------------------------------------------------------------


 

483.81 ft. to an iron pin in the northerly boundary line of Tract 2, thence with
the northerly boundary line of Tract 2, South 62 deg. 49’31”, West 259.69 ft. to
an iron pin; thence continuing with the northerly boundary line of Tract 2, with
a curve to the right, with a radius of 475.00 ft. to a delta of 04 deg. 31’26”,
a chord bearing and distance of South 65 deg. 03’40”, West 37.49 ft., an arc
length of 37.50 ft. to a point of beginning and containing 154,731 sq. ft. or
3.552 acres, more or less, as shown hereon.

 

Tract 2:

 

A tract of land in the 11th Civil District of Kingston Springs, Cheatham County,
Tennessee, and being more particularly described as follows:

 

Beginning at a iron pin in the northerly right-of-way line of Petro Road, said
iron pin being the southeast corner of Petro, Inc. Land recorded in Deed Book
318, Page 503, Registers Office of Cheatham County, Tennessee, and iron pin also
being northwest corner of herein described tract; thence, with the southerly
boundary line of Tract 1 with a curve to the left, with a radius of 475.00 ft.,
a delta of 04 deg. 31’26”, a chord bearing and distance of North 65 deg. 03’40”
East 37.49 ft., a arc length of 37.50 to an iron pin; thence, continuing with
the  southerly boundary line of Tract 1 North 62 deg. 49’31” East 259.69 ft. to
an Iron pin being a common corner of herein described tract and Lot 8 of
Kingston Springs Interstate Subd. Recorded in Plat Book 11, Page 64, leaving the
southerly boundary line of Tract 1 South 26 deg. 49’21”, East 24.88 ft. to a
point; thence South 62 deg. 47’57”, West 259.52 ft. to a point; thence South 62
deg. 47’57”, West 259.52 ft. to a point; thence, with a curve to the right, with
a radius of 500.00 ft., a delta of 05 deg. 00’09”, a chord bearing and distance
of South 65 deg. 18’02”, West 43.64 ft., an arc length of 43.66 ft. to a point;
thence North 13 deg. 10’58”, West 25.33 ft. to the point of beginning and
containing 7,489 sq. ft. or 0.171 acres, more or less, as shown hereon.

 

Being the same property conveyed to Petro PSC Properties, L.P. by Deed of record
in Book 329, Page 325, Register’s Office for Cheatham County, Tennessee.

 

2

--------------------------------------------------------------------------------


 

Knoxville, TN (#12)

722 Watt Road

Knoxville, TN 37934

 

Exhibit A-32

 

Legal Description

 

TRACT ONE:

 

SITUATE in the Sixth Civil District of Knox County, Tennessee, without the
corporate limits of the City of Knoxville, Tennessee, and being more
particularly bounded and described as follows:

 

BEGINNING at an iron pin located at the southeastern intersection of the right
of way of Palestine Road and Watt Road, said iron pin located 85 feet from the
center line of both Palestine Road and Watt Road; thence from said point of
beginning with the southern right of way of Palestine Road, North 60 deg. 06
min. East, 256.39 feet to an iron pin; thence continuing with said right of way,
North 21 deg. 01 min. East, 1018.59 feet to an iron pin corner common to Tract
Three; thence leaving said right of way of Palestine Road and with Tract Three,
South 42 deg. 32 min. East, 298.06 feet to an iron pin, corner common to Tract
Two; thence with Tract Two, South 42 deg. 52 min. East, 361.79 feet to an iron
pin, corner common to Smith; thence with Smith, South 42 deg. 52 min. East,
132.37 feet to an iron pin corner to Palmer; thence along the new divisional
line of the parties, South 14 deg. 56 min. West, 750.48 feet to an iron pin in
the northwestern line of a TVA right of way; thence continuing along the new
divisional line between the parties and the northwestern line of the TVA right
of way, South 54 deg. 18 min. West, 550.0 feet to an iron pin located in the
northeastern right of way of Watt Road; thence with said right of way, North 69
deg. 44 min. West, 47.69 feet to an iron pin; thence North 38 deg. 18 min. West,
194.70 feet to an iron pin; thence North 60 deg. 29 min. West, 160.70 feet to an
iron pin; thence with a curve to the right having radius of 869.93 feet, North
30 deg. 54 min. West, a chord distance of 350.56 feet to an iron pin being the
point of BEGINNING; according to and being known as Tract One on the survey
dated 24 May 1990, as revised 23 December 1991, and revised 12 February 1992,
prepared by Robert G. Campbell, License No. 1199, with Robert G. Campbell &
Associates, L.P., 6636 Central Avenue Pike, Knoxville, TN 37912, bearing File
No. 87052.

 

BEING the same property conveyed to Petro PSC Properties, L.P., a Delaware
limited partnership, by Warranty Deed from Cardwell Holdings, Inc., a Delaware
corporation, and J. A. Cardwell and wife, Martha Evonne Cardwell, dated May 7,
1992, of record in Deed Book 2072, page 154, in the Knox County Register’s
Office.

 

TRACT TWO:

 

SITUATE in the Sixth Civil District of Knox County, Tennessee, without the
corporate limits of the City of Knoxville, Tennessee, and being more
particularly bounded and described as follow:

 

BEGINNING on an iron pin in the southern right of way of Palestine Road, 1393
feet, more or less, east of the right of way of Watt Road, corner common to
Tract Three; thence with the southern right of way of Palestine Road, North 29
deg. 11 min. East, 52.66 feet to an iron pin, corner common to Smith; thence
with Smith, South 42 deg. 28 min. East, 662.81 feet to an iron pin; thence South
29 deg. 33 min. West, 207.99 feet to an iron pin, corner common to Tract One;
thence with Tract One, North 42 deg. 52 min. West, 361.79 feet to an iron pin,
corner common to Tract Three; thence with Tract Three, North 29 deg. 33 min.
East, 157.65 feet to an iron pin; thence North 42 deg. 32 min. West, 300.00 feet
to an iron pin in the southern right of way of Palestine Road, the point of
BEGINNING; according to and being known as Tract Two on the survey dated 24
May 1990, as revised 23 December 1991, revised 12 February 1992, last reviewed
and revised 7 January 2004 and prepared by Robert G. Campbell, License No. 1199,
with Robert G. Campbell & Associates, L.P., 6636 Central Avenue Pike, Knoxville,
TN 37912, bearing File No. 87052.

 

1

--------------------------------------------------------------------------------


 

TRACT THREE:

 

SITUATE in the Sixth Civil District of Knox County, Tennessee, without the
corporate limits of the City of Knoxville, Tennessee, and being more
particularly bounded and described as follows:

 

BEGINNING on an iron pin in the southern right of way of Palestine Road, 1235
feet, more or less, east of the right of way of Watt Road, corner common to
Tract One; thence with the right of way of Palestine Road, North 21 deg. 01 min.
east, 6.45 feet to a concrete monument; thence North 29 deg. 13 min. East,
151.87 feet to an iron pin, corner common to Tract Two; thence with Tract Two,
South 42 deg. 32 min. East, 300.00 feet to an iron pin; thence South 29 deg. 33
min. West, 157.65 feet to an iron pin, corner common to Tract One; thence with
Tract One, North 42 deg. 32 min. West, 298.06 feet to an iron pin in the
southern right of way of Palestine Road, the point of BEGINNING, according to
and being known as Tract Three on the survey dated 24 May 1990, as revised 23
December 1991, revised 12 February 1992, last reviewed and revised 7
January 2004 prepared by Robert G. Campbell, License No. 1199, with Robert G.
Campbell & Associates, L.P., 6636 Central Avenue Pike, Knoxville, TN 37912,
bearing File No. 87052.

 

BEING the same property conveyed to Petro PSC Properties, L.P., a Delaware
limited partnership, by Warranty Deed from J. A. Cardwell d/b/a Cardwell
Properties, J. A. Cardwell, individually, and wife, Martha Evonne Cardwell,
dated May 7, 1992, of record in Deed Book 2072, Page 166, in the Knox County
Register’s Office.

 

2

--------------------------------------------------------------------------------


 

Amarillo, TX (#7)
8500 I-40 E. at Lakeside Drive
(Exit 75)
Amarillo, TX 79118

 

Exhibit A-33

 

Legal Description

 

TRACT ONE:

 

Lot 1, Block 4, I. H. 40 East Industrial Park Unit No. 5, an Addition to the
City of Amarillo, Potter County, Texas as shown on the plat thereof recorded in
Volume 1638, Page 817, Official Records, Potter County, Texas, more particularly
described by metes and bounds as follows:

 

A 27.493 acre tract of land situated in the Northeast portion of Section 90,
Block 2. A.B.& M. Survey, Amarillo, Potter County, Texas, described by metes and
bounds as follow:

 

COMMENCING at the Northeast corner of said Section 90; THENCE South 00° 25’ 02”
West, 335.00 feet; THENCE South 89° 58’ 10” West, 138.79 feet to a T.D.H.T.
R.O.W. monument in the West R.0.W. line of Loop 335 end the South R.0.W. line of
I.H. 40 marking the most Easterly Northeast corner and TRUE PLACE OF BEGINNING
or the tract described herein;

 

THENCE South 00° 15’ 27” West, along the West line of Loop 335, 1328.90 feet to
a 1/2 inch iron rod;

 

THENCE South 89° 54’ 27” West 856.35 feet to a point;

 

THENCE North 00° 04’ 03” West, along a common line with an adjoining 18.811 acre
tract, 1399.29 feet to a point in the South R.O.W. line of I.H. 40 marking the
Northwest corner of this tract and the Northeast corner of said adjoining tract;

 

THENCE North 89° 55’ 57” East, along said R.O.W. line 327.43 feet to a T.D.H.T.
R.O.W. monument.

 

THENCE South 88° 09’ 35” East, along said R.0.W. line, 487.57 feet to a T.D.H.T.
R.O.W. monument;

 

THENCE South 42° 29’ 01” East, along said R.O.W. line, 72.88 feet to the TRUE
PLACE OF BEGINNING and containing 27.493 acres of land more or less.

 

TRACT TWO:

 

A tract of land situated in the Northwest One-Quarter of Section 75, Block 2,
A.B.& M Survey, Potter County, Texas, and being more particularly described as
follows, to-wit:

 

COMMENCING at the Northwest corner of said Section 75: thence North 89°56’10”
East, along the North Line of said Section 75, distance of 161.60 feet to a
point; thence South 0°25’O2” West, parallel, with the West line of said
Section 75, a distance of 281.21 feet to a concrete highway right-of-way marker
in the South right-of-way line of U.S. Interstate Highway 40 (1-40), marking the
most Northerly Northwest and BEGINNING CORNER of this tract;

 

THENCE North 88°01’55” East, along the said South right-of-way line of 1-40, a
distance of 309.69 feet to a 1/2 inch iron rod with a plastic cap stamped
“Thomas RPS 2203” marking the Northeast corner of this tract;

 

THENCE South 0°15’27 West, Parallel with the East right-of-way line of State
Highway Loop 335 (also called Lakeside Road), a distance of 511.97 feet to a
1/2 inch rod with a plastic cap stamped “Thomas RPS 2203” marking the Southeast
corner of this tract;

 

THENCE South 89°56’10” West, parallel with the North line of said Section 75, a
distance of 360.00 feet to a 1/2 inch iron rod with a plastic cap stamped
“Thomas RPS 2203” in the said East right-of-way line of Loop 335, marking the
Southwest corner of this tract;

 

THENCE North O°15’27” East, along the said East right-of-way line of Loop 335, a
distance of 447.88 feet to a concrete highway right-of-way marker, marking the
most Westerly Northwest corner of this tract;

 

1

--------------------------------------------------------------------------------


 

THENCE North 43°18’57” East, along the highway right-of-way line, a distance of
74.02 feet to the most Northerly Northwest and BEGINNING CORNER of this tract.

 

2

--------------------------------------------------------------------------------


 

Beaumont, TX (#4)
5405 Walden Road
Beaumont, TX 77705

 

Exhibit A-34

 

Legal Description

 

TRACT I:

 

BEING [original illegible] acre [original illegible] square feet) tract of land
out of and a part of that certain 39.9195 acre tract conveyed to J.A. Cardwell
and G.R. Russell by deed dated October 6, 1978 and recorded in Volume 2115,
Page 30 of the Deed Records of Jefferson County, Texas, and also the K. R. White
called 2,914 acre tract and all being situated in the Samuel Stivers League,
Abstract No. 51, Jefferson County, Texas, and being more particularly described
as follows:

 

BEGINNING at an iron rod in the southerly line of Walden Road, also being the
northeasterly corner of the said K. R. White tract and also being the most
easterly north corner of the tract herein described;

 

THENCE SOUTH 30º 39’ WEST along the easterly line of said K. R. White tract and
the most easterly line of tract herein described, a distance of 584.31 feet to
an iron rod for corner;

 

THENCE NORTH 60º 42’ 15” WEST along the southerly K. R. White tract, a distance
of 210.45 feet to an iron rod for corner;

 

THENCE SOUTH 89° 59’ WEST, 112.00 feet to an iron rod for corner;

 

THENCE SOUTH 00° 03’ EAST along the easterly line of said Cardwell and Russell
tract, a distance of 416.37 feet to an iron rod for the most southerly corner of
tract herein described;

 

THENCE NORTH 63° 21’ 30” WEST along the southerly line of tract herein
described, a distance of 533.95 feet to an “X” in concrete for corner;

 

THENCE NORTH 25° 59’ 25” EAST along the westerly line of tract herein described,
a distance of 390.00 feet to an “X” in concrete for corner;

 

THENCE NORTH 60° 00’ 35” WEST along the southerly line of tract herein
described, a distance of 634.00 feet to an iron rod for corner in the
southeasterly right of way line of Interstate Highway 10;

 

THENCE NORTH 41° 38’ 32” EAST along the southeasterly right of way line of
Interstate Highway 10 and the northwesterly line of tract herein described, a
distance of 408.15 feet to an iron rod for corner;

 

1

--------------------------------------------------------------------------------


 

THENCE NORTH 68° 34’ 27” EAST, 206.72 feet along the southeasterly line of
Interstate Highway 10, a concrete monument for corner, same also marking the new
south line of Walden Road;

 

THENCE SOUTH 68° 17’ 02” EAST, 72.52 feet along the south line of Walden Road, a
concrete monument for angle point;

 

THENCE SOUTH 66° 14’ 21” EAST, 104.37 feet along the south line of Walden Road,
a concrete monument for angle point;

 

THENCE SOUTH 61° 52’ EAST along the south line Walden Road, a distance of 103.00
feet to a concrete monument for corner;

 

THENCE NORTH 29° 45’ EAST, 30.00 feet to a point in the original south line of
Walden Road, an iron rod for corner;

 

THENCE SOUTH 60° 42’ EAST, 676.15 feet along the original south line of Walden
Road to an iron rod for corner;

 

THENCE SOUTH 70° 33’ EAST along the south line of Walden Road and north line of
K. R. White tract, a distance of 108.78 feet to the PLACE OF BEGINNING and
containing in area 20.000 acres (871,200 square feet) of land, more or less.

 

SAVE AND EXCEPT that certain 12.970 acre tract conveyed to Masilla Capital
Corporation in Deed recorded under County Clerk’s Film No. ###-##-#### of the
Real Property Records of Jefferson County, Texas.

 

SAVE AND EXCEPT that certain 0.5139 acre tract conveyed to the City of Beaumont
in Special Warranty Deed recorded under County Clerk’s File No. 1999045013
Official Public Records of Real Property of Jefferson County, Texas.

 

TRACT II:

 

BEING a 12.970 acre tract of land out of and a part of that certain 39.9195 acre
tract conveyed to J. A. Cardwell and G. R. Russell by deed dated October 6,1978
and recorded in Volume 2115, Page 30 of the Deed Records of Jefferson County,
Texas, also being a part of the M. B. Hebert 55.774 acre tract and a part of Lot
2, Block 1 of C. E. Smith’s Beaumont Citrus Fruit Gardens as recorded in Volume
3, Page 17 of the Map Records of said County, all being situated in the Samuel
Stivers League, Abstract 51, Beaumont, Jefferson County, Texas;

 

BEGINNING at an iron rod found in the southerly line of Walden Road, same also
marking the northerly corner of the K. R. White 2.914 acre tract and also being
the most easterly north corner of the 12.970 acre tract of land herein
described;

 

THENCE South 52 deg. 42 min. West along the northwesterly line of said 2.914
acre tract and along the southeasterly line of the 12.970 acre tract herein
described, a distance of 580.54 feet to an iron rod set marking the
southeasterly corner of the 12.970 acre tract;

 

THENCE North 76 deg. 08 min. 56 sec. West, along the south line of said 12.970
acre tract, a distance of 320.30 feet to a P. K. nail found set in concrete
marking a southwesterly corner of the 12.970 acre tract;

 

2

--------------------------------------------------------------------------------


 

THENCE North 60 deg. 00 min. 35 sec. West along the southwesterly line of the
12.970 acre tract, a distance of 634.0 feet to an iron rod found marking the
most westerly corner of the 12.970 acre tract, said corner being located in the
southeasterly right of way line of Interstate Highway 10;

 

THENCE North 41 deg. 38 min. 32 sec. East along the southeasterly right of way
line of Interstate Highway 10 and along the northwesterly line of the 39.9195
acre tract and of the 12.970 acre tract, a distance of 408.15 feet to an iron
rod found for angle point;

 

THENCE North 68 deg. 34 min. 27 sec. East, 206.72 feet along the southeasterly
line of Interstate Highway 10 to an iron rod found for corner, same also marking
the new south line of Walden Road;

 

THENCE South 68 deg. 17 min. 02 sec. East, 72.52 feet along the south line of
Walden Road to an iron rod found for angles point;

 

THENCE South 66 deg. 14 min. 12 sec. East, 104.37 feet along the south line of
Walden Road to a concrete monument found for angle point;

 

THENCE South 61 deg. 52 min. East, 103.00 feet to a concrete monument found for
corner;

 

THENCE North 29 deg. 45 min. East, 30.00 feet to an iron rod found for corner in
the original south line of Walden Road;

 

THENCE South 60 deg. 42 min. East, 676.15 feet along the original south line of
Walden Road to the PLACE OF BEGINNING, containing in area 12.970 acres of land,
more or less.

 

SAVE AND EXCEPT that certain 0.5139 acre tract conveyed to the City of Beaumont
in Special Warranty Deed recorded under County Clerk’s File No. 1999045013 of
the Official Public Records of Real Property of Jefferson County, Texas.

 

TRACT III:

 

BEING a 2.489 acre tract of land out of and a part of Lot 3, Block 1 of C.E.
Smith’s Beaumont Citrus Fruit Gardens, as recorded in Volume 3, Page 17 of the
Map or Plat Records of Jefferson County, Texas, and also being a part of the
M.B. Hebert 55.774 acre tract and being out of and a part of that certain
39.9195 acre tract conveyed to J.A. Cardwell and G.R. Russell dated
October 6,1978 and recorded in Volume 2115, Page 30 of the Deed Records of
Jefferson County, Texas, all being situated in the Samuel Stivers League,
Abstract 51, Beaumont, Jefferson County, Texas;

 

COMMENCING at an iron rod marking the most westerly corner of the said 39.9195
acre tract located in the southeasterly right of way line of Interstate Highway
10 and being in the north line of Lot 5 and the south line of Lot 6 of said
Block 1;

 

THENCE NORTH 41° 37’ EAST along the southeasterly right of way line of
Interstate Highway 10, a distance of 457.32 feet to a concrete monument for
angle point;

 

THENCE NORTH 50° 38’ EAST along the southeasterly right of way line of
Interstate Highway 10, a distance of 506.34 feet to a concrete monument for
angle point;

 

THENCE NORTH 41° 38’ 32” EAST along the southeasterly right of way line of
Interstate Highway 10, a distance of 41.0 feet to an iron rod for the most
northerly corner of a 3.774 acre tract;

 

3

--------------------------------------------------------------------------------


 

THENCE SOUTH 600 00’ 35” EAST along the northeasterly line of a 3.774 acre
tract, a distance of 356.0 feet to the PLACE OF BEGINNING of the 2.489 acre
tract herein described, being the most northerly corner of said tract;

 

THENCE SOUTH 600 00’ 35” EAST along the northeasterly line of said 2.489 acre
tract, a distance of 278.0 feet to a point for the most easterly corner of said
tract;

 

THENCE SOUTH 290 59’ 25” WEST along the southeasterly line of the 2.489 acre
tract herein describe, a distance of 390.0 feet to point for most southerly
corner of said tract;

 

THENCE NORTH 600 00’ 35” WEST along the southwesterly line of the 2.489 acre
tract, a distance of 278.0 feet to a point for the most westerly corner of said
tract;

 

THENCE NORTH 290 59’ 25” EAST along the northwesterly line of the 2.489 acre
tract, a distance of 390.0 feet to the PLACE OF BEGINNING, containing in area
2.489 acres of land, more or less.

 

TRACT IV:

 

BEING a 0.4589 acre (19,989 sq. ft.) tract or parcel of land located in the
Samuel Stivers League, Abstract 51, Jefferson County, Texas, being out of and a
part of that called 3.774 acre tract described in a Release of Lien, recorded in
Film Code No. 103-50-2341 of the Real Property Records of Jefferson County,
Texas, and being a part of that called 1.961 acre easement tract conveyed to
Innkeeper Enterprises, Inc., recorded in Clerk’s File No. 2002004235, Official
Public Records of Real Property, Jefferson County, Texas, said 0.4589 acres
being more particularly described by metes and bounds as follows;

 

NOTE: The Basic of Bearings is along the southeast right-of-way line of
Interstate Highway 10, having been called North 41037’00” East 457.32 feet
(found North 41037’00” East 456.98 feet), recorded in Film Code No. 104-23-1211
of the Real Property Records of Jefferson County, Texas.

 

COMMENCING at a 5/8” iron rod found for the northwest corner of that called
3.314 acre tract conveyed to Innkeeper Enterprises, Inc, by Special Warranty
Deed in Lien of Foreclosure, recorded in Clerk’s File No. 2002004235 of the
Official Public Records of Real Property, Jefferson County, Texas, and being the
northwest corner of the said 3.774 acre tract, from which a TxDOT monument found
for an angle point in the said southeasterly right-of-way line of Interstate
Highway 10, bears South 41029’24” West 34.35 feet (South 41033’50” West 34.43
feet).

 

THENCE South 59057’46” East along the north line of the said 3.314 and 3.774
acre tracts a distance of 304.50 feet (called South 59059’40” East 304.55 feet)
to a Scribed 1/4” drill hole in concrete found for the northeast corner of the
said 3.314 acre tract, being the northwest corner and POINT OF BEGINNING of the
said 0.4589 acre tract herein described;

 

THENCE South 60004’37” East along the north line of the said 3.774 acre tract a
distance of 50.71 feet (called South 59059’40” East) to a Scribed “x” in
concrete found for the northeast corner of the said 3.774 acre tract, being the
northwest corner of the called 2.489 acre tract also described in said Film Code
No. 103-50-2339 of the Real Property Records of Jefferson County, Texas;

 

THENCE South 30000’10” West along the west line of the said 2.489 acre tract a
distance of 389.92 feet (called South 29058’41” West 389.89 feet) to a Scribed
3/8” drill hole found for the southwest corner of the said 2.489 acre tract,
being the southwest corner of the said 3.774 acre tract, and being

 

4

--------------------------------------------------------------------------------


 

in the north line of that called 16.549 acre trat described in Film Code No.
###-##-#### of the Real Property Records of Jefferson County, Texas;

 

THENCE North 59°58’52” West along the south line of the said 3.774 acre tract,
being the said north line of the 16.549 acre tract, a distance of 51.83 feet
(called North 60°00’35” West 51.78 feet) to a Scribed 3/8” drill hole found for
the southeast corner of the said 3.314 acre tract, being the southwest corner of
the said 0.4589 acre tract;

 

THENCE North 30010’04” East along the east line of the said 3.314 acre tract a
distance of 389.83 feet (called North 30008’40” East 389.91 feet) to the POINT
OF BEGINNING and containing 0.4589 acres (19,989 sq. ft.) of land, more or less.

 

NOTE: Said TRACTS I through IV being further collectively described as follows,
to-wit:

 

That certain 22.47 acre, more or less, tract out of the Samuel Stivers League,
Abstract 51, Jefferson County, Texas, being comprised of a portion of a called
20.00 acre tract conveyed to Petro PSC Properties, L.P. as recorded in Film Code
No. ###-##-#### of the Real Property Records of Jefferson County, Texas, a
called 12.970 acre tract conveyed to Petro PSC Properties, L.P. as recorded in
Film Code No. 104-23-0832 of the Real Property Records of Jefferson County,
Texas, a called 2.488 acre tract conveyed to Petro Stopping Centers, LP as
recorded in Clerks File No. 2002042760 of the Official Public Records of Real
Property of Jefferson County, Texas, and a called 0.4589 acre tract conveyed to
Petro Stopping Centers, LP as recorded in Clerks File No. 2002042757 of the
Official Public Records of Real Property of Jefferson County, Texas, said 22.47
acres being more particularly described by metes and bounds as follows:

 

Basis of Bearings is along the southeasterly right-of-way line of IH-10 Service
Road and a northwesterly line of the said 20.00 acre tract having been called
North 41028’32” East 408.15 feet.

 

BEGINNING at a 1/2”iron rod found in the said southeasterly right-of-way line of
IH-10 Service Road for the most northerly corner of a called 3.3246 acre tract
conveyed to Inn Keeper Enterprises, Inc. as recorded in Clerks File No. 9517774
of the Official Public Records of Real Property of Jefferson County, Texas and
the most westerly corner of the said 20.00 and 22.47 acre tracts;

 

THENCE North 41038’32” East along the said southeasterly right-of-way line of
IH-10 Service Road and a northwesterly line of the said 20.00 and 22.47 acre
tracts a distance of 408.15 feet (called North 41038’32” East 408.15 feet) to a
1/2” iron rod found for an angle point of the said 20.00 and 22.47 acre tracts;

 

THENCE North 68032’57” East continuing along the said southeasterly right-of-way
line of IH-10 Service Road and a northwesterly line of the said 20.00 and 22.47
acre tracts a distance of 206.83 feet (called North 68034’27” East 206.72 feet)
to a concrete monument found in the southwesterly right-of-way line of Walden
Road for the most northerly corner of the said 20.00 and 22.47 acre tracts;

 

THENCE South 68019’04” East along the said southwesterly right-of-way line of
Walden Road and the northeasterly line of the said 20.00 and 22.47 acre tracts a
distance of 72.56 feet (called South 68017’02” East 72.52 feet) to a 1/2” iron
rod found for an angle point of the said 20.00 and 22.47 acre tracts;

 

5

--------------------------------------------------------------------------------


 

THENCE South 66°07’47” East continuing along the said southwesterly right-of-way
line of Walden Road and the northeasterly line of the 20.00 and 22.47 acre
tracts a distance of 104.39 feet (called South 66°14’12” East 104.37 feet) to a
1/2” iron rod found for an angle point of the said 20.00 and 22.47 acre tracts;

 

THENCE South 67°45’35” East continuing along the said southwesterly right-of-way
line of Walden Road and a northeasterly line of the 20.00 and 22.47 acre tracts
a distance of 103.00 feet (called South 61°52’00” East 103.00 feet) to a 1/2”
capped iron rod set for an interior corner of the said 20.00 and 22.47 acre
tracts;

 

THENCE North 29°50’53” East continuing along the said southwesterly right-of-way
line of Walden Road and the northwesterly line of the 20.00 and 22.47 acre
tracts a distance of 10.20 feet (called North 29°45’00” East) to a 1/2” capped
iron rod set for the most westerly corner of a called 0.5139 acre tract conveyed
to the City of Beaumont as recorded in Clerks File No. 1999045013 of the
Official Public Records of Real Property of Jefferson County, Texas and an
exterior corner of the said 22.47 acre tract;

 

THENCE continuing along the said southwesterly right-of-way line of Walden Road
and the said 0.5139 acre tract with the following courses and distances:

 

South 59°24’54” East 123.30 feet (called South 59°15’13” East 123.76 feet) to a
5/8” iron rod capped found for an angle point

 

North 30°50’51” East 12.01 feet (called North 30°42’20” East 11.97 feet) to a
“X” scribed in concrete for an angle point;

 

South 58°43’20” East 31.74 feet (called South 58°39’56” East 31.75 feet) to a
“X” scribed in concrete for an angle point;

 

South 31°11’36” West 11.64 feet (called South 31°11’36” West 11.64 feet) to a
5/8” iron rod capped found for an angle point;

 

South 59°23’34” East 431.28 feet (called South 59°15’13” East 431.28 feet) to a
capped iron rod set for the PC of a curve;

 

THENCE continuing along the said southwesterly right-of-way line of Walden Road
and the said 0.5139 acre tract with a curve to the left having a chord bearing
of South 64°12’38” East, a chord distance of 200.16 feet and a radius of 1185.92
feet, a distance along the curve of 200.39 feet to a 5/8” iron rod found in a
southeasterly line of the said 20.00 acre tract for the most easterly corner of
the said 22.47 acre tract;

 

THENCE South 30°59’57” West along the said southeasterly line of the 20.00 acre
tract a distance of 544.73 feet (called South 30°39’00” West) to a 1/2 iron rod
found for the exterior corner of the said 20.00 and 22.47 acre tracts;

 

THENCE North 60°42’04” West a distance of 210.43 feet (called North 60°42’15”
West 210.45 feet) to a 1/2” iron rod found for an angle point of the said 20.00
and 22.47 acre tracts;

 

THENCE North 89°57’53” West a distance of 111.97 feet (called South 89°59’00”
West 112.00 feet) to a 1/2” iron rod found for an angle point of the said 20.00
and 22.47 acre tracts;

 

6

--------------------------------------------------------------------------------


 

THENCE South 00°01’40” East a distance of 416.45 feet (called South 00°03’00”
East 415.37 feet) to a 1/2” iron rod found for the most southerly corner of the
said 20.00 and 22.47 acre tracts;

 

THENCE North 63°22’57” West along the southwesterly line of the said 20.00 and
22.47 acre tracts a distance of 533.83 feet (called North 63°21’30” West 533.95
feet) to a “X” scribed in concrete found for the most southerly corner of the
said 2.489 acre tract and an exterior corner of the said 20.00 and 22.47 acre
tracts;

 

THENCE North 59°58’05” West along the southwesterly line of the said 2.489 acre
tract a distance of 278.11 feet (called North 60°00’35” West 278.00 feet) to a
“X” scribed in concrete found for the most westerly corner of the said 2.489
acre tract and the most southerly corner of the said 0.4589 acre tract;

 

THENCE North 60°08’20” West along the southwesterly line of the said 0.4589 acre
tract a distance of 51.82 feet (called North 59°58’52’ West 51.83 feet) to a “X”
scribed in concrete found for the most southerly corner of a 3.3246 acre tract
conveyed to Inn Keeper Enterprises, Inc. as recorded in Clerks File No. 9517774
of the Official Public Records of Real Property of Jefferson County, Texas, the
most westerly corner of the said 0.4589 acre tract and an exterior corner of the
said 22.47 acre tract;

 

THENCE North 30°08’46” East along the common line between the said 0.4589 and
3.3246 acre tracts a distance of 390.78 feet (called North 30°10’04” East 389.83
feet) to a punch hole in concrete found for the most northerly corner of the
said 0.4589 acre tract, the most easterly corner of the said 3.3246 acre tract
and an interior corner of the said 22.47 acre tract;

 

THENCE North 60°00’36” West along the northeasterly line of the 3.3246 acre
tract a distance of 305.24 feet (called North 59°57’46” West 304.50 feet) to the
POINT OF BEGINNING and containing 22.47 acres of land, more or less.

 

7

--------------------------------------------------------------------------------

 


 

 

 

El Paso, TX (#1)  

 

 

1295 Horizon Blvd.

 

 

El Paso, TX 79927 

 

Exhibit A-35

 

Legal Description

 

PARCEL 1

 

Tracts 1W, 1W1, 1W2 and 1Z, LEIGH CLARK SURVEY NO. 293 in El Paso County, Texas,
according to the resurvey of said LEIGH CLARK SURVEY NO. 293 made by El Paso
County, Texas for tax purposes and being more particularly described by metes
and bounds as follows:

 

BEGINNING at a 1 inch iron pipe set in the Southerly Right of Way line of
Gateway East for the Northeasterly corner of Tract 1N and the Northwesterly
corner of the Horizon Interchange; Thence South 56°24’13” West along said
Southerly Right of Way line of Gateway East, a distance of 162.56 feet to 1½
inch aluminum cap; Thence North 33°35’00” West a distance of 60 feet to an “X”
chiseled in concrete in the Northerly Right of Way line of Gateway East for the
Point of Beginning of the parcel being described;

 

THENCE a distance of 31.42 feet along the arc of a curve to the Right whose
radius is 20.00 feet and whose central angle is 90°00’00” and whose long chord
bears North 78° 35’47” West a distance of 28.28 feet to an “X” chiseled in
concrete in the Easterly Right of Way line of Stockyard Road for the most
Southwesterly point of the property being described;

 

THENCE North 33°35’00” West along said Easterly Right of Way line of Stockyard
Road a distance of 949.05 feet to a 1½ inch aluminum cap;

 

THENCE a distance of 31.42 feet along the arc of a curve to the Right whose
radius is 20.00 feet and whose central angle is 90°00’00” and whose long chord
bears North 11°25’00” East a distance of 28.28 feet to a 1½ inch aluminum cap
set in the Southerly Right of Way line of Robin Circle and being the most
Northwesterly point of the property being described;

 

THENCE North 56°25’00” East along said Right of Way line of Robin Circle a
distance of 38.81 feet to a 1½ inch aluminum cap;

 

THENCE a distance of 635.02 feet continuing along said Southerly Right of Way
line of Robin Road along the arc of a curve to the Right whose radius is 963.39
feet and whose central angle is 37°46’00” and whose long chord bears North
75°18’00” East a distance of 623.59 feet to a 1 inch iron pipe;

 

THENCE a distance of 219.08 feet continuing along said Southerly Right of Way
line of Robin Circle along the arc of a curve to the Left whose radius is 332.25
feet and whose central angle is 37°46’47” and whose long chord bears North
75°17’37” East a distance of 215.13 feet to a 1 inch iron pipe;

 

THENCE a distance of 31.42 feet along the arc of a curve to the Right whose
radius is 20.00 feet and whose central angle is 90°00’00” and whose long chord
bears South 78°35’47” East a distance of 28.28 feet to a 1½ inch aluminum cap
set in the Westerly Right of Way line of Gateway East for the most Northeasterly
point of the property being described;

 

THENCE a distance of 542.26 feet along said Westerly Right of Way of Gateway
East South 33°35’47” East to a 1½ inch aluminum cap;

 

THENCE a distance of 76.44 feet continuing along the Northwesterly Right of Way
line of Gateway East along the arc of a curve to the Right whose radius is 97.33
feet and whose central angle is 45°00’00” and whose long chord bears South
11°05’47” East a distance of 74.49 feet to a 1½ inch aluminum cap;

 

1

--------------------------------------------------------------------------------


 

THENCE continuing along said Northwesterly Right of Way line of Gateway East
South 11° 24’ 13” West a distance of 81.80 feet to a 1½ inch aluminum cap;

 

THENCE continuing along said Northwesterly Right of Way line of Gateway East a
distance of 76.44 feet along the arc of a curve to the Right whose central angle
is 45° 00’ 00” and whose long chord bears South 33° 54’ 13” West a distance of
74.49 feet to a 1½ inch aluminum cap for the most Southeasterly point of the
parcel being described;

 

THENCE along the Northerly Right of Way line of said Gateway East South 56° 24’
13” West a distance of 697.39 feet to the Point of Beginning of the parcel being
described and containing 17.482 acres of land more or less.

 

PARCEL 2

 

Tract 1N, LEIGH CLARK SURVEY NO. 293, in El Paso County, Texas, according to the
resurvey of said LEIGH CLARK SURVEY NO. 293 made by El Paso County, Texas for
tax purposes and being more particularly described by metes and bounds as
follows:

 

BEGINNING at a 1 inch iron pipe set in the Southerly Right of Way line of
Gateway East and the Northwesterly corner of Horizon Interchange and for the
Northeasterly corner and the Point of Beginning of the parcel being described;

 

THENCE along the Westerly Right of Way line of Horizon Interchange South 33° 35’
00” East a distance of 207.36 feet to a 1 inch iron pipe set in the Northerly
Right of Way line of Horizon Boulevard South and said point being the
Southeasterly corner of the parcel being described;

 

THENCE South 64° 41’ 00” West along said Northerly Right of Way line of Horizon
Boulevard South, a distance of 127.97 feet to a 1½ inch aluminum cap;

 

THENCE a distance of 93.22 feet along the arc of a curve to the Right whose
radius is 65.35 feet, whose central angle is 81° 44’ 00” and whose long chord
bears North 74° 27’ 00” West a distance of 85.52 feet to a 1½ inch aluminum cap
set in the Easterly Right of Way line of Stockyard Road for the most
Southwesterly point of the parcel being described;

 

THENCE along said Easterly Right of Way line of Stockyard Road North 33° 35’ 00”
West a distance of 104.24 feet to a 1½ inch aluminum cap;

 

THENCE a distance of 31.41 feet along the arc of a curve to the Right whose
radius is 20.00 feet, whose central angle is 89° 58’ 26” and whose long chord
bears North 11° 24’ 13” East a distance of 28.28 feet to a 1½ inch aluminum cap
set in the Southerly Right of Way line of Gateway East for the most
Northwesterly point of the parcel being described;

 

THENCE along said Southerly Right of Way line of Gateway East North 56° 24’ 13”
East a distance of 162.56 feet to the Point of Beginning of the parcel being
described and containing 0.796 acres of land more or less.

 

2

--------------------------------------------------------------------------------


 

PARCEL 3

 

16,111 acres, more or less, out of Tracts 5C, 5D, 5E, 5F, 5T, 5T-L and 5U, LEIGH
CLARK SURVEY NO. 293, El Paso County, Texas, being more particularly described
by metes and bounds as follows:

 

BEGINNING at a brass cap concrete monument for a Texas Highway Department R.O.W.
Marker at the South corner of the Horizon Interchange R. O. W. of Interstate
Highway No. 10, located in said Leigh Clark Survey 293;

 

THENCE South 87°58’13” West a distance of 405.74 feet to a found 5/8 inch rebar
in the South R.O.W. line of Horizon Boulevard South (Buford Road) for POINT OF
BEGINNING of the parcel being described;

 

THENCE South 33°35’00” East a distance of 338.10 feet to a set 5/8 inch rebar;

 

THENCE North 67°03’00” East a distance of 124.76 feet along the northerly R.O.W.
line of a 60.00 foot road easement to a set 5/8 inch rebar;

 

THENCE 144.00 feet along the arc of a curve to the left whose radius is 775.93
feet and whose long chord bears North 61°44’00” East a distance of 143.80 feet;

 

THENCE 31.42 feet along the arc of a curve to the left whose radius is 20.00
feet and whose long chord bears North 11°25’00” East a distance of 28.28 feet;

 

THENCE South 33°35’00” East a distance of 222.34 feet along the Westerly R.O.W.
line of a 60 foot road to a set 5/8 inch rebar;

 

THENCE 135.88 feet along the arc of a curve to the right whose radius is 231.82
feet and whose long chord bears South 16°47’30” East a distance of 133.94 feet
to a set 5/8 inch rebar, said arc along said 60 foot R.O.W.;

 

THENCE South a distance of 390.21 feet along the West line of said road R.O.W.
to a set 5/8 inch rebar;

 

THENCE West a distance of 643.69 feet to a set 5/8 inch rebar;

 

THENCE South 35°53’00” West a distance of 147.95 feet to a set 5/8 inch rebar;

 

THENCE North 31°34’00” West a distance of 891.37 feet to a set 5/8 inch rebar in
the Southerly R.O.W. line of Buford Road;

 

THENCE North 72°34’00” East a distance of 593.01 feet along said Buford Road to
a set 5/8 inch rebar;

 

THENCE North 56°22’00” East a distance of 42.68 feet to the POINT OF BEGINNING
and containing 16.11 acres (701,791.37 square feet) of land  more or less.

 

PARCEL 4

 

Easement rights pursuant to that certain roadway easement from Kathleen Mikla to
Crinco Investments, Inc., now known as Petro, Inc. and D. L. McElroy as filed in
Volume 2085, Page

 

3

--------------------------------------------------------------------------------


 

493, Real Property Records, El Paso County, Texas, over a 0.6340 acre portion,
more or less, of Tract 5, LEIGH CLARK SURVEY NO. 293, El Paso County, Texas,
being more particularly described by metes and bounds as follows:

 

Starting at a found Texas Highway Department Brass cap located at the most
Southwesterly corner of the Horizon Interchange, said point also lying along the
Northeasterly right-of-way line of a Proposed 60-foot wide Road Easement, said
point also being the most Westerly Property corner to Tract 5B, LEIGH CLARK
SURVEY NO. 293, said point being the “TRUE POINT OF BEGINNING.”

 

THENCE South 33°35’00” East along said Northeasterly right-of-way line a
distance of 247.41 feet to a point;

 

THENCE South 56°25’00” West a distance of 60.05 feet to a point lying along the
Southwesterly right-of-way line of a Proposed 60-foot wide Road Easement;

 

THENCE North 33°35’00” West along said Southwesterly right-of-way line a
distance of 460.00 feet to a point;

 

THENCE North 56°22’00” East a distance of 60.00 feet to a point;

 

THENCE South 33°35’47” East a distance of 212.64 feet back to the “TRUE POINT OF
BEGINNING”, and said parcel containing 27,618.70 square feet or .6340 acres of
land, more or less.

 

PARCEL 5

 

Tract 5B, LEIGH CLARK SURVEY NO. 293, in El Paso County, Texas, according to the
resurvey of said LEIGH CLARK SURVEY NO. 293 made by El Paso County, Texas for
tax purposes, and containing 3.919 acres of land, more or less, and being more
particularly described by metes and bounds as follows:

 

Beginning at a brass cap concrete monument for a Texas Highway Department R.O.W.
marker for the South corner of the Horizon Interchange R.O.W. of Interstate
Highway No. 10, and for the West corner of said Tract 5B, which is the POINT OF
BEGINNING of this tract being described;

 

THENCE North 56°24’13” East a distance of 500.00 feet along said R.O.W. to a
Texas Highway Department Brass Cap;

 

THENCE South 51°56’55” East a distance of 121.93 feet to a set 5/8 inch rebar;

 

THENCE South 25°29’00” West a distance of 185.20 feet to a set 5/8 inch rebar;

 

THENCE 309.63 feet along the arc of a curve to the left, whose radius is 821.94
feet and whose long chord bears South 14°41’30” West a distance of 307.80 feet
to a found 5/8 inch rebar;

 

THENCE South 03°54’00” West a distance of 144.61 feet to a set 5/8 inch rebar;

 

THENCE 46.67 feet along the arc of a curve to the right, whose radius is 39.45
feet and whose long chord bears South 37°47’30” West a distance of 44.00 feet to
a set 5/8 inch rebar;

 

THENCE South 71°40’00” West a distance of 71.38 feet to a set 5/8 inch rebar;

 

4

--------------------------------------------------------------------------------


 

THENCE 171.05 feet along the arc of a curve to the left, whose radius is 291.83
feet and whose long chord bears North 16° 47’ 30” West a distance of 168.62 feet
to a set 5/8 inch rebar;

 

THENCE North 33° 35’ 00” West a distance of 364.27 feet to the “POINT OF
BEGINNING” containing in all 170,709.18 square feet or 3.919 acres of land, more
or less.

 

PARCEL 6

 

1.002 acres of land, more or less, out of LEIGH CLARK SURVEY NO. 293, now known
as Tract 1B, LEIGH CLARK SURVEY NO. 293, in El Paso County, Texas, according to
the resurvey of said LEIGH CLARK SURVEY NO. 293 made by El Paso County, Texas
for tax purposes, and being more particularly described as follows:

 

BEGINNING at a brass cap concrete monument for a Texas Highway Department R.O.W.
Marker at the South Corner of the Horizon Interchange R.O.W. of Interstate
Highway No. 10, located in said Leigh Clark Survey No. 293;

 

THENCE N 33°35’47” W a distance of 342.64 feet along said I-10 R.O.W. line to a
point on the northerly R.O.W. line of Horizon Boulevard South (Buford Road);

 

THENCE South 64°41’00” West a distance of 318.95 feet along the northerly R.O.W.
line of Horizon Boulevard South (Buford Road) to a set 5/8 inch rebar for the
POINT OF BEGINNING of the tract being described;

 

THENCE South 64°41’00” West a distance of 180.29 feet along said R.O.W. to a set
5/8 inch rebar;

 

THENCE North 33°35’00” West a distance of 182.96 feet to a set 5/8 inch rebar;

 

THENCE North 56°25’00” East a distance of 221.43 feet to a set 5/8 inch rebar;

 

THENCE South 33°35’00” East a distance of 171.67 feet to a set 5/8 inch rebar;

 

THENCE 64.49 feet along the arc of a curve to the right whose radius is 37.60
feet and whose long chord bears South 15°33’00” West a distance of 56.87 feet to
the point of beginning and containing 1.002 acres (43,653.43 square feet) of
land more or less.

 

THENCE 64.49 feet along the arc of a curve to the right whose radius is 37.60
feet and whose long chord bears South 15°33’ West a distance of 56.87 feet to
the point of beginning and containing 1.002 acres, more or less out of LEIGH
CLARK SURVEY NO. 293.

 

PARCEL 7

 

2.002 acres of land, more or less, out of LEIGH CLARK SURVEY NO. 293, now known
as Tracts 1C and 1C1, LEIGH CLARK SURVEY NO. 293, in El Paso County, Texas, and
being more particularly described by metes and bounds as follows:

 

BEGINNING at a brass cap concrete monument for a Texas Highway Department R.O.W.
marker at the South corner of the Horizon Interchange R.O.W. of Interstate
Highway No. 10, located in said Leigh Clark Survey No. 293;

 

5

--------------------------------------------------------------------------------


 

THENCE North 33°35’47” West a distance of 342.64 feet along said I-10 R.O.W.
line to a point on the northerly R.O.W. line of Horizon Boulevard South (Buford
Road);

 

THENCE South 64°41’00” West a distance of 499.24 feet along the northerly R.O.W.
line of Horizon Boulevard South (Buford Road) to a set 5/8 inch rebar for the
POINT OF BEGINNING of tract being described;

 

THENCE South 64°41’00” West a distance of 102.53 feet along said R.O.W. to set a
5/8 inch rebar;

 

THENCE North 33°35’00” West a distance of 384.31 feet to a found 5/8 inch rebar;

 

THENCE 37.70 feet along the arc of a curve to the left whose radius is 744.84
feet and whose long chord bears North 57°51’55” East a distance of 37.66 feet to
a found 5/8 inch rebar;

 

THENCE North 56°25’00” East a distance of 265.27 feet to an “X” marked in
concrete;

 

THENCE 31.42 feet along the arc of a curve to the right whose radius is 20.00
feet and whose long chord bears South 78°35’00” East a distance of 28.28 feet to
an “X” marked in concrete;

 

THENCE South 33°35’00” East a distance of 195.14 feet to a set 5/8 inch rebar;

 

THENCE South 56°25’00” West a distance of 221.53 feet to a set 5/8 inch rebar;

 

THENCE South 33°35’00” East a distance of 182.96 feet to the point of beginning
and containing 2.002 acres, more or less.

 

PARCEL 8

 

Tract 1E, LEIGH CLARK SURVEY NO. 293, in El Paso County, Texas, according to the
resurvey of said LEIGH CLARK SURVEY NO. 293 made by El Paso County, Texas for
tax purposes, and containing 2.984 acres of land, more or less, and being more
particularly described by metes and bounds as follows:

 

BEGINNING at a brass cap concrete monument for a Texas Highway Department R.O.W.
marker at the South corner of the Horizon Interchange R.O.W. of Interstate
Highway No. 10, located in said Leigh Clark Survey 293;

 

THENCE North 33°35’47” West a distance of 342.64 feet along said I-10 R.O.W.
line to a point on the northerly R.O.W. line of Horizon Boulevard South (Buford
Road);

 

THENCE South 64°41’00” West a distance 601.79 feet along the northerly line of
said Buford Road to a 5/8 inch rebar set for the POINT OF BEGINNING of the tract
being described;

 

THENCE, South 64°41’00” West a distance of 150.81 feet along said R.O.W. line to
a set 5/8 inch rebar;

 

THENCE, South 72°34’00” West a distance of 204.08 feet along said Buford Road
R.O.W. to a found 5/8 inch rebar for the Southwest corner of this tract;

 

6

--------------------------------------------------------------------------------


 

THENCE, North 31°34’00” West a distance of 381.55 feet to a found 5/8 inch
rebar, for the Northwest corner of this tract;

 

THENCE, North 72°34’00” East a distance of 169.00 feet to a found 5/8 inch
rebar;

 

THENCE, 172.29 feet along the arc of a curve to the left whose radius is 744.84
feet and whose long chord bears North 63°56’25” East a distance of 171.89 feet
to a found 5/8 inch rebar;

 

THENCE, South 33°35’00” East a distance of 384.31 feet to the point of beginning
and containing 2,984 acres (129,992.55 square feet) of land, more or less.

 

7

--------------------------------------------------------------------------------


 

PARCEL 9

 

A portion out of LEIGH CLARK SURVEY NO. 293, NKA TRACT 1A46 in El Paso County,
Texas, according to the resurvey of said LEIGH CLARK SURVEY NO. 293 made by El
Paso County, Texas for tax purposes and containing 1.721 acres of land, more or
less, and being more particularly described by as follows:

 

An 80 foot wide road Right-of-Way known as Robin Circle lying between Gateway
East and Stockyard Road in LEIGH CLARK SURVEY NO. 293 in El Paso County, Texas
and being more particularly described by metes and bounds as follows:

 

BEGINNING at a 1½ inch aluminum cap lying in the Easterly Right-of-Way line of
Stockyard Road and said cap being the most westerly point of Tract 1Z and the
Point of Beginning of the Right-of-Way being described;

 

THENCE with the southerly Right-of-Way line of Robin Circle and the northerly
boundary line of Tract 1Z a distance of 31.42 feet along the arc of a curve to
the right, the central angle of said curve being 90°00’00”, its radius being 20
feet, and a long chord bearing North 11°25’00” East a distance of 28.28 feet to
a point;

 

THENCE continuing along said southerly Right-of-Way line of Robin Circle North
56°25’00” East a distance of 38.81 feet to a point;

 

THENCE following a curve to the right along said southerly Right-of-Way line of
Robin Circle an arc distance of 635.02 feet, the central angle of said curve
being 37°46’00”, its radius being 963.39 feet, and a long chord bearing North
75°18’00” East a distance of 623.59 feet to a point;

 

THENCE following a curve to the left along said Right-of-Way line of Robin
Circle an arc distance of 219.08 feet, the central angle of said curve being
37°46’47”, its radius being 332.25 feet, and a long chord bearing North
75°17’37” East a distance of 215.13 feet to a point;

 

THENCE following a curve to the right along said southerly Right-of-Way line of
Robin Circle an arc distance of 31.42 feet, the central angle of said curve
being 90°00’00”, its radius being 20.00 feet, and a long

 

8

--------------------------------------------------------------------------------


 

chord bearing South 78°35’47” East a distance of 28.28 feet to a point lying in
the southwesterly Right-of-Way line of Gateway East;

 

THENCE along the southwesterly Right-of-Way line of Gateway East North 33°35’47”
West a distance of 120.00 feet to a point;

 

THENCE following a curve to the right along the Northerly Right-of-Way line of
Robin Circle an arc distance of 31.42 feet, the central angle of said curve
being 90°00’00”, its radius being 20.00 feet, and a long chord bearing South
11°24’13” West a distance of 28.28 feet;

 

THENCE following a curve to the right along said Northerly Right-of-Way line of
Robin Circle an arc distance of 166.33 feet, the central angle of said curve
being 37°46’47”, its radius being 252.25 feet, and a long chord bearing South
75°17’37” West a distance of 163.33 feet to a point;

 

THENCE following a curve to the left along said Northerly Right-of-Way line of
Robin Circle an arc distance of 687.75 feet, the central angle of said curve
being 37°46’00”, its radius being 1,043.39 feet, and a long chord bearing South
75°18’00” West a distance of 675.37 feet to a point;

 

THENCE continuing along said Right-of-Way line of Robin Circle South 56°25’00”
West a distance of 38.81 feet to a point;

 

THENCE following a curve to the right along said Northerly Right-of-Way line of
Robin Circle an arc distance of 31.42 feet, the central angle of said curve
being 90°00’00”, its radius being 20.00 feet, and a long chord bearing North
78°35’00” West a distance of 28.28 feet to a point lying in the northeasterly
Right-of-Way line of Stockyard Road;

 

THENCE continuing along said northeasterly Right-of-Way line of Stockyard Road
South 33°35’00” East a distance of 120.00 feet to the Point of Beginning of the
road Right-of-Way being described and containing 1.721 acres of land, more or
less.

 

9

--------------------------------------------------------------------------------


 

PARCEL 10

 

A portion out of LEIGH CLARK SURVEY NO. 293, NKA TRACT 1A47 in El Paso County,
Texas, according to the resurvey of said LEIGH CLARK SURVEY NO. 293 made by El
Paso County, Texas for tax purposes, and containing 2.317 acres of land, more or
less, and being more particularly described by metes and bounds as follows:

 

BEGINNING at the most Westerly corner of the Horizon Interchange on U.S. Highway
Interstate 10;

 

THENCE South 56°24’13” West a distance of 162.56 feet;

 

THENCE a distance of 31.42 feet along the arc of a curve to the left whose
radius is 20.00 feet and whose long chord bears South 11°24’37” West a distance
of 28.28 feet to a point on the Northwesterly R.O.W. line of Stockyard Road;

 

THENCE North 33°35’00” West a distance of 100.00 feet along said Stockyard Road;

 

THENCE a distance of 31.42 feet along the arc of a curve to the left whose
radius is 20.00 feet and whose long chord bears South 78°35’24” East a distance
of 28.28 feet;

 

THENCE North 56°24’13” East a distance of 697.39 feet;

 

THENCE a distance of 76.44 feet along the arc of a curve to the left whose
radius is 97.33 feet and whose long chord bears North 33°54’13” East a distance
of 74.49 feet;

 

THENCE North 11°24’13” East a distance of 81.80 feet;

 

THENCE a distance of 76.44 feet along the arc of a curve to the left whose
radius is 97.33 feet and whose long chord bears North 11°05’47” West a distance
of 74.49 feet;

 

THENCE North 33°35’47” West a distance of 662.26 feet;

 

THENCE North 56°24’13” East a distance of 60.00 feet to a point in the
Southwesterly R.O.W. of Interstate Highway 10;

 

THENCE South 33°35’47” East a distance of 727.43 feet along said Interstate
Highway 10 R.O.W.;

 

THENCE South 11°24’13” West a distance of 212.13 feet continuing along said
R.O.W.;

 

THENCE South 56°24’13” West a distance of 600.00 feet to the Point of Beginning
and containing 2.317 acres of land, more or less.

 

10

--------------------------------------------------------------------------------


 

PARCEL 11:

 

A portion out of LEIGH CLARK SURVEY NO. 293, NKA TRACT 8 in El Paso County,
Texas, according to the resurvey of said LEIGH CLARK SURVEY NO. 293 made by El
Paso County, Texas for tax purposes, and being more particularly described by
metes and bounds as follows:

 

COMMENCING at a point which is a concrete right of way marker located at the
northwesterly right of way line of said F.M. 1281 Overpass; thence along said
right of way line, South 56°23’25” West, a distance of 50.00 feet to the
northeasterly corner of said Tract 8 and the TRUE POINT OF BEGINNING;

 

THENCE, along the easterly boundary line of said TRACT 8, South 33°36’35” East,
a distance of 200.00 feet to a point for corner;

 

THENCE, along the southerly boundary line of said Tract 8, South 55°20’55” West,
a distance of 550.09 feet to a point in the westerly right of way line of said
F.M. 1281 Overpass;

 

THENCE, along said westerly right of way line of F.M. 1281 Overpass, North
33°36’35” West, a distance of 210.00 feet to a point for corner;

 

THENCE, along the northerly right of way line of said F.M. 1281 Overpass, North
56°23’25” East, a distance of 550.00 feet to a point for corner and the TRUE
POINT OF BEGINNING, containing an area 2.588 acres of land, more or less.

 

11

--------------------------------------------------------------------------------


 

 

San Antonio, TX (#5)  

 

1112 Ackerman Road  

 

San Antonio, TX 78219

 

Exhibit A-36

 

Legal Description

 

Legal description of the land:

 

21.341 acres (929,814 square feet) of land, being the remaining portion of Lot
1, Block 1 New City Block 17322, Petro Shopping Center subdivision Unit 1, City
of San Antonio, Bexar County, Texas, according to plat recorded in Volume 9500,
Page 224-225, of the Deed and Plat Records, Bexar County, Texas, said 21,341
acres of land being more particularly described as follows:

 

Commencing, at the point of intersection of the East Right-of-Way line of
Ackerman Road and the South Right-of-Way line of Interstate Highway 10;

 

Thence: South 00° 04’ 01” East, 14.88 feet along the East a Right-of-Way line of
Ackerman Road to an iron pin found for a point of curvature having a tangent
bearing North 00° 04’ 01” West, for the POINT OF BEGINNING of the herein
described tract;

 

Thence, 42.85 feet with the arc of a curve to the right having a radius of 
35.00 feet and a central angle of 0?°??’09” to an iron pin found for a point of
tangency and being in the South Right-of-Way line of Interstate Highway 10;

 

Thence, North 70° 05’ 00” East, 408.46 feet along and with the South
Right-of-Way line of Interstate highway 10 and the North Line of said Lot 1 to
an iron pin, set and being the Northeast corner of the herein described tract,
said point also being the Northwest corner of Lot 3, Block 2, New City Block
17322 of venue Kentworth subdivision according to plat recorded in Volume 3507,
Page 129 of the Deed and Plat Records of Bexar County, Texas;

 

Thence, South 00° 04’ 01” East, 645.82 feet along and with the West line of said
Lot 2 to an iron pin set for an interior corner of the herein described tract
and being the Southwest corner and said Lot 2;

 

Thence, North 00°55’59” West, East, 284.50 feet along with the South line of
said Lot 2 to an iron pin set and being an exterior corner of the herein
described tract and the Southeast corner of said Lot 2;

 

Thence, South 00° 08’ 45” East, 403.55 feet along and with the East line of said
Lot 1 to a 1 inch pipe found for the Southeast corner of the herein described
tract and being the Southeast corner of said Lot 1;

 

Thence, South 83° 55’ 37” West, 1243.86 feet along and with the south line of
said Lot 1, and the herein described tract and the North line of Martindale Army
Airfield to an iron pin found in the Easterly Right-of-Way line of Ackerman Road
for the Southwest corner of the herein described tract and of said Lot 1;

 

Thence, North 00° 04’ 01” West, 208.45 feet along and with the West line of said
Lot 1 and the Easterly Right-of-Way line of Ackerman Road to the point of
intersection and containing 21,241 [ORIGINAL ILLEGIBLE] 1,828,124 square feet of
land, more or less;

 

Less and except property conveyed by deed to Texas Transportation Commission
dated April 2, 2007, and recorded at                    .

 

--------------------------------------------------------------------------------


 

 

 

Vinton, TX (#50)

 

 

601 East Vinton Road

 

 

Vinton, TX 79821

 

Exhibit A-37

 

Legal Description

 

PARCEL 12:

 

METES AND BOUNDS DESCRIPTION

 

THE PARCEL OF LAND HEREIN DESCRIBED IS ALL OF TRACTS 6H, 6HI, 6LI AND 6N, LAURA
E. MUNDY SURVEY NO. 233 EL PASO COUNTY, TEXAS AND IS MORE PARTICULARLY DESCRIBED
BY METES AND BOUNDS AS FOLLOWS:

 

COMMENCING AT A SET 5/8” IRON WITH CAP LYING AT THE INTERSECTION OF THE EASTERLY
RIGHT-OF-WAY LINE OF U.S. INTERSTATE HIGHWAY NO. 10 RIGHT-OF-WAY WIDTH VARIES
AND THE SOUTHERLY RIGHT-OF-WAY LINE WESTWAY ROAD (120-FOOT RIGHT-OF-WAY), SAID
POINT BEING THE TRUE POINT OF BEGINNING OF THIS DESCRIPTION;

 

THENCE, NORTH 90° 00’ 00” EAST, ALONG THE SOUTHERLY RIGHT-OF-WAY LINE OF WESTWAY
ROAD, A DISTANCE OF 264.26 FEET TO A SET BRIDGE NAIL AND SHINER;

 

THENCE, 39.27 FEET ALONG THE ARC OF A CURVE TO THE RIGHT, HAVING A RADIUS OF
25.00 FEET, A CENTRAL ANGLE OF 90° 00’ 00” AND A CHORD WHICH BEARS SOUTH 45° 00’
00” EAST, A DISTANCE OF 35.36 FEET TO A SET BRIDGE NAIL AND SHINER LYING ON THE
WESTERLY RIGHT-OF-WAY LINE OF KINGSWAY DRIVE (80-FOOT RIGHT-OF-WAY);

 

THENCE, 85.05 FEET ALONG SAID RIGHT-OF-WAY LINE AND ALONG THE ARC OF A CURVE TO
THE RIGHT, HAVING A RADIUS OF 260.00 FEET, A CENTRAL ANGLE OF 18° 44’ 31” AND A
CHORD WHICH BEARS SOUTH 09° 22’ 15” WEST, A DISTANCE OF 84.67 FEET TO A SET
BRIDGE NAIL AND SHINER;

 

THENCE, SOUTH 18° 44’ 31” WEST, CONTINUING ALONG SAID RIGHT-OF-WAY LINE, A
DISTANCE OF 120.49 FEET TO A SET BRIDGE NAIL AND SHINER LYING ON THE COMMON
BOUNDARY LINE BETWEEN TRACTS 6H AND 6L, LAURA E. MUNDY SURVEY NO. 233;

 

THENCE, SOUTH 00° 03’ 36” EAST, A DISTANCE OF 1221.30 FEET TO A FOUND 1/2’ IRON
LYING ON THE COMMON BOUNDARY LINE BETWEEN TRACTS 6A AND 6N, LAURA E. MUNDY
SURVEY NO. 233;

 

THENCE, SOUTH 89° 57’ 40” WEST, ALONG SAID BOUNDARY LINE, A DISTANCE OF 728.03
FEET TO A SET 5/8 IRON WITH CAP LYING ON THE EASTERLY RIGHT-OF-WAY LINE OF U.S.
INTERSTATE HIGHWAY NO. 10 (RIGHT-OF-WAY WIDTH VARIES);

 

THENCE, NORTH 00° 00’ 00” WEST, ALONG SAID RIGHT-OF-WAY LINE, A DISTANCE OF
352.33 FEET TO A SET 5/8” IRON WITH CAP;

 

THENCE, NORTH 16° 37’ 47” EAST, CONTINUING ALONG SAID RIGHT-OF-WAY LINE, A
DISTANCE OF 249.13 FEET TO A SET 5/8’ IRON WITH CAP;

 

THENCE, NORTH 39° 15’ 34” EAST, CONTINUING ALONG SAID RIGHT-OF-WAY LINE, A
DISTANCE OF 763.45 FEET TO A SET 5/8’ IRON WITH CAP;

 

THENCE, NORTH 00° 0’ 00” EAST, CONTINUING ALONG SAID RIGHT-OF-WAY LINE, A
DISTANCE OF 215.00 FEET TO THE TRUE POINT OF BEGINNING OF THIS DESCRIPTION.

 

SAID PARCEL OF LAND CONTAINS 17.555 ACRES (764,717 SQ. FT.) OF LAND MORE OR
LESS.

 

1

--------------------------------------------------------------------------------


 

PARCEL 13

 

Property description:       A portion of Lot A, Block 17, Westway Unit II, El
Paso County, Texas

 

METES AND BOUNDS DESCRIPTION

 

The parcel of land herein described in a portion of Lot A, Block 17, Westway
Unit II, El Paso County, Texas, and is more particularly described by metes and
bounds as follows:

 

Commencing at a found 5/8” iron with cap lying on the northwest corner of Tract
6111, Laura E. Mundy Survey No. 233 and on the easterly right-of-way line of
U.S. Interstate Highway No. 10 (right-of-way width varies); Thence, North 00°
00’ 00” West, along said right-of-way line, a distance of 120.00 feet to a set
bridge nail and shiner lying on the northerly right-of-way line of Westway Drive
(120-foot right-of-way), said point being the TRUE POINT OF BEGINNING of this
description;

 

THENCE, North 00° 00’ 00” West, a distance of 265.00 feet to a set 5/8” iron
with cap;

 

THENCE, North 90° 00’ 00” East, a distance of 222.49 feet to a set 5/8” iron
with cap lying on the westerly right-of-way line of Kingsway Drive (80-foot
right-of-way);

 

THENCE, South 10° 44’ 31” East, along said right-of-way line, a distance of
165.22 feet to a set bridge nail and shiner;

 

THENCE, 85.05 feet continuing along said right-of-way line and along the arc of
a curve to the right, having a radius of 260.00 feet, a central angle of 10° 44’
31” and a chord which bears South 09° 22’ 15” East, a distance of 84.67 feet to
a set bridge nail and shiner;

 

THENCE, 39.27 feet along the arc of a curve to the right, having a radius of
25.00 feet, a central angle of [original illegible] 00’ 00” and a chord which
bears South 45° 00’ 00” West, a distance of 33.36 feet to a set chiseled “X”
lying on the northerly right-of-way line of Westway Road;

 

THENCE, North 90° 00’ 00” West, along said right-of-way line, a distance of
264.36 feet to the TRUE POINT OF BEGINNING of this description.

 

Said parcel of land contains 1.604 acres (69,057 sq. ft.) of land more or less.

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Weatherford, TX (#2)

 

 

 

 

2001 Santa Fe Drive

 

 

 

 

Weatherford, TX 76086

 

Exhibit A-38

 

Legal Description

 

TRACT ONE:

 

BEING A PORTION OF THE R. NOWLING SURVEY, ABSTRACT NO. 998, AND THE H. INMAN
SURVEY, ABSTRACT NO. 724, IN PARKER COUNTY, TEXAS, AND DESCRIBED BY METES AND
BOUNDS AS FOLLOWS, TO WIT:

 

COMMENCING AT A 1/2 INCH IRON PIN IN THE NORTH RIGHT OF WAY LINE OF INTERSTATE
HIGHWAY NO. 20, BY DEED CALL 506.57 FEET NORTH AND 1301.14 FEET EAST FROM THE
SOUTHWEST CORNER OF SAID INMAN SURVEY;

 

THENCE SOUTH 76 DEGREES 47 MINUTES 00 SECONDS WEST, WITH THE NORTH RIGHT OF WAY
LINE OF SAID HIGHWAY 640.00 FEET TO THE POINT OF BEGINNING OF THIS TRACT HEREIN
DESCRIBED;

 

THENCE SOUTH 76 DEGREES 47 MINUTES 00 SECONDS WEST, WITH INTERSTATE HIGHWAY NO.
20, 219.60 FEET TO A 1/2 INCH IRON PIN AT THE INTERSECTION OF THE NORTH RIGHT OF
WAY LINE OF INTERSTATE NO. 20 WITH THE NORTH RIGHT OF WAY LINE OF F.M. HIGHWAY #
2552;

 

THENCE WITH THE NORTH RIGHT OF WAY LINE OF F.M. HIGHWAY # 2552, NORTH 67 DEGREES
56 MINUTES 00 SECONDS WEST 467.76 FEET, NORTH 76 DEGREES 46 MINUTES 00 SECONDS
WEST 32.90 FEET AND NORTH 67 DEGREES 56 MINUTES 00 SECONDS WEST 200.00 FEET TO A
1/2 INCH IRON PIN;

 

THENCE NORTH 00 DEGREES 39 MINUTES 00 SECONDS EAST, 711.46 FEET TO A 5/8 INCH
IRON PIN;

 

THENCE NORTH 89 DEGREES 59 MINUTES 38 SECONDS EAST, 626.83 FEET TO A 5/8 INCH
IRON PIN;

 

THENCE SOUTH 14 DEGREES 28 MINUTES 04 SECONDS EAST, 598.46 FEET TO A POINT FOR
CORNER;

 

THENCE SOUTH 13 DEGREES 13 MINUTES 00 SECONDS EAST, GENERALLY WITH A FENCE,
350.00 FEET TO THE POINT OF BEGINNING AND CONTAINING 14.7500 ACRES OF LAND, MORE
OR LESS.

 

SAVE AND EXCEPT that portion conveyed to James A. Cardwell, Sr., doing business
as Cardwell Properties, joined by his wife, Martha Evonne Cardwell by General
Warranty Deed dated May 19, 1994, filed October 24, 1994, recorded in Volume
1615, Page 443 of the Real Property Records of Parker County, Texas.

 

1

--------------------------------------------------------------------------------


 

TRACT TWO:

 

BEING A PORTION OF THE H. INMAN SURVEY, ABSTRACT #724, PARKER COUNTY, TEXAS,
BEING A PART OF THAT CERTAIN 2.812 ACRE TRACT AND DESCRIBED BY METES AND BOUNDS
AS FOLLOWS:

 

COMMENCING AT A 1/2 INCH IRON PIN IN THE NORTH RIGHT OF WAY LINE OF INTERSTATE
HIGHWAY # 20, BY DEED CALL 506.57 FEET NORTH AND 1301.14 FEET EAST FROM THE
SOUTHWEST CORNER OF SAID INMAN SURVEY;

 

THENCE SOUTH 76 DEGREES 47 MINUTES WEST, WITH THE NORTH RIGHT OF WAY LINE OF
SAID HIGHWAY AT 290.0 FEET THE SOUTHEAST CORNER OF SAID 2.812 ACRE TRACT, IN ALL
400.4 FEET TO THE POINT OF BEGINNING OF THIS TRACT HEREIN DESCRIBED:

 

THENCE SOUTH 76 DEGREES 47 MINUTES WEST, WITH THE NORTH RIGHT OF WAY OF SAID
HIGHWAY 239.6 FEET TO A 1 INCH GALVANIZED PIPE, THE SOUTHWEST CORNER OF SAID
2.812 ACRE TRACT;

 

THENCE NORTH 13 DEGREES 13 MINUTES WEST, 350.00 FEET TO THE NORTHWEST CORNER OF
SAID 2.812 ACRE TRACT;

 

THENCE NORTH 76 DEGREES 47 MINUTES EAST, WITH THE NORTH LINE OF SAID TRACT,
240.3 FEET;

 

THENCE SOUTH 13 DEGREES 05 MINUTES 51 SECONDS EAST, 350.0 FEET TO THE POINT OF
BEGINNING AND CONTAINING 1.928 ACRES OF LAND, MORE OR LESS.

 

SAVE AND EXCEPT that portion conveyed to James A. Cardwell, Sr., doing business
as Cardwell Properties, joined by his wife, Martha Evonne Cardwell by General
Warranty Deed dated May 19, 1994, filed October 24, 1994, recorded in Volume
1615, Page 443 of the Real Property Records of Parker County, Texas.

 

TRACT THREE:

 

BEING A PORTION OF THE R. NOWLING SURVEY, ABSTRACT NO. 998 AND THE H. INMAN
SURVEY, ABSTRACT NO. 724, IN PARKER COUNTY, TEXAS, DESCRIBED BY METES AND BOUNDS
AS FOLLOWS:

 

COMMENCING AT A POINT IN THE NORTH RIGHT OF WAY OF INTERSTATE HIGHWAY NO. 20, BY
DEED CALL 506.57 FEET NORTH AND 1301.14 FEET EAST FROM THE SOUTHWEST CORNER OF
SAID INMAN SURVEY;

 

THENCE SOUTH 76 DEGREES 47 MINUTES WEST, WITH SAID RIGHT OF WAY, 640.0 FEET;

 

THENCE NORTH 13 DEGREES 13 MINUTES WEST, 350.0 FEET TO THE POINT OF

 

2

--------------------------------------------------------------------------------


 

BEGINNING OF THIS TRACT HEREIN DESCRIBED;

 

THENCE NORTH 14 DEGREES 28 MINUTES 04 SECONDS WEST, 598.46 FEET TO THE NORTHEAST
CORNER OF A 14.75 ACRE TRACT;

 

THENCE SOUTH 89 DEGREES 59 MINUTES 38 SECONDS WEST, 626.83 FEET TO THE NORTHWEST
CORNER OF A 14.75 ACRE TRACT;

 

THENCE NORTH OO DEGREES 39 MINUTES 00 SECONDS EAST, 115.0 FEET;

 

THENCE SOUTH 89 DEGREES 20 MINUTES 27 SECONDS EAST 185.99 FEET;

 

THENCE NORTH 00 DEGREES 39 MINUTES 00 SECONDS EAST, 205.6 FEET;

 

THENCE NORTH 89 DEGREES 59 MINUTES 38 SECONDS EAST, 624.56 FEET;

 

THENCE SOUTH 13 DEGREES 05 MINUTES 51 SECONDS EAST, 865.49 FEET;

 

THENCE SOUTH 76 DEGREES 47 MINUTES 00 SECONDS WEST, 240.3 FEET TO THE POINT OF
BEGINNING AND CONTAINING 8.561 ACRES OF LAND, MORE OR LESS.

 

TRACT FOUR:

 

PARCEL A:

 

BEING 1.51 acres, more or less, situated and being a portion of the Henry Inman
Survey, Abstract No. 724, Parker County, Texas and being a portion of all those
certain Lots, Tracts or Parcels of land conveyed to James A. Cardwell by deed
recorded in Volume 1361, Page 1100, Real Records, Parker County, Texas and being
more particularly described by metes and bounds as follows:

 

COMMENCING at a large nail found in the north right of way line of interstate
Highway No. 20, said nail being called by deed to be North 907.41 feet and East
1301.14 feet from the southwest corner of said Henry Inman Survey;

 

THENCE North 12 deg. 46 min. 51 sec. West 390.01 feet to an iron rod set;

 

THENCE South 76 deg. 47 min. 00 sec. West 127.99 feet to an iron rod set for a
place of beginning;

 

THENCE North 13 deg. 05 min. 51 sec. West 242.46 feet to an iron rod set;

 

THENCE South 78 deg. 57 min. 45 sec. West 272.18 feet to an iron rod set;

 

THENCE South 13 deg. 05 min. 51 sec. West 242.46 feet to a point for the
southwest corner of this tract;

 

THENCE North 78 deg. 57 min. 45 sec. East 272.18 feet to Place of Beginning.

 

3

--------------------------------------------------------------------------------


 

PARCEL B:

 

Easement Estate created by that certain Drainage Easement Agreement by and
between Desarrollo Texas No. 1, L.P. and James A. Cardwell and Martha Evonne
Cardwell, dated November 4, 2003, filed December 1, 2003, and recorded in/under
Volume 2171, Page 576 of the Real Property Records of PARKER County, Texas over
and across the following described tract of land:

 

BEING 0.839 acres situated in and being a portion of the HENRY INMAN SURVEY,
ABSTRACT No. 724, Parker County, Texas and being a portion of all those certain
Lots, Tracts or Parcels of land Conveyed to James A. Cardwell by deed recorded
in Volume 1361, Page 111, and a portion of all that certain Lot, Tract or Parcel
of land conveyed to KKH Family Limited Partnership by deed recorded in Volume
2077, Page 892, Real Records, Parker County, Texas, and being more particularly
described by metes and bounds as follows:

 

COMMENCING at a large nail found in the north right of way line of Interstate
Highway No. 20, said nail being called by deed to be North 907.41 feet and East
1301.14 feet from the southwest corner of said Henry Inman Survey;

 

THENCE North 12 deg. 46 min. 51 sec. West 390.01 feet to an iron rod set;

 

THENCE South 76 deg. 47 min. 00 sec. West 127.99 feet to an iron rod set;

 

THENCE North 13 deg. 05 min. 51 sec. West 242.46 feet to an iron rod set;

 

THENCE South 78 deg. 57 min. 45 sec. West 112.64 feet to the Point of Beginning;

 

THENCE South 78 deg. 57 min. 45 sec. West 56.44 feet to a point;

 

THENCE North 33 deg. 49 min. 41 sec. East 440.44 feet to a point;

 

THENCE North 17 deg. 04 min. 04 sec. East 181.50 feet to a point;

 

THENCE South 89 deg. 54 min. 21 sec. East 255.23 feet to a point;

 

THENCE North 31 deg. 02 min. 53 sec. East 51.11 feet to a point on the bank of a
creek;

 

THENCE South 58 deg. 57 min. 07 sec. East along said creek, 40.0 feet to a
point;

 

THENCE South 31 deg. 02 min. 53 sec. West leaving said creek, 79.77 feet to a
point;

 

THENCE North 89 deg. 54 min. 21 sec. West 248.27 feet to a point;

 

THENCE South 17 deg. 04 min. 04 sec. West 157.78 feet to a point;

 

THENCE South 33 deg. 49 min. 41 sec. West 406.52 feet to the Point of Beginning
and containing 0.839 acres of land, more or less.

 

4

--------------------------------------------------------------------------------


 

Exhibit A-39

 

 

 

 

Spokane, WA (#39)

 

 

Legal Description

 

10506 West Aero Road

 

 

 

 

Spokane, WA 99224

(Leasehold)

 

PARCEL A:

 

THAT PART OF THE NORTHWEST QUARTER OF SECTION 7, TOWNSHIP 24 NORTH, RANGE 42
EAST, W.M., IN SPOKANE COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE EASTERLY LINE OF REVISED HAYFORD ROAD, WHICH POINT
IS 30 FEET NORTHEASTERLY OF THE EXTENDED CENTERLINE OF SECONDARY STATE HIGHWAY
NO. 11-D; THENCE SOUTH 50°31’53” EAST, PARALLEL WITH AND 30 FEET DISTANT FROM
SAID EXTENDED CENTERLINE, A DISTANCE OF 660 FEET; THENCE NORTH 32°31’10” EAST, A
DISTANCE OF 470.03 FEET TO THE SOUTHEAST CORNER OF WASHINGTON STATE HIGHWAY
DEPARTMENT PIT SITE C-94; THENCE NORTH 15°39’59” EAST, ALONG THE EASTERLY LINE
OF SAID PIT SITE C-94, A DISTANCE OF 600 FEET TO THE NORTHEAST CORNER OF SAID
PIT SITE C-94; THENCE NORTH 08°15’05” EAST, A DISTANCE OF 882.44 FEET TO A POINT
ON THE SOUTHERLY LINE OF HALLETT ROAD; THENCE NORTH 88°53’33” WEST, ALONG SAID
SOUTHERLY LINE A DISTANCE OF 284.30 FEET TO A POINT IDENTIFIED AS PT 331+01.8 ON
WASHINGTON STATE HIGHWAY DEPARTMENT DRAWINGS, WHICH POINT IS THE TERMINUS OF
SAID REVISED HAYFORD ROAD; THENCE SOUTHERLY ALONG THE EASTERLY LINE OF REVISED
HAYFORD ROAD A DISTANCE OF 1783.21 FEET TO THE POINT OF BEGINNING;

 

EXCEPT THE WASHINGTON STATE HIGHWAY DEPARTMENT PIT SITE C-94;

 

AND EXCEPT THAT PORTION LYING WITHIN SHORT PLAT 819-92 RECORDED IN VOLUME 15 OF
SHORT PLATS, PAGE 6;

 

AND EXCEPT THAT PORTION KNOWN AS PARCEL “M” OF SURVEY, RECORDED UNDER AUDITOR’S
FILE NO. 9511290075 IN BOOK 68 OF SURVEYS, PAGE 20;

 

AND EXCEPT THOSE PORTIONS CONVEYED TO SPOKANE COUNTY FOR ROADS BY DEEDS, UNDER
AUDITOR’S FILE NOS. 9508170097 AND 9511060087;

 

PARCEL “B-1”:

 

A TRACT OF LAND SITUATED IN GOVERNMENT LOTS 2 AND 5 IN SECTION 7, TOWNSHIP 24
NORTH, RANGE 42 EAST, W.M., IN SPOKANE COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF SAID SECTION 7; THENCE SOUTH 25°21’ EAST,
1712.7 FEET TO THE POINT OF BEGINNING; THENCE NORTH 18°11’ EAST, 600 FEET;
THENCE SOUTH 88°59’ EAST, 500 FEET; THENCE SOUTH 18°11’ WEST, 600 FEET; THENCE
NORTH 88°59’ WEST, 500 FEET TO THE POINT OF BEGINNING;

 

EXCEPT ANY PORTION LYING WITHIN WESTBOW ROAD;

 

ALSO EXCEPT THAT PORTION CONVEYED TO SPOKANE COUNTY BY DEED RECORDED JULY 21,
1995, UNDER RECORDING NO. 9507210189;

 

AND A PORTION OF THE NORTHWEST QUARTER OF SECTION 7, TOWNSHIP 24 NORTH, RANGE 42
EAST, W.M., IN SPOKANE COUNTY, WASHINGTON MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF FORMER PIT SITE C-94 AS SHOWN ON RECORD OF
SURVEY, RECORDED IN BOOK 64 OF SURVEYS, PAGE 22, UNDER AUDITOR’S RECORDING NO.
9503170136; THENCE NORTH 88°29’56” EAST, ALONG THE NORTH LINE OF SAID PIT SITE A
DISTANCE OF 445.64 FEET TO THE WESTERLY RIGHT OF WAY LINE OF WESTBOW ROAD, 81.00
FEET WIDE PER CONTRACT PLANS OF ROAD IMPROVEMENT DISTRICT NO. 483 IN SPOKANE
COUNTY; SAID POINT BEING ON A NON-TANGENT CURVE, CONCAVED TO THE EAST AND HAVING
A RADIUS OF 972.50 FEET; (FROM WHICH A RADIAL LINE BEARS SOUTH 87°15’55” EAST)
THENCE SOUTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 9°57’42”. AN ARC
DISTANCE OF 169.08 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING ALONG SAID
RIGHT OF WAY, SOUTH 07°12’41” EAST, A DISTANCE OF 222.97 FEET TO THE BEGINNING
OF A CURVE CONCAVED TO THE WEST AND HAVING A RADIUS OF 559.50 FEET; THENCE
SOUTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 18°49’06” AN ARC DISTANCE
OF 183.76 FEET TO THE NORTHEAST CORNER OF TRACT-1 PER SPOKANE COUNTY SHORT PLAT
NO. SP-819-92, RECORDED IN BOOK 15 OF SHORT PLATS, PAGE 7; THENCE SOUTH
88°29’56” WEST, ALONG THE NORTH LINE OF TRACT-1 A DISTANCE OF 135.32 FEET TO THE
SOUTHEAST CORNER OF SAID FORMER PIT SITE C-94; THENCE NORTH 15°39’59” EAST,
ALONG THE EAST LINE OF SAID PIT SITE, A DISTANCE OF 423.28 FEET TO THE POINT OF
BEGINNING;

 

SITUATE IN THE COUNTY OF SPOKANE, STATE OF WASHINGTON.

 

PARCEL “C”:

 

TRACTS 1, 2, 3 AND 4 OF SHORT PLAT NO. 819-92, AS PER PLAT THEREOF RECORDED IN
VOLUME 15 OF SHORT PLATS, PAGE 6;

 

SITUATE IN THE COUNTY OF SPOKANE, STATE OF WASHINGTON.

 

--------------------------------------------------------------------------------


 

 

 

Exhibit A-40

 

 

 

 

 

 

Laramie, WY (#3)

 

 

Legal Description

 

1855 Curtis Street

 

 

 

 

Laramie, WY 82070

 

Tract I:

 

Lot 1, Block 1, as shown on the record plat entitled “Petro Addition” and
recorded on June 4, 1994, in Plat Cabinet II, Rack #11, Records of Albany
County, Wyoming.

 

EXCEPTING THEREFROM that parcel of land containing 6,445 square feet, more or
less, and described in that Warranty Deed dated January 19, 1995, and recorded
on February 27, 1995, in Book 471, page 469, Records of Albany County, by Petro
Stopping Center, L.P., Number 3, unto The Transportation Commission of Wyoming

 

ADDRESS: 1855 Curtis Street

 

Tract II:

 

A tract of land lying in the Northeast quarter of Section 31, Township 16 North,
Range 73 West of the 6th Principal Meridian, Albany County, Wyoming, more
particularly described as follows:

 

Beginning at the Northeast comer of said Section 31 monumented by a Survey Cap
stamped “PELS 4822”; thence North 88 degrees 43 minutes 23 seconds West, a
distance of 30.00 feet along the Northerly section line to an aluminum capped
rebar set by Gertsch/Baker; thence South 07 degrees 16 minutes 37 seconds West,
parallel to the East line of said Section 31, a distance of 1019.06 feet to an
aluminum capped rebar set by Gertsch/Baker; thence South 88 degrees 43 minutes
23 seconds East, a distance of 30.00 feet along the Northerly line of Madison
Street, as shown on the plat of the Town of West Laramie, to a point on the East
line of said Section 31 (the point being an aluminum capped rebar set by
Gertsch/Baker); thence North 01 degrees 16 minutes 37 seconds East, a distance
of 1019.06 feet along the East line of said Section 31, to the point of
beginning, with bearings being based on the East line of said Section 31, i.e.
North 01 degrees 16 minutes 37 seconds East.

 

--------------------------------------------------------------------------------